PETROLEUM AGREEMENT
AMONG
GOVERNMENT OF THE REPUBLIC OF GHANA.

NG@TURAL RESOURCES

’ AND

MEDEA

DEVELOPMENT LTD.

IN RESPECT OF _
EAST CAPE THREE POINTS CONTRACT AREA

September, 2013

Contents

ARTICLE 1 DEFINITIONS.

ARTICLE 2:SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES AND CONTRACT
AREA.

ARTICLE 3 EXPLORATION PERIOD.
4) ARTICLE 4 MINIMUM EXPLORATION PROGRAMME:
ARTICLE 5 RELINQUISHMENT
ARTICLE 6 JOINT MANAGEMENT COMMITTEE ..
-ARTICLE'7 RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC.
ARTICLE 8 COMMERCIALITY.....
ARTICLE 9 SOLE RISK ACCOUNT...

ARTICLE 10 SHARING OF CRUDE OIL
ARTICLE 44 MEASUREMENT. AND PRICING OF CRUDE OIL... eceteccsteescessseneeeeeene
“ARTICLE 12 TAXATION AND OTHER IMPOSTS.....:
ARTICLE 13 FOREIGN EXCHANGE TRANSACTION
ARTICLE 14 SPECIAL PROVISIONS FOR NATURAL GAS .
‘ARTICLE 45:DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)........cccccccscscsssresssssssnesssessseersesneee 50
ARTIGLE 16 INFORMATION AND REPORTS - CONFIDENTIALITY .......ccccccccsssssseccsssneeressssteeeesseceavees 54
ARTICLE.17 INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION
ARTICLE 18 ACCOUNTING AND AUDITING
ARTICLE 19. TITLE TO AND CONTROL OF GOODS AND EQUIPMENT .
ARTICLE 20 PURCHASING AND PROCUREMENT .......sssssssssssessssssssessssssssssssnsssvuesesscrersssasssssenneesees 59
ARTICLE 21 EMPLOYMENT AND TRAINING 200.2 cicteccieseseeeesecssseessesesssteeessasssseessnsnesestesrveearsseeerenss 60
ARTICLE 22 FORCE MAJEURE .........
ARTICLE 23 TERM AND TERMINATION
ARTICLE 24 GONSULTATION, ARBITRATION AND
ARTICLE 25 ASSIGNMENT ..
ARTICLE 26 MISCELLANEOUS
ARTICLE 27 NOTICE

Bat

ANNEX 4 : CONTRACT AREA 7 Qe: iE
ANNEX2 —- ACCOUNTING GUIDE / A
ANNEX 3 9 - SAMPLE OF AOE CALCULATION ;
ANNEX 4 at: FORM OF CONFIDENTIALITY AGREEME 1, +e {
ANNEXS ESCROW AGREEMENT ‘\ if
: Keg
THIS PETROLEUM AGREEMENT, made this [+] day of [.] 2012 by and among the Government of the
Republic of Ghana (hereinafter referred te as “The State"), represented by the Minister for Energy
(hereinafter referred to as the “Minister’), the. Ghana National Petroleum Corporation, a public
corporation established by the-Ghana National Petroleum Corporation Act, 1983 PNDCL 64 (hereinafter
referred to as “GNPC"), and Cola Natural Resources Ghana Limited, a company existing under the Law
of the British Virgin Island (BVI) and having its registered office in Ghana with branch registration number
ET000422012 (hereinafter referred to as “CNR") and Medea Development Limited, a company existing
under the Law of the British Virgin Island (BVI) and having its registered office in Ghana with branch
registration number ET000442012 (hereinafter referred to as "Medea’).-

The companies named above, and their respective successors and assignees (if any), may sometimes
individually be referred to as “Party” and collectively as “Parties”. oo .

WITNESSES THAT:

1... All Petroleum existing in its natural state within Ghana is the property of the Republic of Ghana
and held in trust by the State on behalf of the people of Ghana. .

2. In accordance with the Petroleum Law, the Minister has Prepared a reference map showing areas
.of potential petroleum fields within. the jurisdiction of Ghana, divided into numbered areas and
each of which is described as 4 "block". Ste ey

ce GNPC. has by virtue of the Petroleum. Law the tight to undertake Exploration, Development and

Production of Petroleum over all .6locks declared by the Minister to be open for Petroleum
Operations. . .
4. GNPC is further authorised to enter into association by means of a Petroleum Agreement with a

Contractor for the purpose of Exploration, Development and Production of Petroleum.

5. The Contract Area. that is the subject matter of this Petroleum Agreement has beén declared
open for Petroleum Operations by the Minister and the State desires to encourage and promote
Exploration, Development and Production within the Area. The State assures Contractor that all
of Area is within the jurisdiction of Ghana. ‘og

6. Contractor, having the financial ability, technical competence and professional skills necessary for
carrying out the Petroleum Operations herein described, desires to associate with GNPC in the

- Exploration for, and Development and Production of, the Petroleum resources of the Area.

~ Without. limitation any regulations or directives issued by or other acts. of the Petroleum
~~ Gommission—pursuant to-the--Petroleum--Commission Act,--2011..(Act..821)as required _by
applicable law from time to time. wes

8. GNPC has aspirations of building Operatorship capacity within a period of fifteen (15) years from
. the Effective Date of this Agreement. Without prejudice to the rights of Operator under this
., Agreement, Contractor is committed to supporting GNPC to develop its institutional capacity to -
enable GNPC to fulfill its aspirations.

9. The Parties are committed to providing Ghanaian nationals employment at all levels in the

Petroleum industry, including technical, administrative and managerial. positions, and Contractor

accordingly commits..to: providing and supporting an adequate programme of training for
Ghanaian nationals as an integral part of this Agreement.

Ghanaian content requirements with respect to the provision of goods and services.

7 c Ne

10. The Parties are committed to providing. an. annual local content plan for fulfilling the applicable

“47 Contractor shail comply with all applicable laws of Ghana as in‘effect from time to time including -

§
S
NOW THEREFORE, in consideration of the mutual covenants herein contained, it is hereby agreed and
declared as follows:

ARTICLE 1
DEFINITIONS

in this Agreement:

oA

4.2

1.3.

214

“Accounting Guide” means the accounting guide which is attached hereto as Annex 2 and made
a part hereof;

“Additional Interest’ means the additional interest of GNPC provided in Article 2.5;

“affiliate” means.any. person, whether a natural person, corporation, partnership, unincorporated
asscciation or other entity:

-{a) » . .in which one of the Parties-hereto.or one of the companies comprising Contractor directly
. or indirectly hold more than fifty percent (50%) of the share capital or voting rights:

{b) which holds..directly or indirectly more than fifty percent (50%) of the share capital or.
a . voting.Fights.in a-Party hereto or of the companies comprising Contractor; oe

sg

-{c) in which the share capital or voting rights are directly or indirectly and to an extent more

. -than fifty.percent (50%) held-by a.company or companies holding directly or indirectly
.- more, than fifty percent (50%) of the share capital or voting rights in a Party hereto; or

(d) which holds directly five percent (5%) -or more of the share capital’or voting rights in
Contractor;

. “Agreement” means this Agreement-betweenthe Stele, GNPC and Contractor, and includes the

Annexes attached:hereto in each case, as amended from time to time;

“Appraisal” means operations or aciivities carried out following a Discovery of Petroleum for the
purpose of delineating the accumulations of Petroleum to which that Discovery relates in terms of
thickness and lateral extent and estimating the quantity of recoverable Petroleum therein and all
operations or activities to resolve all uncertainties required for determination of commerciality of a
Discovery;

“Appraisal.Programme" means-a programme.submilted to the Petroleum Commission for the:

conduct of Appraisal; : ted RS a
“Appraisal'Well” means a well drilled pursuant to an Appraisal’ Programme; x

“Associated Gas" means Natural Gas produced from a well in-association with Crude Oil;

“Barrel? means a quantity or unit.of Crude Oil equal to forty- two (42) United States gallons at a
temperature of sixty (60) degrees Fahrenheit and at fourteen: and sixty-five one-hundredths per

square inch at atmospheric (14.65 psia) pressure;

“Block".means.an area of approximately 685 square kilometres as depicted on the reference
map prepared by the Minister in accordance with the provisions of the Petroleum Law;

“Budget” means a statement prepared in accordance with the Accounting Guide indicating
expenditures fo be made in accordance with an accompanying Work Programme;

; . i Pons,

;

i
i

,
i
a .

1.12

1.13.

1.14

15

1.16

4
1.17

4

1
9

1.20

24
1.25

1.26

“Business Day” means a day on which banks are open for business in London, New York and
Accra; .

“Calendar Year” means the period of twelve (12) months of the Gregorian calendar, commencing
on January 1 and ending on the succeeding December 31;

“Carried Interest" means an interest held by GNPC pursuant to this Agreement in respect of

-which Contractor pays for the conduct of Petroleum Operations ‘without any entitlement to
reimbursement from GNPC other than for GNPC’s Carried Interest share of the costs of
Production Operations; pees .

“Commercial Discovery": means. a Discovery which is determinéd to’ be commercial in
- accordance with the provisions of Article 8 of this Agreement;

“Commercial Production Period” means in respect of each Development and Production Area
the period fromthe Date of Commencement of Commercial Production until the termination of
this Agreement or earlier relinquishment of such Development and Production Area;

“Consideration” means aggregate cash consideration, plus the fait market price of any other
«consideration, payable by any party. For purposes of determining required approvals, the value of
Project Contracts and/or amendments thereto denominated in currencies other than U.S. Dollars

+ shall be translated into U.S. Dollars in accordance with Section 1.3 of the Accounting Guide;

“Contract Area" means the area covered by this Agreement in which Contractor is authorised in
association with GNPC to explore for, develop and produce” Petroleum, which is described in
Annex 4. attached hereto (which Annex is made a part of this Agreement), but excluding any
“portions ‘of-such. area in respect of which Contractor's tights ‘hereunder are from time to time
telinquished or surrendered pursuant to this Agreement; :

. “Contract. Award Period” means (a) if the earlier of the Project. Contracts contemplated by
Article (6.10(c) is awarded between January 1 and June 30 of any Contract Year; the'period frotn
January 1 of such Contract Year through June 30 of the following Contract Year, and (b) if the
earlier. of the Project Contracts contemplated in Article 6.10(c) is awarded between July 1 and
December 31 of any Contract Year, the period from July 1 of such Contract Year through
December 31 of the following Contract Year;

one-hundredths per
square inch at atmospheric (14.65 psia) pressure and sixty (60) degrees Fahrenheit and includes
condensates and distillates obtained from Natural Gas; °

“Date of Commencement of Commercial Production” means, in'réspect of each Development
and Production Area, the date on which production of Petroleum under 4 programme of regular
production, lifting-and-sale commences as defined in a Development Plan;

“Date of Commercial Discovery” means the date referred to in Article 8.13;

“Day” means a day in the Gregorian calendar;

“Delivery Point” has the meaning as per Article 10.5; ke i
‘ G
Q>
1.27.

. 1,30.-

4.347
» . Contractor-in consultation with. the Joint Management Committee and.approved by the Minister

1.36

1.37

1.38

- “Development” or “Development Operations" means the following activities carried out in

connection with a Development Plan: the building and installation of facilities for Production, and
includes drilling of Development Wells,. construction and installation’ of equipment, pipelines,
facilities, plants and. systems, in and outside the Contract Area, which are required for achieving
Production, treatment, transport, storage .and lifting of Petroleum, and preliminary Production

. activities carried-out prior to the Date of Cammencement of Commercial Production, and includes
» all. related . planning. and -administrative work, and may also include the Senstruction and

installation of approved secondary and tertiary recovery systems;
“Development Costs" means Petroleum Costs incurred in Development Operations;

“Development and Production Area”. means that portion of the Contract Area reasonably
determined: by. Contractor in’ consultation, with the JMC (or by GNPC if a Sole Risk Operation

- pursuant to. Article 9) on the basis of the available seismic and well data to cover the areal extent

_of an, accumulation or accumulations of Petroleum constituting a Commercial Discovery, enlarged
. in area by ten.percent (10%), such-enlargement:to extend uniformly around the perimeter of such

accumulation;

“Development Period”. means.in respect of each Development and Production Area,-the period:

from the::-Date of Commercial, Discovery. until the Date of Commencement of, Commercial

Production; oe

.Development Plan” neans the plan: for development of a Commercial Discover'prepared by

pursuant to Article 8;

: “Development.Well” means a-well drilled in-accordance with a Development Plan for producing

Petroleum including wells for pressure maintenance or for increasing the Production rate;

“Discovery" means finding within a. well at the end of drilling during Exploration Operations, ‘one
cr-more ‘accumulations. of Petroleum:the existence-of which, until that finding; was. unproved: by

drilling, and -which.can be or, is recovered at the sufface in-a flow measurable. by conventiorial:

international. petroleum industry. testing methods*(and in. the case of water'depths: greater than

- four -huridred: (400) metres including: Modular Formation Dynamics Testing (also' referred to as

“MDT” by Schlumberger);

: “Discovery Area’ means that portion of the Contract Area, determined by JMC (or by GNPC if a

- Scle-Risk Qperation. pursuant to Article 9).on the basis of the available seismic and well data to
.» cover the areal-extent of the geological structure in which a Discovery is made. A Discovery Area--
-may be. modified at any time by JMC (or by GNPC if applicable), if justified on the basis of new

io information, but may. not be. modified after the.date of completion of the Appraisal Programme

and submission of a report as provided under Article 8.8;

“Discovery Date” means the date on which a Discovery Notice is issued;

« "Discovery Notice” means a notification to: the Minister, Petroleum Commission and GNPG,

providing. information which shall include, the name and location of the well from which the
accumulation(s) .have been found; the depth interval(s), estimates of gross and net pay
thicknesses, stratigraphy,.and type of reservoir and fluids encountered;

“Effective Date” shall have the meaning ascribed te it in Article 26.6;

“Escrow Account” means the escrow account established in accordance with the Escrow

Agreement; . . .
be LQ: Ad ¢
4

1.39 “Escrow Agent” means the party designated as the escrow agent pursuant to the Escrow
Agreement and approved by GNPC;

1.40 “Escrow Agreement” means the escrow agreement to be entered into among Contractor, the
State, GNPC and Escrow Agent, substantially in the form of Annex 5;

1.41 “Existing Project Contract” means a Project Contract existing at the time of a relevant Project
Contract Amendment, as previously amended, supplemented or otherwise modified;

1.42 “Exploration” or “Exploration Operations" means the search for Petroleum by geological,
geophysical.and other methods and the drilling of Exploration Well(s) and includes any activity in
connection therewith or in preparation thereof and any relevant processing and Appraisal work,
including technical and economic feasibility ‘studies, that may be carried out to determine whether
a Discovery of Petroleum constitutes a Commercial Discovery; :

1.43: “Exploration Costs” means all ‘expenditures made and costs:incurred both within and outside
“Ghana, in conducting Exploration Operations hereunder determined in accordance with the
Accounting Guide attached hereto as Annex 2: fo

1.44: * “Exploration Period” means the period commencing on the Effective Date and continuing during
«the: time provided for in Article 3.1 within which-Contractor is authorised to carry out Exploration
~ Operations and shall include any periods of extensions provided for in this Agreement. The

period shali terminate with respect to any Discovery Area on the Date of Commercial Discovery in
respect of such Discovery Area; oo !

1.45 “Exploration Well" means a well-drilled in the course of Exploration Operations conducted
, hereunder during the Exploration Period, but does not include an Appraisal Welly: .-' :

1.46 | “Extension Period” means any of the First Extension Period or Second Extension Period;

wie

1.47 “First Extension Period” has the meahing given to such term in Afticle 3.1(@);

1.48 "Force Majeure” means any event beyond the reasonable control of the Pari claiming to be
affected by such event which has not been brought about directly or indirectly $ own instance,
or which has not been brought about directly or indirectly at the instance of an Affiliate, provided
that the State shall not be considered for. this purpose an Affiliate of GNPC. Force Majeure events
may include, but are not limited to, earthquake, storm, flood, lightning or other adverse weather
conditions, war, terrorism, embargo, blockade, riot or civil disorder, bes .

1.49; “Foreign National: Employee" means an expatriate employee’ of Contractor, its‘ Affiliates, or its
~~~ Sub-contractors who is nota citizen-of Ghana; —-—~ . cn

1,50 “Ghana” means the territory -of ‘the Republic of Ghana and ‘includes rivers, streams, water
"courses, the territorial sea, seabed and subsoil, thé contiguous zone, the exclusive economic
Zone,-continental shelf, the airspace and all other areas within the jurisdiction of Ghana;

1.51 “Gross Production” means the total amount of Petroleum produced and saved from a
’ Development and Production Aréa during Production Operations which is not used by: Contractor
in Petroleum Operations and is available for distribution to the Parties in accordance with Article

10; he ey

,

1.52 “Gross Negligence” means any act or failure to act (whether sole, joint or concurrent) which was
in reckless disregard to, harmful consequences such person ‘or entity knew or should have
known, such act or failure would have on another person or entity;

sp hake s

4.53

4.54

1.55

1.58

4.59

1.63

1.64

"Indigenous Ghanaian company” means a company incorporated under the Companies Act
{Act 179) of Ghana:

{a) ... having at least fifty-one percent of its-equity owned by a citizen or citizéns of Ghana, and

(b) where practical, having Ghanaian. citizens holding at least eighty percent of senior
“management positions and one hundred percent of non-managerial and other positions;

Initial: Exploration Period”.has the meaning given to such term in Article 3. 1{a);

“Initial Interest” means the interest of GNPC in all Petroleum Operations provided for in
Article 2.4;

“International Good Oil.Field Practice” means all those uses. and practices that are generally
accepted in the international petroleum industry as good, safe, economical and efficient in
exploring for, developing, producing, processing and transporting Petroleum, +

“Joint Management Committee” or :"JIMG"»means the committee established pursuant to
Article 6.1 hereof; oe

“LIBOR”..means::the rate which the -Ghana. International Bank, London; “or ifthe Ghana

__Anternational Bank,London, ceases to-exist;.then as published in the Financial Times certifies to

be the London Interbank offered rate (LIBOR) in the London Interbank Eurodollar market on thirty
(30) day deposits,-in effect on the last Business Day of the last respective preceding Month,. In
the event.that neither the Financial Times nor the Wall Street Journal are published, the Parties
shall-endeavour to agree on a source:-of certification for LIBOR in reference to market practice. If
the Parties are unable to agree ona source of certification for LIBOR, any Party may refer the

-matter to.a Sole Expert for certification. -If the: aforesaid rate is contrary.to any.applicable usury”

law, the rate of interest-to be:charged’shall.be the maximumrate permitted by such applicable
law;

"Major Contract" -means “a: Project. Contract ::under * which. 'the Consideration exceeds
US$10,000,000;

» “Market Price” means the market price for Crude Oil realized by Contractor under this Agreement

as determined in accordance with Article 11.7 hereof;

“Market Related Services” means any services, including the provision of assets, provided-by an

Affiliate of a-Contractor Party which in the ordinary course of business provides ‘such services on
“an arm’s-length third-party basis to the market generally; . + . Ts oe

“Material Contract Amendment" means a-Project Contract Amendment, or any series of Project
Contract Amendments that involves:

{a) for Project. Contract Amendments ‘of any Existing Project Contracts other than Major
» - Contracts: an- increase to the Consideration payable under such: contract by ~ the
Contractor (or any Affiliate, agent or other third party acting on behalf of the Contractor)

which would make such Existing Project Contract a Major Contract; or

(b) + for Project Contract: Amendments: of any Existing Project Contracts‘ that are Major
* Contracts: Consideration in excess of US$10,000,000;

“Minister” means Minister for Energy;

“Month” means a month of the Calendar Year;

A fay Be

i
Hl

1.65 "Natural Gas" means -all hydrocarbons. which are gaseous at fourteen and sixty-five one-
hundredths per square inch at atmospheric (14.65 psia) pressure and sixty (60) degrees -
Fahrenheit temperature and includes wet gas,-dry gas and residue gas remaining after the
extraction of liquid hydrocarbons from wet gas;

1.66 ."Non-Associated Gas” means Natural Gas produced from a well other than in association with
. Crude Oil;

1.67 - "Operator" means Medea, or the personas may be jointly proposed by the Parties and approved
by the Minister, being either GNPC-or a Contractor Party to conduct Petroleum Operations on
behalf of the Parties;

1.68 “Participating Interest" of the Contractor means the interest held by Contractor as per
Article 2.10;

1.69 "Party" means the State, GNPC or Contractor, as the case may be;

1.70 “Paying Interest” means an interest held by GNPC in respect of which GNPC pays for the
conduct of Petroleum Operations as expressly provided for in Article 2.5;

1.71:--“Petroleum" means Crude Oil or Natural Gas ora combination. of both; *

1.72 “Petroleum: Gommission” means a ‘body established by ‘an Act of Parliament (Petroleum
Commission Act, 2011) for the regulation and the management of the utilization of petroleum
resources in the upstream sector;

“1,73 “Petroleum Costs” means all expenditures made and costs incurred: in conducting Petroleum

Operations hereunder determined in accordance with the Accounting Guide attached hereto as
Annex 2; . 7 hoe

1.74 “Petroleum Income Tax Law" means the ‘Petroleum Income Tax Law, 1987.(PNDCL 188), as
the same may be amended from time to time; * ue 2

1.75 “Petroleum Law” means the Petroleum (Exploration and Production) Law, 1984 (PNDCL 84), as
the same may be amended from time to time; .

1.76 . “Petroleum Operations” means all activities, both in and outside Ghana, relating to the
“0 Exploration: for, “Appraisal: of, Development;-: Production, handling, storage,..processing “and
transportation ‘of Petroleum. contemplated. under. this Agreement and includes Exploration
Operations, Appraisal Programme, Development Operations and Production Operations and all

--—_—-ac¢tivities.in-connection therewith; tc

1.77 ; “Petroleum Product” means any product derived from Petroleum by any refining or other
process;

- 1,78.-.“Pre-Award Attachment” means any order, decree, injunction or other decision (however

denominated) of-any court, arbitral body-or other competent authority requested by a Party and
issued prior to a final arbitral award issued pursuant to Article 24 of this Agreement that attaches,
seizes, freezes or otherwise restricts the use or alienation of any property (whether tangible or
intangible) of the other Party pending issuance of the final arbitral award, whether such property
is in the possession or control of a Party or of a third party;

1.79 . “Production” or “Production Operations” means activities other than Exploration Operations or

Development Operations undertaken in order to extract, save, treat, measure, handle, store and
transport Petroleum ‘to storage: and/or loading points and to carry out any type of primary, $
1.80

1.81

secondary or tertiary operations, including recycling, recompression, injection for maintenance of

. pressure and water flooding and all related activities such as planning and administrative work

1.82;

and shall also include maintenance, repair, abandonment or decommissioning and replacement
of facilities, and well workovers; in-every case, conducted after the Date of Commencement of
Commercial Production of the respective Development and Production Area;

“Production Costs”. means Petroleum Gosts incurred in Production Operations;

“Project -Contract” means a contract between the Contractor (or any Affiliate, agent or other third
party. acting on behalf-of the Contractor) and any other person or entity for the performance of
Petroleum Operations. hereunder or under. any related agreement, but shall exclude contracts
solely.for.the.transport, processing or sale of Petroleum after the Delivery Point;

“Project Contract Amendment” means an amendment, supplement.or other modification of any
Project Contract (including any change order.or.similar discretionary modification of any Project
Contract .in.connection with the implementation.or administration thereof), or any series of such
amendments, supplements or other modifications;

“Quarter”. means ‘a period of three (3) Months, commencing January 1, April’, July 1 or
October 1.and ending March:31, June,30, September 30, or December 31, respectively;

: Rafe of Return" has the meaning given in Article 10; i. cen

vais
“Second. Extension Period” has the meaning given to such term in article 3.4{a);

“Sole Expert” means.the person appointed to resolve a dispute pursuant to Article 24 hereof;
7

» .“Sole.Risk" means an operation conducted at the sole cost, risk and expense of GNPC referred

1.92 .

1.93

to in Article 9;

“Specified Rate” means LIBOR pius two percent (2%);

- “Standard Cubic Foot" or “SCF” means the quantity of gas that occupies one (1) cubic foot at

14.65 psia-pressure and sixty (60) degrees Fahrenheit temperature;
“State” means the Government of the Republic of Ghana;
"Subcontractor" has the meaning means a third party with whom GNPC or the Contractor has

‘entered:into- a: contract for the provision of goods or services for or in ) connection with Petroleum
Operations; vse *

Termination’ means termination of this Agreemént pursuant to Article 23 hereof; atid’

“Work Programme” means: the annual plan:for the conduct of Petroleum Operations prepared
pursuant to Articles 4.3, 6.4 and 6.5 herein.

ARTICLE 2
SCOPE OF THE AGREEMENT,:INTERESTS OF THE PARTIES AND CONTRACT AREA

fi 24 This Agreement provides for the Exploration for.and Development and Production of Petroleum in
the Contract Area by GNPC in association with Contractor.

. 2.2- . . Subject to. the provisions of this Agreement, Contractor shall be tesponsible for the execution of
such Petroleum Operations as are Fequired by the provisions of this Agreement and subject to
Article 9, is hereby appointed the exclusive entity to conduct Petroleum Operations in the
Contract Area. GNPC shall at all times participate in the management of Petroleum Operations
and in order that the Parties may cooperate in the implementation of Petroleum Operations,
GNPC and Contractor: shall establish a Joint Management Committee, to ‘conduct and manage
Petroleum Operations.

2.3 In the event that no Commercial Discovery is made in the Contract Area, or that Gross Productian
achieved from the Contract Area is insufficient fully to reimburse Contractor in accordance with
the terms of this Agreement, then Contractor. shall bear its own loss; GNPC and the State shall

» have no obligations whatsoever to Contractor.in respect of such loss.

2.4°°%2GNPC: shall have -@ ten percent (10%) Initial: Interest-in’ all Petroleum Operations under this
Agreement. - With respect to all Exploration and Development Operations GNPC’s Initial Interest
shall be a Carried Interest. - With respect to-all Production Operations GNPC's Initial Interest shall
be a Paying Interest.

2.5 In‘addition to the Initial Interest provided for in Article 2.4 above, GNPC shall have the option in
» fespect of each Development-and Production Area to acquire an’ Additional Interest of up* tore
- + 17.5% in the Petroleum Operations in such Development and Production Area. In the event that’

Additional Interest within ninety (90) days of the Date of Commercial Discovery. If GNPC opts to
take an Additional Interest as Provided for in Article 2.5 then within six (6) Months of the date of
its election, GNPC shall reimburse Contractor for all expenditures attributable to GNPC's
Additional Interest and incurred from the Date of Commercial Discovery to the date GNPC notifies
Contractor of its election, Bots

26 .« For:the avoidance of doubt GNPC shall only be liable to contribute to Petroleum:Costs: ae

(a). incurred in respect of Development Operations in any Development and Production Area’.
. and to the extent only of any Additional Interest acquired in such Development and
. Production Area under Article 2.5 above; and

(b) incurred in respect of Production Operations in any Development and Production Area
both to the extent of:

(i) its ten percent (10%) Initial Interest; and

(ii) any Additional Interest. acquired in such Development and Production Area
under Article 2.5 above.

2.7. GNPC may during the Exploration Period contribute to the seismic and exploratory drilling .
programmes as specified in Article 4.3 by providing relevant services to be approved within the

RB ARS

2.8

JMC. Upon completion of the work associated with said contribution, GNPC shall ear credit for
the costs incurred toward its share, if any, of Development Costs, should it elect to hold an
Additional Interest pursuant to Article 2.5.above. Such credit shall carry interest at the Specified
Rate. annually from. the respective. dates. such contributed costs were incurred until they are
utilised as credits toward GNPC's Additional. Interest pursuant to Article 2.5 above. ff during the
Exploration Period GNPC has earned such credit and if GNPC elects not to hold an Additional
Interest or no: Commercial Discovery is made in the Contract Area, Contractor shall reimburse
GNPC in an. amount equivalent to. the credit within sixty (60) days following the end of the
Exploration Period or.Contractor's. relinquishment of the entire Contract-Area, whichever occurs
first. The actual amount of any credit earned by GNPC shall be the fair market rates as approved
by.the JMC at which such services could be obtained under freely competitive conditions.

Upon notifying Contractor.of its decision to acquire an Additional Interest pursuant to Article 2.5,
GNPC may at the same time: 1

(a) elect to have Contractor advance part or all of GNPC’s total proportionate. share of
Development Costs as they are incurred, including such Costs as will already have been
incurred from the. Date of Commercial ‘Discovery and which are reimbursable under
Article 2.7; provided that Contractor shall be entitled to limit.its obligation tg,advance the
portion of GNPC’s. total proportionate share of such costs to an-undivided:ten percent
(10%) share. Such advances shall.be.reimbursed with interest at the Specified Rate from

vo the proceeds: of the-sales. of GNPC's entitlement after recovery: of Produgtion Cosjs as ..

provided in Article, 10; he.

(b) notify. the Contractor and mutually agree in good faith and-in accordance. with

Article -2.8(c) below. the arrangements for the payment of the-balance of«GNPC's total -

proportionate share of Development Costs with repayment terms ({i.e..period of payment)

no worse than those which-Contractor has for financing its share of Development Cosis

. and at levels that are not more.than the net proceeds of sales referred to in Article 2.8(a).

sees Where:any siich arrangements ave made for the payment of GNPC’s total proportionate

“ce share iof Development Costs, Contractor may require that the difference between the

'Specified. Rate under this. Agreement. and the rate that applies to Contractor for its
:.; financing-shall be reimbursed pursuant to Article 2.8(c); and

{c) to the extent that GNPC's share of Development Costs are advanced by Contractor
pursuant to Article 2.8(a) (such share being the “Financed Additional Interest"),
repayment shall occur on the following terms:

(i) « on.or before the 30th.day following the month in.which GNPC receives at the

1s nae delivery point its Financed Additional Interest.share of productionmGNPC.shall

pay to Contractor an amount calculated as follows: ., Bee
ote

RP, = the lesser of (PQm-1 X |OPm-1 X FAI) x 40% and EAIP
- 60
Where: i
RP, means the amount of repayment of the Development Costs of GNPC
which have been advanced by Contractor; which is payable on or before
the 30th day of a month; +
PQm1 means the production quantity from the.lands which are the subject of

this Agreement in the month prior to the month in which repayment is to
be made less State Royalty;

10

AHS

o
Ss

|
!OPm41’ Means the international oil price (as determined in accordance with
Article 10) in the month prior to the month in which repayment is to be
made;

FAI means the Financed Additional Interest of GNPC.
FAIP means Development Costs advanced by Contractor

i . (d) If reimbursement of GNPC’s Proportionate share of Development Costs: from the
. applicable Development and Production Area is not achieved before Termination of

ve Petroleum Operations for that Development and Production Area, then Contractor shall

notify GNPC of such event and GNPC shall make payment to the Contractor in US
Dollars iof the outstanding amount of such advances to be reimbursed by GNPC together -
. with the Specified Rate and the increment under Article 2.:8(a) if any within the 180 days

of such notice from Contractor.

2.9 Contractor's Participating Interest: in all Petroleum Operations and in all rights under this
Agreement shall be reduced proportionately at any given time and in any given part of the
Contract Area by the exercise of the option of Additional Interest of GNPC pursuant to Article 2.5

~-or thé Sole’Risk Interest of GNPC pursuant to Article 9.

°592.10 «i Subject fo-Article.25 the transfer or-disposal of all or part of the Contractor's Participating Interest,
‘whether ‘directly. or indirectly by assignment, merger, consolidation or sale of stock or other
conveyance, other than with or to an Affiliate shall be subject to. the following procedure:

(a) Once the Contractor and a Proposed transferee (a third party or a Party) have fully

. négotiated the-final terms and conditions of a transfer, such final terms and conditions
shall.be promptly disclosed in full. detail to GNPC and thé State ina notice from the x
transferor. GNPC shall have the right to acquire the Participating Interest from ‘the «:
transferor on the same terms and conditions agreed to by. the proposed ‘transferee if pts
within thirty (30) Days of transferor's notice, GNPC delivers to the transferor a counter: it
notice that it accepts the agreed terms and Conditions of the transfer without reservations?"
or conditions. [f GNPC does not deliver such counter-notice, the transfer to'the proposed:
transferee may be made, subject to the other provisions of this Agreement and the laws
and regulations, under terms and conditions no more favourable to the transferee than
those set forth in the notice to GNPC and the State, provided that the transfer shall be
. concluded within one hundred. and eighty (180) Days from the date of the notice plus

such reasonable additional period as may be required to secure requisite approvals,

In the event that a Contractor's proposed transfer of part or all of its Participating Interest -

~involves-consideration-other-than-eash-or-involves-other. properties-included-in-a wider-—.—
transaction then the Participating Interest (or part thereof) shall be allocated at a

reasonable and justifiable cash value by the transferor in any notification to the State and
GNPC.: The State and/or GNPC may satisfy the requirements of this Article 2.10(b) by
agreeing to pay such cash value in.lieu of the consideration payable in the said proposed |

. : iransfer, provided that such. cash value may be disputed by the State or GNPC. In the

| 7: «event of any dispute between the-transferor and the State or GNPC as to the cash value
of any consideration paid, the Parties shall meet at a mutually convenient time and place
fo attempt fo resolve the dispute.and to agree upon a cash valuation. In the event the
Parties fail to reach agreement within ninety (90) calendar days from the date on which
such notification is received by GNPC or the State from the transferor, Article 24 of this
Agreement shali apply.

‘depicted by Annex 1 and shall from time to time during the Term of this Agreement be reduced

j 2.11 As of the- Effective Date, the Contract Area shall cover 2 total of approximately 1560 Sq km as
according to the terms herein. During the term of the Agreement, Contractor shall pay reptals to

| be Jom WE
the State for that Area included within the Contract Area at the beginning of each Contract Year
according to the provisions of Article 12.1(c) below. a

ke it

/

omit: vt
ae FS ,
om f
4

. Fi

12
3.2

i
'

The Ex
years e}

(a)

(b)

(c)

ARTICLE 3
EXPLORATION PERIOD

ploration Period shall begin on the Effective Date and shall not extend beyond seven (7)
xcept as provided for in accordance with the Petroleum Law.

The Exploration Period shall be divided into an Initial Exploration Period of 3.0 (three)
years ("Initial Exploration Period”) and two (2) optional Extension Periods of 1,5 (one
point five) years each (respectively “First Extension Period” and "Second Extension
Period”) and where applicable the further periods for which provision is made hereafter.
The Contractor has the right to convert the Second Extension Period of 1.5 (one point
five) years-into a Period of 2.5 (two point five) years with the commitment of drilling
2 (two) exploration wells and to conduct geological and geophysical studies for a
Minimum Expenditure of 40.000.000 US$ (Forty Million US Dollars). This right of
conversion may be exercised at the time that Contractor applies for the Second
Extension Period.

Where Contractor has fulfilled its obligations set out in Article 4.3 before the end of the
Initial Exploration Period or, as the case may be, the First Extension Period, and has

“exercised its option by applying to the Minister in writing for an extension, the Minister will’ - :

be deemed to have granted an extension into the First or, as the case may be, into the
Second Extension Period. .

For each well drilled by Contractor or with Contractor's participation during the Initiat
Exploration Period beyond those referred to in Article 4.3, the Initial Exploration Period
Shall be extended: by three (3) Months andthe commencement of subsequent periods
Shall be postponed in their entirety accordingly. .

Following ‘the end of the Second ‘Extension Period, subject to the ‘provisions of Article 8.4, is

Contract

tor will be entitled to an extension or extensions, by reference to Article 8, of thes

Exploration Period as follows:

(a)

Where at the end of the Second Extension Period Contractor is drilling or testing any

well, Contractor shall be entitled to an extension for such further period as may be

reasonably required to enable Contractor to complete such work and assess the results

«and, in the-event that-Contractor notifies the Minister that the results from any such well

(c)

show a Discovery which merits Appraisal, Contractor shall be entitled to a further
extension for such period as may: be Teasonably required to’ carry out an Appraisal
Programme and-determine-whether-the Discovery-constitutes.a Commercial Discovery;.-

Where at the end of the Second Extension Period Contractor is engaged in the conduct
of an Appraisal Programme in respect of a Discovery which has not been completed,
Contractor shall be entitled to a-further extension following the end of the Second
Extension for such period as may be. reasonably required to complete that Appraisal
Programme and determine whether the Discovery constitutes a Commercial Discovery;

Where at the end of the Second Extension Period Contractor has undertaken work not
falling under paragraphs (a) or (b) which is not completed, Contractor will be entitled to a
further extension following the end of the Second Extension Period for such period as the
Minister considers reasonable for the purpose of enabling such work to be completed.

Where pursuant to Article 8 Contractor has before the end of the Second Extension
Period, including extensions under (a), (b) and (c) above, given to the Minister a notice of

nares Ate é
3.4

3.5

Commercial Discovery, Contractor shall, if the Exploration Period would otherwise have
been terminated, be entitled to a further extension of the Exploration Period in respect of
the Discovery Area during which it must prepare the Development Plan in respect of the
Commercial Discovery until either: ve .

{i) - . the Minister -has.approved the Development Plan as set out in Article8, or

(ii). .”, in-the event that the. Development Plan is not approved by the Minister as set out
es : “in. Article 8 and the matter or matters in issue between the Minister and ~
. " - Contractor have been referred-for resolution under Article 24, one (1) Month after:
the-date on which the final decision thereunder has been given. .

. Where at the end-of the Initial Exploration Period or, as the case may be, at the end of the First
. ., Extension Period Contractor-has failed to complete its obligations as specified ‘in Article 4 in
. respect.of that period. but has -made reasonable arrangements to remedy its default during the

First or,-as the case:may be, the Second Extension Period, Contractor shail be entitled to an
extension .subject-to such reasonable terms and conditions as the Minister may stipulate to
assure performance of the work. ° 7

Save in respect of a Discovery Area:

+a) «oe in-the ciroumstances and subject. to the limitations set farin in Section 12° (3) of the

Petroleum Law; or

(b) in a case falling within the provisions of Article 3.2(d) above,
nothing in Article 3.2 above shall be read or construed as requiring or permitting the
extension -of the Exploration Period beyond seven (7) years from-the Effective Date
except for reasons of Force Majeure. .

Fhe provisions*ot Articles 3.2(a), {b), (c)-and (d) so far as they relate to the duration: of the

relevant extension’ period -to which Contractor will be entitled shall be read and construed as
requiring the Minister to give effect to the provisions of Article 8 relating to the time. within which

Contractor must meet the requirements of said Article.

14

¥

. ARTICLE 4
MINIMUM EXPLORATION PROGRAMME

Exploration Operations shail begin as soon as practicable and in any case not later than sixty (60)
days after the Effective Date.

At the request of Contractor after the Effective Date, GNPC shall make available to Contractor
such records and information relating to the Contract Area as are relevant to the performance of
Exploration Operations by Contractor and are in GNPC's Possession, provided that Contractor
shall reimburse GNPC for licensing the data and for other costs reasonably incurred in procuring
or otherwise making such records and information available to Contractor.

Subject to the provisions of this Article, in discharge of its obligations to carry out Exploration
Operations in the Contract Area, Contractor shall during the several. phases into which the
Exploration Period is divided carry out the obligations-specified hereinafter:

{a) Initial Exploration Period: Commencing on the Effective Date and terminating at the end
* of the third (3) Contract Year. .

Description of Contractor's Minimum Work Obligations:

(i) Acquire 1200 Sq km of 3D seismic data;
(ii) Conduct geological and geophysical studies;

(iil) Drill one (1) exploration well. : . ths

Minimum Expenditure Obligation: Contractor's minimum expenditure for the Work in the
a)

Initial Exploration Period shall:-be US$25,000,000 (Twenty Five Million US Dollars).

As evidence of the Contractor's financial Capability, during the Initial Exploration Period:
the Contractor will establish a funded Escrow Account in accordance with the Escrow”
Agreement. Not léss than thirty (30) Days following the ratification of this Agreement by
the Parliament of Ghana, the Parties shall execute the Escrow Agreement and Contractor
shall ensure that the Escrow Account is established and contains funds equal to at least

" : the amount of the Minimum Expenditure Obligation in the Initial Exploration Period.
" Evidence of the establishment and funding of the Escrow Account will be given to GNPC.

Funds fromthe -Escrow-Account-shall be-spent only in-respect of Petroleum Operations. -—-~
Withdrawal of funds from the Escrow Account shall occur in accordance with the Escrow
Agreement.

If there remains a balance in the Escrow Account at the end of the Initial Exploration
Period, and the Contractor has not fully performed the Minimum Work Obligation as
Specified in Article 4.3(a) (or any extension under Article 3.3 or otherwise), GNPC shall be
entitled to demand from the Escrow Agent the remaining balance of the Escrow Account.
If there remains a balance in the Escrow Account at the end of the Initial Exploration
Period (or any extension under Article 3.3 or otherwise), and the Minimum Work
Obligation as specified in Article 4.3(a) has been performed, then in accordance with the
Escrow Agreement, Contractor is entitled to demand from the Escrow Agent the

remaining balance of the Escrow Account.
mE AL Wh

44

45

46

(b) First Extension Period: Commencing at the end of the Initial Exploration Period and
terminating eighteen (18) months later.

Description of Contractor's Minimum Work Obligation:

{i) Conduct geological and geophysical studies;
(il) Drill one (1) exploration well.

Minimum Expenditure Obligation: Contractor's minimum Expenditure for the Work i in the
First Extension Period shall be US$20.000.000 (Twenty Million US Dollars). 2

(©) Second £xtension Period: Commencing at the end of the First Extension Period and
4erminating eighteen (18)-months later.

Description.of Contractor's Minimum Work Obligations:

(i) Conduct geological and geophysical studies;
(ii) Drill-one (1) exploration well.

Minimum: €xpenditure-Obligation: .Contractor's Minimum Expenditure for” Work in the
Second Extension Period shall be US$20,000,000 (Twenty Million US Dollars).

(d) -Contractor has the right to convert the Second Extension Period of 1.5 years to a Period
of 2.5. years with the commitment of one additional exploration well and with a Minimum
‘Expenditure for the work in the Second Extension Period of US$40,000,000 (Forty Million
US Dollars).

{e) Work-acoomplished in any period’ in excess of the above obligations may be applied as
-  ‘¢redit .in‘satisfaction of obligations called for in any other‘Period. The fulfillment of any
Minimum: Work Obligation shall relleve Contractor of the. corresponding Minimum
Expenditure Obligation, but the fulfillment of any Minimum Expenditure Obligation shall

not relieve Contractor of the corresponding Minimum Work Obligation.

No Appraisal Wells drilled or seismic surveys carried out by Contractor as part of an Appraisal
Programme undertaken pursuant to Article 8 and no expenditure incurred by Contractor in
‘carrying out such Appraisal Programme shall be treated as discharging the Minimum. Work
Obligations under Article 4.3 above.

The seismic programme in Article 4.3(a), when combined with existing data, shall be such as will
enable a study of the regional geology of the Contract Area and the preparation of a report
thereon with appropriate maps, cross sections and illustrations, as well as a geophysical survey
of the Contract Area which, when combined with existing data, shall provide:

(a) a minimum seismic grid adequate to define prospective drill sites over prospective
closures as interpreted from data available to Contractor; and

(b) a seismic evaluation of structural and stratigraphic conditions over the remaining portions
of the Contract Area.

Each Exploration Well shall be drilled at a location and to an objective depth determined by
Contractor in consultation with GNPC, Except as otherwise provided in Articles 4.7 and 4.8
below, the minimum depth of each obligatory Exploration Well shall be whichever of the following
is first encountered:

it

(a) the depth of 2000 metres measured from the Rotary Table Kelly Bushing (RTKB);

(b) the depth at which Contractor encounters geologic basement.

47 The minimum depth of one (1) of the obligatory Exploration Wells in Article 4.3 shall be whichever
of the following is first encountered:

(a) the depth of 2400 meters measured from the Rotary Table Kelly Bushing (RTKB);

(b)- the depth sufficient to penetrate 100 meters into the lower Cretaceous (Aptian Albian); or

i (c) the depth at which a Discovery is made and tested.

(c) the depth at which Contractor encounters geological basement

48 If in the course of drilling an Exploration Well the Contractor concludes that drilling to the
minimum depth specified in Article 4.6 or 4.7 above is impossible, impracticable or imprudent in
accordance with accepted international Petroleum industry drilling and engineering practice, then
Contractor may plug and abandon the Exploration Well and GNPC shall have the option of either:

(a) waiving the minimum depth requirement, in which case Contractor will be deemed-to
have satisfied the obligation to. drill such Exploration Well; or’

(b) requiring Contractor to drill a substitute Exploration Well at a location determined by

Exploration Well and will be deemed to have satisfied the obligation to drill one (1):
Exploration Well. “tie

Contractor to GNPC of the completion of the plugging and abandonment of the Exploration Well,’
and failure to exercise such option shall constitute a waiver of the minimum depth requirement
pursuant to (a) above.

Petroleum Costs for AOE Purposes. Any ‘such subsequent Commercial Discovery shall be
treated hereunder in the same manner as if such Commercial Discovery had been made in
connection with operations that were not performed as sole risk operations, including, without
limitation, participation by GNPC in such Commercial Discovery.

1 The above option shall be exercised by GNPC within thirty (30) days from the notice given by:
i

| K Jon $b-
F 17

4.10

During the Exploration Period, Contractor shall deliver to GNPC and the Minister reports on
Exploration Operations conducted during each Quarter within thirty (30) days following the end of
that Quarter. Further requests for information by the Minister under Section 9(1) of the Petroleum
Law shall be complied with within a reasonable time and copies of documents and other material
containing such information shall be provided to GNPC.

Upon Contractor decision not to exercise its option for a First €xtension Period or Second
Extension Period, Contractor is relieved from any further Work Obligation relevant to any

subsequent Period as established under Article 4.3 above.

18

BE Ses SER
5.1

5.2

5.3

L
i
i
i
i
i
i
i
|
|
i
j
j
|
|
i

H
i

ARTICLE 5
RELINQUISHMENT

Except as provided in Articles 5.2, 8.4, 8.9, 8.17, 8.18, 8.19 and 14.7 Contractor shall relinquish
portions of the Contract Area in the manner provided hereafter,

(a) If on or before the expiration of the Initial Exploration Period, Contractor elects to enter
into the First Extension Period pursuant to Article 3.3 then subject to Article 5.2 at the
commencement of the First Extension Period the area retained shall not exceed eighty

Percent (80%) of the Contract Area as at the Effective Date;

(b) If on or before the expiration of the First Extension Period, Contractor elects to enter into
the Second Extension Period pursuant to Article 3.3 then subject to Article 5.2 at the
commencement of the Second Extension Period the Area retained shall not exceed sixty
Percent (60%) of the Contract Area as of the Effective Date unless Contractor has
converted the Second Extension Period undertaking the commitment of a second
exploration well in which case Article 5.1(a) applies;

(ec) On the expiration of the Second Extension Period, Contractor shall subject to Article 5,2
relinquish the remainder of the retained Contract Area. .

elects not to enter into the First or Second Extension Period Contractor shall relinquish the entire
Contract Area except for any Discovery Area; provided, further, that provision shall have been
made for the decommissioning, abandoning, removing or eliminating movable and immovable
assets acquired or used by the Contractor in such relinquished part of the Contract Area.

Each area to be relinquished pursuant to this Article shall be selected by Contractor and shall be
measured as far as possible in terms of continuous and compact units of a size and shape which
will permit the carrying out of Petroleum Operations in the relinquished portions.

19
6.1

6.2

6.3

ARTICLE 6
JOINT MANAGEMENT COMMITTEE

In order that the Parties may at all times cooperate in the implementation of Petroleum
Operations, GNPC:and Contractor shall not later than thirty (30) days after the Effective Date
establish a Joint Management Committee (JMC). Without prejudice to the rights and obligations
of Contractor for day-to-day management of the operations, the JMC shall oversee and supervise
the Petroleum Operations and ensure that all approved Work Programmes and Development
Plans are complied with and also that accounting for costs and expenses and the maintenance of
records and reports concerning the Petroleum Operations are carried out in accordance with this
Agreement and-the accounting principles and procedures generally accepted in the international
Petroleum industry.

The composition of and distribution of functions within the JMC shall be as provided hereinafter.

fa) The JMC shall be composed of three (3) representatives of GNPC and three (3)

. representatives of Contractor. GNPC and Contractor shall also designate a substitute or
alternate for each member. In the case of absence or incapacity of a member of the
JMC, such alternate shall automatically assume the rights and obligations of the absent
or incapacitated member. oe

{b) The Chairperson of the JMC shall be designated by GNPC from amongst the members of
the JMC.

(c) ‘Contractor shall be responsible in consultation with GNPC for the preparation of agenda
and supporting documents for each meeting of the JMC and for keeping records of the
meetings and decisions of the JMC. GNPC shall have the right to inspect all records of
the JMC. at any time. Contractor shall circulate the agenda and supporting documents for

»@ach meeting to all members and the. substitutes or alternates designated pursuant to
Article 6.2(a) above.

{d) At any meeting of the JMC four (4) representatives shall form a quorum provided that two
(2) of such representatives shall be representatives of GNPC and two (2) of such
representatives shall be representatives of the Contractor.

Meetings of the JMC shall be held and decisions taken as follows.

(a) All meetings of the JMC shall be held in Accra or such other place as may be agreed
upon by members of the JMC.

(b) The JMC shall meet at least twice yearly and at such times as the members may agree.

(c) A meeting of the JMC may be convened by either Party giving not less than twenty (20)
days’ notice to the other or, in a.case requiring urgent action, notice of such lesser
duration as the members may agree upon.

(d) Decisions of the JMC shall require unanimity.

(e) Any member of the JMC may vote by written and signed proxy held by another member;.

(f) Decisions of the JMC may be made without holding a meeting if all representatives of
both Parties notify their consent thereto in the manner provided in Article 27.

20 ke i. 7
‘AY

{
1
(9)

(h)

0)

GNPC and Contractor shall have the right to bring expert advisors to any JMC meetings
to assist in the discussions of technical and other matters requiring expert advice.

The JMC may also establish such subcommittees as it deems appropriate for carrying
out its functions including:

(i) a technical subcommittee;

(ii) an audit subcommittee;

(iii) an accounting subcommittee; and

(ivy) a contract and procurement subcommittee,

Costs and expenses related to attendance by GNPC in or outside Accra, (e.g. travel,
transportation, lodging, per diem and insurance) in accordance with applicable laws,
regulations and GNPC policies and procedures shall be borne by Contractor and treated

as Petroleum Cost.

GNPC shall provide documentary evidence of such costs and expenses.

6.4 The JMC shall oversee Exploration Operations as follows:

(a)

(b)

(e)

Not later than ninety (90) days before the commericement of each Calendar Year,
Contractor shall prepare and submit to the JMC for its review and approval a detailed
Work Programme and Budget covering all Exploration Operations which Contractor
proposes to carry out in that Calendar Year and shall also give an indication of
Contractor's tentative preliminary exploration plans for the succeeding Calendar Year.
Where the Effective Date occurs later than 30 June in any Calendar Year Contractor shall
have the option of submitting a single detailed Work Programme and Budget covering the
remaining months of the Calendar Year in which the Effective Date occurs and the
succeeding Calendar Year.

Upon notice to the Minister and GNPC, Contractor may amend any Work Programme ‘or
Budget submitted to the JMC pursuant to this Article which notice will state why in
Contractor's opinion the amendment is necessary or desirable. Any such amendment
shall be submitted to the JMC for review and approval.

Every Work Programme submitted to the JMC pursuant to this Article 6.4 and every
revision or amendment thereof shall be consistent with the requirements set out in

Article-4.3-relating-to- Minimum Work-and Expenditure for the period ‘of the Exploration -—

Period in which such Work Programme or Budget falls.

Contractor shall report any Discovery to GNPC immediately following such Discovery and
the Contractor shall place before the JMC for review its Appraisal Programme prior to
submission thereof to the Petroleum Commission, a copy of which submission shall also
be sent to the Minister for informational purposes. Within thirty (30) days of completion of
the Appraisal Programme a JMC meeting to discuss the results of the Appraisal
Programme shall be convened to take Place before submission of the detailed Appraisal
teport provided for in Article 8.8,

The JMC will review Work Programmes and Budgets and any amendments or revisions
thereto, and Appraisal Programmes and any amendments or revisions thereto, submitted
to it by Contractor pursuant to this Article 6, and timely give such advice as it deems
appropriate which Contractor shall consider before submitting the Work Programmes and

s
6.5

6.6
6.7

6.8

6.9

(f)

Budgets or Appraisal Programmes, as applicable, for approvals required by. law or
pursuant to this Agreement.

After the date of the first Commercial Discovery, Contractor shall seek the concurrence of
GNPC's JMC representatives, which concurrence shall not be unreasonably withheld, on
any proposal for the drilling of an Exploration Well or Wells not associated with the
Commercial Discovery and not otherwise required to be drilled under Article 4.3. If
concurrence is not secured by Contractor, Contractor may nevertheless elect to drill the
€xploration Well or Wells but only in the event of a subsequent Commercial Discovery
associated with the Well or Wells shall the costs of such Well or Wells be considered
Petroleum Costs for AOE purposes and deductible cost for Ghana income tax purposes.
Any such subsequent Commercial Discovery shall be treated hereunder in the same
manner as if such Commercial Discovery had been made in connection with operations
that were not performed as sole risk operations, including, without limitation, participation
by GNPC in such Commercial Discovery.

From the Date of Commercial Discovery the JMC shall have supervision of Petroleum Operations
as follows:

{a)

(b)

(c)

Within sixty (60) days after the Date of Commercial Discovery Contractor shall prepare
and submit to the JMC for approval any revisions to its annual Work Programme and
Budget that may be necessary for the remainder of that Calendar Year and. for the rest of
the Exploration Period.

At least ninety (90) days before the Commencement of each subsequent Calendar Year
Contractor shall submit to the JMC for review and approval a detailed Work Programme
and Budget setting forth all Development and Production Operations which Contractor
proposes to carry out in that Calendar Year and the estimated cost thereof and shall also
give an indication of Contractor's plans for the succeeding Calendar Year.

. Within sixty (60) days of the Date of Commencement of Commercial Production and

thereafter not later than one hundred and twenty (120) days before the commencement
of each Calendar Year Contractor shall submit to the JMC for its approval an annual
production schedule which shall be in accordance with International Good Oilfield
Practice, and shall be designed to provide the most efficient, beneficial and timely
production of the Petroleum resources.

Lifting schedules for Development and Production Areas shall be subject to JMC approval.

The JMC shall review all of Contractor's reports on the conduct of the Petroleum Operations.

Contractor's insurance programme and the. programmes for training and technology transfer
submitted by Contractor and the accompanying budgets for such schemes and programmes shall
be subject to JMC approval.

Except as otherwise agreed in writing by the parties, the JMC shall have exclusive authority and
discretion to:

(a)

(b)

review and approve tender procedures, including without limitation determining the terms
and conditions of competitive tender procedures, reasonable pre-qualification criteria for
bidders and the forms of contract therefor and certifying the winner of such tenders;

where required in accordance with such approved tender procedures:

a
. Pe te

‘
I
\
J
6.10

(i) review and approve the award of all Major Contracts and contracts for Market
Related Services;

(ii) review and approve all Material Contract Amendments; and

(iti) acting through a contract and Procurement subcommittee: (1) review and
approve the award of all Project Contracts (other than Major Contracts) under
which the Consideration exceeds US$1,000,000; (2) review and approve any
Project Contract Amendments related thereto; and (3) review and comment on
the compliance of any such Project Contract with any local content requirements
of this Agreement or of Ghanaian law in effect from time to time;

(c) appoint such other subcommittees as it shall deem appropriate, each such subcommittee
having such authority as is delegated to it by the JMC in accordance with this Agreement
and related documents; and

(d) consider and rule upon any other procurement or contract award matter under this
Agreement,

provided that all matters coming before the JMC pursuant to this Article 6.9 shall be presented .

and decided separately from decisions with respect to proposed modifications of the

Development Plan or Proposed ‘annual Work Programmes and Budgets (or amendments thereto)
pursuant to Article 6.4.

Contractor shall provide GNPC ten (10) Business Days’ prior written notice of the award of a
Project Contract when such award:

(a) has not been approved by the JMC or the contract and Procurement subcommittee, as
applicable;

(b) does not result from a JMC-approved tendering process;

(c) would result In the award of more than one Project Contract with the same vendor or
Affiliates of such vendor for (i) the same, substantially similar or interchangeable goods,
or (ii) the same, substantially similar or equivalent services, within the same Contract
Award Period and, in such case, would result in the aggregate value of such Project
Contracts exceeding the thresholds for Major Contracts.

- svn eel the event that such a notice is tequired, such.natice shall_set out the commercial,. financial,

technical or operational reason for which the Contractor believes that the award of a separate
contract to the same vendor is justified, without prejudice to GNPC's right to review such reasons.

If during any meeting of the JMC the Parties are unable to reach agreement concerning any of
the matters provided for in Article 6.5, 6.6, 6.7, 6.8 and 6.9, the matter shall be deferred for
reconsideration at a further meeting to be held not later than fifteen (15) days following the
original meeting. If after such further meeting the Parties are still unable to reach agreement, the
matter in dispute shall be referred to the Parties forthwith. Failing agreement within fifteen (15)
days thereafter, the matter in dispute shall, at the request of any Party, be referred for resolution
under Article 24.7 utilizing a pendulum arbitration process if the Parties agree such -process is
appropriate in the circumstances, and the relevant exploration period shall be extended for the

duration of the dispute resolution process.
ae Tos £
7A

7.2

ARTICLE 7
RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC

Subject to the provisions of this Agreement, Contractor shall be responsible for the conduct of
Petroleum Operations and shall perform its obligations in a workmanlike manner, with due care
and expedition and in accordance with International Good Oil Field Practice, including without
prejudice to the generality of the foregoing:

{a) ‘conduct Petroleum Operations with utmost diligence, efficiency and economy, in
accordance with best international Petroleum industry practices, observing sound
technical and engineering practices using appropriate advanced technology and effective
equipment, machinery, materials and methods;

(b) take all practicable steps to ensure compliance with Section 3 of the Petroleum Law;
including ensuring the recovery’ and prevention of waste of Petroleum in the Contract
Area in accordance with best international Petroleum industry practices;

{c) prepare and maintain in Ghana full and accurate records of all Petroleum Operations
performed under this Agreement;

(d) prepare and maintain accounts of all operations under this Agreement in such a manner
as to present a full and accurate record of the costs of such Petroleum Operations, in
accordance with the Accounting Guide; and

(e) disclose to GNPC and the Minister any operating or other agreement among the Parties
that constitute Contractor relating to the Petroleum Operations hereunder, which
agreement shall not be inconsistent with the provisions of this Agreement.

In connection with its performance of Petroleum Operations, Contractor shall have the right within
the terms of and pursuant to applicable law and regulations:

{a) to establish offices in Ghana and to assign to those offices such representatives as it
shall consider necessary for the purposes of this Agreement;

{b) to use public lands for installation and operation of shore bases, and terminals, harbours
and related facilities, petroleum storage and processing, pipelines from fields to terminals
and delivery facilities, camps and other housing;

(c) to receive licenses and permission to install and operate such communications and
transportation facilities as shall be necessary for the efficiency of its operations;

(d) to bring to Ghana, provided there are no Ghanaian citizens with the requisite skill and
experience, such number of Foreign National Employees as shall be necessary for its
operations, including employees assigned on permanent or resident status, with or

without families, as well as those assigned on temporary basis such as rotational
employees; .

(e) to provide or arrange for reasonable housing, schooling and other amenities, permanent
and temporary, for its employees and to import personal and household effects, furniture
and vehicles, for the use of its personnel in Ghana;

(f) to be solely responsible for provision of health, accident, pension and life insurance
benefit plans on its Foreign National Employees and their families; and such employees

2 K Pe: hd C

}
iN
shall not be required to Participate in any insurance, compensation or other employee or
social benefit programs established in Ghana;

(g) to have, together with its personnel, at all times the Tight of ingress to and egress from its
offices in Ghana, the Contract Area, and the facilities associated with Petroleum
Operations hereunder in Ghana including the offshore waters, using its owned or
chartered means of land, sea and air transportation;

(h) to engage such Subcontractors, expatriate and national, including also consultants, and
to bring such Subcontractors and their Personnel to Ghana as are necessary in order to
carry out the Petroleum Operations in a skillful, economic, safe and expeditious manner;
and said Subcontractors shall have the same tights as Contractor specified in this
Article 7.2 to the extent they are engaged by Contractor for the Petroleum Operations
hereunder.

7.3 GNPC shall.assist Contractor in carrying out Contractor's obligations expeditiously and efficiently
as stipulated in this Agreement, and in particular GNPC shall assist the Contractor Parties, and
the relevant Subcontractors as long as they appropriately complete applicable procedures and
other requirements prescribed by relevant authorities to:

(a) establish supply bases and obtain necessary communications facilities, equipment and
supplies;

(b) obtain necessary approvals to open bank accounts in Ghana;

(c) subject to Article 21 hereof, obtain entry visas and work permits or any other
documentation that may be Tequired from time to time for such number of Foreign
National Employees of Contractor and its Subcontractors engaged in Petroleum
Operations and members of their families who will be resident in Ghana, and make
arrangements for their travel, arrival, medical services and other necessary amenities;

(d) obtain permits for the importation of necessary materials;

(e) obtain the necessary permits to transport documents, samples or other forms of data to
foreign countries for the purpose of analysis or processing if such is deemed necessary
for the purposes of Petroleum Operations;

(f) contact Government agencies dealing with fishing, meteorology, navigation and
communications as required; and

~—--——(g)---— identify -qualified -Ghanaian--personnel--as -eandidates-for-employment-by-Contractor-in
Petroleum Operations; and procure access on competitive commercial terms for the
storage, processing, transportation and/or marketing of Petroleum produced under this
Agreement through facilities owned by the State, GNPC (or its Affiliates) or any third

party.

74 All reasonable and documented expenses incurred by GNPC in connection with any of the
matters set out in Article 7.3 above shall be borne by Contractor.

7.5 GNPC shall grant assistance to the Contractor in emergencies and major accidents, and such
other assistance as may be requested by Contractor, provided that any reasonable expenses

involved in such assistance shall be borne by Contractor.

25
8.1

8.2

8.3

84

8.5

ARTICLE 8
COMMERCIALITY

Contractor shall submit a Discovery Notice to the Minister, Petroleum Commission and GNPC as
soon as possible after any Discovery is made, but in any event not later than thirty (30) days after
the date any such Discovery is made.

As soon as possible after the analysis of the test results of such Discovery is complete and in any
event not later than one hundred (100) days'’from the date of such Discovery, Contractor shall by
a further notice in writing to the Minister and Petroleum ‘Commission indicate whether in the
opinion of Contractor the Discovery merits Appraisal.

Where the Contractor does not make the indication required by Article 8.1 above within the period
indicated or indicates that the Discovery does not merit Appraisal, Contractor shall, subject to
Article 8.18 and 8.20 below, relinquish the Discovery Area associated with the Discovery.

Where Contractor indicates that the Discovery merits Appraisal, Contractor shall within one
hundred and eighty (180) days from the date of such Discovery submit to the Petroleum
‘Commission for approval and to the Minister for information purposes an Appraisal Programme to
be carried out by Contractor in respect of such Discovery. For the avoidance of doubt unless
otherwise instructed by. the Minister, Contractor shall conduct a separate Appraisal for each
Discovery where:Contractor indicates that such Discovery merits Appraisal. .

In the absence of regulations of general application otherwise governing the process, the
Petroleum Commission and the Contractor shall adhere to the following procedure in connection
with the submission for approval of an Appraisal Programme. The Petroleum Commission shall
within thirty (30) days of submission of the Appraisal Programme, give the Contractor a notice in
writing stating:

(a) whether or not the Appraisal Programme has been approved or conditionally approved;

(b) any revisions or improvements required by the Petroleum Commission to be made to the
proposed Appraisal Programme, and the reasons thereof; or

{c) if conditionally: approved, the conditions for approval of the proposed Appraisal
Programme.

lf the Petroleum Commission does not provide such notice after the thirty (30) day time period
described above then the Appraisal Programme shall be deemed not approved. In the event of
any dispute arising out this Article 8.5, Contractor may lodge a complaint with the Minister within
thirty (30) days after receipt of such notice or the date deemed not approved, as applicable. If
such dispute is not resolved by the Minister within thirty (30) days from the date such complaint
was lodged, such dispute shall be resolved in accordance with Article 24.

If the Petroleum Commission has not given a notice in writing pursuant to this Article, then the
arbitration panel shall determine whether the Petroleum Commission's failure to give such notice
was reasonable and lawful. If the Petroleum Commission has given a notice in writing pursuant to
this Article, and the Parties cannot agree on the revisions or conditions, then the arbitration panel
shall determine whether the Petroleum Commission's giving such revisions or conditions
proposed was reasonable and lawful.

26

1

xe fo g_Ne
8.6 Where Contractor seeks to amend an approved Appraisal Programme, it shall submit such
amendment to the JMC for review pursuant to Article 6.4(e) before submission to the Petroleum
Commission for approval.

Unless Contractor and the Minister otherwise agree in any particular case, Contractor shall have
@ period of two (2) years from the date of Discovery to complete the Appraisal Programme.

8.7 In the event Contractor requires a period of more than the two (2) years to complete the Appraisal
Programme, Contractor shall submit a request to the Minister for an extension with a firm
Programme with timelines to justify the request. Contractor shall commence the Appraisal
Programme within one hundred and fifty (150) days from the date of approval of the Appraisal

8.8 Not later than ninety (90) days from the date on which said Appraisal Programme relating to the

Natural Gas reserves; recovery drive characteristics; anticipated production performance per
reservoir and per well; fluid characteristics, including gravity, sulphur percentage, sediment and

8.9 Not later than ninety (90) days from the date on which said Appraisal Programme is completed
Contractor shall, by a further notice in writing, inform the Minister whether the Discovery in the
opinion of Contractor is or is not a Commercial Discovery. &

8.10 If Contractor fails to notify the Minister as provided in Article 8.1 or informs the Minister that the

8.11 If Contractor pursuant to Article 8.9 informs the Minister that the Discovery is a Commercial
Discovery, Contractor shall not later than one hundred and eighty (180) days thereafter, prepare
and submit to the Minister a Development Plan.

8.12 The Development Plan referred to in Article 8.11 shall be based on detailed engineering studies
and shall include:

(a) Contractor's proposals for the delineation of the proposed Development and Production
Area and for the development of any feservoir(s), including the method for the disposal of
Associated Gas in accordance with the Provisions of Article 14.4;

(b) the way in which the Development and Production of the reservoir is planned to be g

{c)

(d)

{e)
(f)
(g)
(h)
(i)

()
(k)

(!)

(m)
(n)
(0)

Contractor's proposals relating to the spacing, drilling and completion of wells, the

production, storage, processing, transportation and delivery facilities required for the 4
production, storage and transportation of the Petroleum, including without limitation: @
{i) the estimated number, size and production capacity of production platforms if

any; .
(ii) the estimated number of Production Wells; &
(iii) the particulars of feasible alternatives for transportation of the Petroleum, .

including pipelines;

(iv) the particulars of onshore installations required, including the type and
specifications or size thereof; and

(wv) the particulars of other technical equipment required for the operations;

the estimated production profiles for Crude Oil and Natural Gas from the Petroleum fe
reservoirs (provided that failure to attain such estimated production profiles shall not be a
treated as a failure to carry out the terms of the Development Plan); i

tie-ins with other petroleum fields where applicable;

information on operation and maintenance;

a description of technical solutions including enhanced recovery methods;

estimates of capital and operating expenditures;

the economic feasibility studies carried out by or for Contractor in respect of alternative a
methods for Development of the Discovery, taking into account: ‘

(i) location; . |
(ii) water depth (where applicable); 4
(iii) meteorological conditions; . ll

(iv) estimates of capital and operating expenditures; and
(v) any other relevant data and evaluation thereof,

the safety measures to be adopted in the course of the Development and Production
Operations, including measures to deal with emergencies;

the necessary measures to be taken for the protection of the environment;

Contractor's proposals with respect to the procurement of goods and services obtainable
in Ghana;

Contractor's technology transfer plan |

Contractor's plan for training and employment of Ghanaian nationals;

the timetable for effecting Development Operations; and oh
\
as x
28 ke ye E ;
8.13

8.14

Where the issue in questi ed for resolution pursuant to Article 24 is finally decided in

(p) a plan for decommissioning and abandonment.

The date of the Minister's approval of the Development Plan shall be the Date of Commercial
Discovery.

The Minister shall within sixty (60) Days following submission of the Development Plan give
Contractor a notice in writing stating:

(a) whether or not the Development Plan as submitted has been approved or conditionally
approved;

(b) any revisions proposed by the Minister to the Development Plan as submitted, and the
reasons thereof; or

(c) if conditionally approved, any conditions pursuant to which the Development Plan is
approved,

If the Minister has not approved the Development Plan within ninety (90) Days following the
submission of the Development Plan by the Contractor and thirty (30) days following a second
notice from Contractor requesting the Minister's approval, such Development .Plan shall be
deemed not approved. .

Where the issue in dispute referred for resolution Pursuant to Article 24 is finally decided in favour
of Contractor the Minister shall forthwith give the requisite approval to the Development Plan

favour of the Minister, Contractor shall forthwith:

(a) amend the proposed Development Plan to give effect to the final decision rendered under
Article 24, and the Minister shall give the requisite approval to such revised Development
Plan; or

(b) subject to Article 8.19 below relinquish the Discovery Area.

Notwithstanding the relinquishment provisions of Articles 8.2 and 8.10 above, if Contractor
indicates that a Discovery does not at the time merit Appraisal, or after Appraisal does not appear

Discovery at a later date during the Exploration Period, then Contractor need not relinquish the
Discovery Area and may continue its Exploration Operations in the Contract Area during the

ae ee

S

SN
8.19

8.20

8.21

8.22

Exploration Period; provided that the Contractor shall explain to the Petroleum Commission or the
Minister as applicable what additional evaluations, including €xploration work or studies or
marketing studies, are or may be planned in order to determine whether subsequent Appraisal is
warranted or that the Discovery is commercial. Such evaluations shall be performed by
Contractor according to a specific time table approved by the JMC, subject to its right of earlier
relinquishment of the Discovery Area. . After completion of the evaluations, Contractor shall make
the indications called for under Article 8.4 or 8.9 and either proceed with Appraisal, confirm
commerciality or relinquish the Discovery Area. In any case, if a Discovery is made in the Initial
Exploration Period or First Extension Period, the Contractor shall by the end of the subsequent
phase (that is the First Extension Period or Second Extension Period as the case may be), take a
decision to appraise the Discovery or relinquish such Discovery. Likewise, if the Contractor has
completed the Appraisal of a Discovery in the Initial Exploration Period or First Extension Period,
the Contractor shall by the end of the subsequent phase (that is, the First Extension Period or
Second Extension Period as the case may be), take a decision to determine commerciality or
relinquish such Discovery. If at the end of the Exploration Period the Contractor has neither
indicated its intent to proceed with an Appraisal Programme nor declared the Discovery to be a
Commercial Discovery, then the Discovery Area shall be relinquished.

Upon completion of an Appraisal Programme and before Contractor makes a determination of
non-commerciality; Contractor may consult with the other Parties and may make,,appropriate
representations proposing minor changes in the fiscal and other provisions of this Agreement
which may, in the opinion of Contractor, affect the determination of commerciality* The other
Parties may, agree to make such changes or modifications in the existing arrangements. In the
event the Parties do not agree on such changes or modifications, then subject to Articles 8.18
and 8.20, Contractor shall relinquish the Discovery Area.

Nothing in Articles 8.4, 8.10, 8.17 or 8.18 above shall be read or construed as requiring
Contractor to relinquish:

(a) any area which constitutes or forms part of another Discovery Area in respect of which:

di) Contractor has given the Minister a separate notice stating that such Discovery
merits Appraisal; or

(ii) Contractor has given the Minister a separate notice indicating that such
Discovery is a Commercial Discovery; or

(b) any area which constitutes or forms part of a Development and Production Area.

In the event a field extends beyond the boundaries of the Contract Area, the Minister: may require
the Contractor to exploit said field in association with the third party holding the rights and
obligations under a petroleum agreement covering the said field (or GNPC as the case may be).
The exploitation in association with said third party or GNPC shall be pursuant to good unitization
and engineering principles and in accordance with best international petroleum industry practices.

For the avoidance of doubt, where Contractor makes a Discovery after the expiration of the
Exploration Period Contractor shall notify the Minister of such Discovery pursuant to Article 8.1

and surrender such Discovery to GNPC.
© A te

30

i

I.
<
XX 1
;
94

9.2

9.3

9.4

9.5

ARTICLE 9
SOLE RISK ACCOUNT

(a) The exercise by GNPC of its Sole Risk rights under this Article 9 shall be performed in a
Manner which does not Prevent Contractor from complying with its Minimum Work
Obligations under Article 4.3, an Appraisal Programme or a Development Plan and, in the
event that GNPC has nominated Contractor and Contractor has agreed to perform the
Sole Risk operations on behalf of GNPC, shall include a financing plan satisfactory to
Contractor.

(b) GNPC shall not conduct any Sole Risk Operations within the boundaries of a Development
and Production Area or a Discovery Area (except as contemplated in Article 8.7),
provided that GNPC may conduct the drilling of a well on a Sole Risk basis to:

(i) a deeper formation than the formation(s) from which production is expected to
Occur from a Development and Production Area ora Discovery Area, or

(ii) a shallower formation than the formation(s) from which Production is éxpected to
occur from a Development and Production Area or a Discovery Area and to'a
reservoir which has not been penetrated by a non-Sole Risk well,

in either case without affecting rights of the Parties to the formation(s) from which
Production is expected to occur from a Development and Production Area or a Discovery
Area.

At any time before commencing such deeper drilling Contractor may elect to embody the required
drilling in its own Exploration Operation, in which case any resulting Discovery shall not be
affected by the provisions of this Article.

Where any Sole Risk deeper drilling results in a Discovery, GNPC shall have the right, at its Sole
Risk, to appraise, develop, Produce and dispose of all Petroleum from that deeper horizon and
shall conduct such Sole Risk operations unless GNPC Proposes otherwise and Contractor
agrees. Provided however that if at the time such Petroleum is tested from the producing horizon

* Sa (2 #
96

9.7

9.8

9.9

9.10

9.12

in a well, Contractor's Work Programme includes a well or wells to be drilled to the same
producing horizon, and provided that the well or wells drilled by Contractor result(s) in a
Petroleum producing well producing from the same horizon, Contractor shall, after reimbursing
GNPC for all costs associated with its Sole Risk deeper drilling in said well, have the right to
include production from that well in its total production for the purposes of establishing a
Commercial Discovery, and, if a Commercial Discovery is subsequently established, to develop,
produce and dispose of the Petroleum in accordance with the provisions of this Agreement.

Alternatively, if at the time such Petroleum is tested from a producing horizon in a well pursuant to
a Sole Risk operation Contractor's Work Programme does not include a well to be drilled to said
horizon, Contractor has the option to appraise and /or develop, as the case may be, the
Discovery for its account under the terms of this Agreement if it so elects within a period of sixty
{60) days.after such Discovery. In such case,Contractor shall reimburse GNPC for all expenses
incurred by GNPC in connection with such Sole Risk operations, and shall make satisfactory
arrangements with GNPC for the payment of a premium equivalent to seven hundred percent
(700%) of such expenses.

During the term.of this Agreement, GNPC shall have the right, at its Sole Risk, and upon six (6)
months prior notice to Contractor, to drill one (1) or two {2) wells per Calendar Year within the
Contract Area provided that the work intended to be-done by GNPC had not been scheduled for a
Work Programme to be performed by Contractor and the exercise of such right by GNPC and the
arrangement made by GNPC for undertaking such drilling do not prevent Contractor from
satisfying its work obligations. Within thirty (30) days after receipt of such notice Contractor may
elect to drill the required well or wells as part of Contractor's Exploration Operations.

In the event that a well drilled at the Sole Risk of GNPC in accordance with Article 9.7 above
results in a Discovery, GNPC shall have the right to appraise and develop as the case may be or
require Contractor to develop, after GNPC declares a ‘Commercial Discovery, such Commercial
Discovery for a mutually agreed service fee, so long as Contractor has an interest in the Contract
Area, GNPC taking all the interest risk.and costs and hence having the right to all Petroleum
produced from the Commercial Discovery, provided however that Contractor has the option to
appraise and/or develop, as the case may be, the Discovery for its account under the terms of
this Agreement if it so elects within a period. of sixty (60) days after receipt of GNPC's written
notice of such Discovery.

Contractor shall reimburse GNPC for all expenses incurred by GNPC in connection with such
Sole Risk operations, and shall make satisfactory arrangements with GNPC for the payment of a
premium equivalent to seven hundred percent (700%) of such expenses before exercising the
option under Article 9.7 above. Such premium shall not be reckoned as Petroleum Costs for the
purposes of the Accounting Guide.

In the event that Contractor declines to develop the Commercial Discovery or no agreement is
reached on the service fee arrangement as provided for in Article 9.8 above, Contractor shall
relinquish the Development and Production Area associated with such Commercial Discovery.

Sole Risk operations under this Article 9 shall not extend the Exploration Period nor the term of
this Agreement and Contractor shall complete any agreed programme of work commenced by it
under this Article at GNPC’s Sole Risk, and subject to such provisions hereof as the Parties shall
then agree, even though the Exploration Period as defined in Article 3 or the term of this
Agreement may have expired.

GNPC shall indemnify and hold harmless Contractor against all actions, claims, demands and
proceedings whatsoever brought by any third party or the State, arising out of or in connection
with Sole Risk operations under this Article 9, unless such actions, claims, demands and
proceedings are caused by Contractor's negligence or wilful misconduct.

2 <6, S)
KP Ae

rR

\
A

1
¢
ic
ARTICLE 10
SHARING OF CRUDE OIL

10.1 Gross Production of Crude Oil from each Development and Production Area shall (subject to a
Calendar Year adjustment developed under the provisions of Article 10.7) be distributed amongst
the Parties in the following sequence and proportions:

i (a) ten percent (10%) of the Gross Production of Crude Oil shall be delivered to the State as
ROYALTY, pursuant to the provisions of the Petroleum Law. Upon notice to Contractor,
the State shall have the right to elect to receive cash in lieu of its royalty share of such
Crude Oil. The State’s notice shall be given to Contractor at least ninety (90) days in
advance of each lifting period, such periods to be established pursuant to the provisions
of Article 10.7- below. In such case, said share of Crude Oil shall be delivered to
Contractor and it shall pay to the State the value of said share in cash at the relevant
weighted average Market Price for the relevant period as determined in accordance with
Article 11.7;

(b) After distribution of such Royalty as required pursuant to Article 10.1(a), an amount of
Crude Oil, shall be delivered to GNPC to the extent it is entitled for Sole Risk operations,
if any, under Article 9;

(c) After distribution of such amounts of ‘Crude Oil as are required pursuant to
Articles 10.4(a) and 10.1(b) and the remaining Crude Oil produced from each
Development and Production Area shall be distributed to Contractor and, subject to
Article 10.1(e) below, to GNPC on the basis of their respective Participating Interests
pursuant to Article 2;

(d) The State's AOE (as hereinafter defined), if any, shall be distributed to the State out of
the Contractor's share of Crude Oil determined under Article 10.1(d). The State’ shall also
have the right to elect to receive cash in lieu of the AOE share of Crude Oil accorded to it
Pursuant to Article 10.2 below. Notification of said election shall be given in“the same
notice in which the State notifies Contractor of its election to receive cash in lieu of Crude
Oil under Article 10.1(a) above. In such case, said Crude Oil share shall be delivered to
Contractor and it shall Pay to the State the value of said share in cash at the relevant
weighted average Market Price for the relevant period as determined in accordance with
Article 11.7; and

(e) In the event that GNPC has failed to Pay any amounts due to Contractor pursuant to
“nn Article 15.2-0f-this-7 \greement-(such-amounts with interest thereon: in-accordance with
Article 26.4 being hereinafter called “Default Amounts") and for so long as any such
E advances and interest thereon remain unrecovered by Contractor, an amount of Crude
Oil shall be delivered to GNPC sufficient in value to teimburse for its share of Production
Costs paid by it to that date, if any, until such share of Production Costs has been fully
reimbursed to it, after which a volume of Crude Oil shall be delivered to Contractor
! equivalent in value to the outstanding amounts of the aforesaid Default Amounts until
such Default Amounts are fully recovered by Contractor. The value of the Crude Oil for
the purpose of this Article 10 shall be the Market Price determined pursuant to

Article 11.7.

10.2 At any time the State shall be entitled to a portion of Contractor's share of Crude Oil then being
produced from each separate Development and Production Area (hereinafter referred to as
“Additional Oil Entitlements” or AOE’) on the basis of the after-tax inflation-adjusted rate of
return ("ROR") which Contractor has achieved with respect to such Development and Production
Area as of that time. Contractor’s ROR shall be calculated on its NCF and shall be determined

RE,

separately for each Development and Production Area at the end of each Month in accordance
with the following computation:

{a) Definitions:

“NCF” means Contractor's net cash flow for the Month for which the catculation is being
made, and shall be computed in accordance with the following formula:

NCF = x-y-Z

where 7”
&

"y" equals all revenues received during such Month by Contractor from the Development

and Production Area, including an amount computed by multiplying the amount of Crude

<
Oil taken by Contractor during: such Month in accordance with Articles 10.1(c) i
and 10.1(e); excluding such Crude Oil taken by‘Contractor for payment advances and of i

interest in respect of Petroleum Costs incurred by Contractor on GNPC's behalf as well “

as the Default Amount (if any), by.the Market Price applicable to such Crude Oil during f
the Month when lifted, plus any other proceeds specified in the Accounting Guide |
received by Contractor, including, without limitation, the proceeds from the sale of any I
assets to which Contractor continues to-have title. For the avoidance of.doubt, “x” shall

not include revenues from Crude Oil lifted by Contractor which is part of another Party's | i
entitlement (e.g. Royalty, AQE Oil delivered to Contractor because the State has elected i
to receive cash in lieW of Crude Oil, Crude Oil purchased by Contractor from GNPC or the q

State) but shall include revenues from Crude Oil owned by Contractor but lifted by fd
another Party (e.g. Crude Oil purchased by GNPC or the State from Contractor). ie
“y" equals one-twelfth (1/12) of the income tax paid by the Contractor to the State with

respect to the Calendar Year in respect of the Development and Production Area. - If q
there are two {2) or more Development and Production Areas, the total income tax paid i
by Contractor in accordance with the Petroleum Income Tax Law 1987 shall for purposes h

of this calculation be allocated. to the Development and Production Area on the basis of @
hypothetical tax calculations for the separate Development and Production Areas. The vw
hypothetical tax calculation for each Development and Production Area shall be |
determined by allocating the total amount of tax incurred for each Calendar Year by ‘

Contractor under the Petroleum Income Tax Law to each Development and Production i
Area based on the ratio that the chargeable income from a given Development and f
Production Area bears to the total chargeable income of Contractor. The chargeable HW
income of Contractor is determined under section 2 of the Petroleum Income Tax Law F
and the chargeable income of a Development and Production Area shall be caiculated by
deducting from the gross income derived from or allocated to that Area those expenses |
deductible under section 3 of the Petroleum Income Tax Law which are reasonably 4
allocable to that Area. A negative chargeable income for an Area shall be treated as zero ‘
for purposes of this allocation and not more (or less) than the total income tax paid by it
Contractor shall be allocated between the Areas. in

"7" equals all Petroleum Costs specified in the Accounting Guide and expended by :
Contractor during such Month with respect to the Development and Production Area, i
including any Petroleum Costs paid by Contractor on GNPC's behalf, and not reimbursed ‘
by GNPC within the Month, provided that all Petroleum Costs for Exploration Operations

not directly attributable to a specific Development and Production Area shall for purposes |
of this calculation be allocated to the Development and Production Area having the |
earliest date of Commencement of Commercial Production, and provided further that for
the purpose of the ROR calculation Petroleum Costs shall not include any amounts in
respect of interest on loans obtained for the purposes of carrying out Petroleum

Operations. ; \ Ise ie |
of
(b)

"FAn", “SAn", “TAn” , "YA" and “ZA;" means First Account, Second Account, Third
Account, Fourth Account and Fifth Account, respectively, and represent amounts as of
the last day of the Month in question as determined by the formulae in (b) below,

“FAg-1”, “SAna". "TAns”, “YAns” and “ZAn1", respectively, mean the lesser of (i) the FA,,
SAn, TAn. Yan or ZA,, as the case may be, as of the last day of the Month immediately
Preceding the Month in question, or (ii) zero. Stated otherwise, FA, shall equal FA, as
of the last day of the Month immediately preceding the Month in question if such FA, was
a negative number, but shall equal zero if such FAn was a positive number. Likewise,
SA,.4 shall equal SA, as of the last day of the Month immediately preceding the Month in
question if such SA, was a negative number, but shall equal zero if such SAn was a
positive number. Likewise TA,4 shall equal TA, as of the last day of the Month
immediately preceding the Month in question if such TA, Was a negative number, but
shall equal zero if such TA, was a positive number. Likewise YA,,, shall equal YA, as of
the last day of the Month immediately preceding the Month in question if such YA, was a
Positive number. Likewise, ZA, shall equal ZA, as of the last day of the Month
immediately preceding the Month in question if such ZA, was a negative number, but
shall equal zero if such ZA, was a Positive number. In the ROR calculation for the first
Month of Petroleum Operations, FAy1, SAn-+1, TAnt, YAn« and ZA,.1 shall be zero,

“i” for the Month in question equals one (1) subtracted from the quotient of the United
States Industrial Goods Wholesale Price Index (USIGWPI") for the Month second
preceding the Month in question as first reported in the’ International Financial statistics of
the International Monetary Fund, divided by the USIGWPI for the same second preceding
Month of the immediately preceding Calendar Year as first reported in the International
Financial Statistics of the International Monetary Fund. If the USIGWPI ceases to be
published, a substitute U.S. Dollar-based price index shall be used.

“n” refers to the nth Month in question.
“n-1” refers to the Month immediately preceding the nth Month

Formulae:

FA, = (Fane (+25). NCE

. , 0.175 + i
= (Fans (1+ 25") wer

In the calculation of SA, an amount shall be subtracted from NCF identical to the value of
any AOE which would be due to the State if reference were made hereunder only to the
FA,.

TA, = (rans ( eee) NCF

In the calculation of TA, an amount shall be subtracted from NCF identical to the value of

any AOE which would be due to the State if reference were made hereunder only to the
FA, and SA,. .

YA, = (Fans (2 oe) NCE

35 S
k Jeo ay A
{c)

(d)

In the calculation of YA, an amount shall be subtracted from NCF identical to the value of
any AOE which would be due to the State if reference were made hereunder only to the
FAn, SA, and TAp. :

zy = (ehy-a(s+ 22529) nce

In the calculation of ZA, an amount shall be subtracted from NCF identical to the value of
any AOE which would be due to the State if reference were made hereunder only to FAn,
SA,, TAn and YA,...

Prospective Application:
The State’s AOE measured in barrels of oil will be as follows:

i) If FAn, SAn, TAn , YAn and ZA, are all negative, the State’s AOE for the Month in
question shall be zero;

(ii) If FA, is positive and SA;, TAn, YAn and ZA, are all negative, the State’s AOE for
the Month in question shall be equal to the absolute amount resulting from the
following monetary calculation: 12.5% of the FA, for that Month divided by the
weighted average Market Price as determined in acoordance with Article 411.7.

(ili) If both FA, and SA, are positive, but TA,, YA, and ZA, are negative, the State's
AOE for the Month in question shall be equal to an absolute amount resulting
from the following monetary calculation: the aggregate of 12.5% of FA, for that
Month plus 15.0% of the SA, for that Month all divided by the weighted average
Market Price as determined in accordance with Article 11.7.

iv) If FA,, SA, and TA, are all positive but both YA, and ZA, is negative, the State's
AOE for the Month in question shall be equal to the absolute amount resulting
from the following monetary calculation: the aggregate of 12.5% of the FA, for
that Month plus 15.0% of the SA, for that Month plus 17.5% of the TA, for that
Month all divided by the weighted average Market Price as determined in
accordance with Article 11.7.

(v) If FAn, SAn, TAn, YAn-and ZA, are ail positive but ZA, is negative, the State’s
AOE for the Month in question shall be equal to the absolute amount resulting
from the following monetary catculation: the aggregate of 12.5% of the FA, for
that Month plus 15.0% of the SA, for that Month plus 17.5% of the TA, for that
Month plus 22.5% of the YA, for that Month all divided by the weighted average
Market Price as determined in accordance with Article 11.7.

(vi) If FAn, SAn, TAn, YAn and ZA, are all positive, the State’s AOE for the Month in
question shall be equal to the absolute amount resulting from the following
monetary calculation: the aggregate of 12.5% of the FA, for that Month plus 15%
of the SA, for that Month plus 17.5% of the TA, for that Month plus 22.5% of the
YA, for that Month plus 27.5% of YA, for that Month all divided by the weighted
average Market Price as determined in accordance with Article 11.7.

The AOE calculations shall be made in U.S. Dollars with all non-dollar expenditures
converted to U.S. Dollars in accordance with Section 1.3.6 of Annex 2. When the AOE
calculation cannot be definitively made because of disagreement on the World Market
Price or any other factor in the formulae, then a provisional AOE calculation shall be
made on the basis of best estimates of such factors, and such provisional calculation
shall be subject to correction and revision upon the conclusive determination of such
factors, and appropriate retroactive adjustments shall be made.

(e) The AOE shall be calculated on a Monthly basis, with the AOE to be paid commencing
with the first Month following the Month in which the FAn, SAn, TAn, YAn or ZAq, (as
applicable) becomes positive. Because the precise amount of the AOE for a Calendar
Year cannot be determined with certainty until after the end of that Calendar year,
deliveries (or payments in lieu) of the AOE with respect to a Month shall be made during
such Calendar Year based upon the Contractor's good faith estimates of the amounts
owing, with any adjustments following the end of the Calendar Year to be settled
pursuant to the procedures agreed to pursuant to Article 10.7 below. Final calculations of
the AOE shall be made within thirty (30) days following the filing by the Contractor of the
annual tax return for such Calendar year pursuant to the Petroleum Income Tax Law, and
the amount of the AOE shall be appropriately adjusted in the event of a subsequent
adjustment of the amount of tax owing on such term. In case of excess payment by the
Contractor of the relevant AOE applicable to said Calendar Year said difference shall be
made good in the next following Month either through Crude Oil or cash.

10.3 GNPC shall act as agent for the State in the collection of all Petroleum accruing to the State
under this Article and delivery to GNPC by Contractor shall discharge Contractor's liability to
deliver the share of the State. : on

10.4 The State or GNPC, having met the requirements of Article 15.1; may elect, in accordance with
terms and conditions to be mutually agreed by the Parties, that alt or part of the Crude Oil to be
distributed to the State or to GNPC pursuant to this Article shall be sold and delivered by the
State or GNPC to Contractor or its Affiliate for use and disposal and in such case Contractor or its
Affiliate shall pay to the State or to GNPC, as the case may be, the Market Price for any Crude
Oil so sold and delivered. Market Price for purposes of this Article 10.4 shall be the amounts
actually realized by Contractor or said Affiliate on its resales of said Crude Oil in arm's length
commercial transactions, or for its other resales or dispositions of said Crude Oil, based upon
world market prices determined in the manner specified in Article 11.7(b). °

10.5 Ownership and risk of loss of all Crude Oil produced from the Contract Atea, allocated to
Contractor shall pass to Contractor at the outlet flange (“Delivery Point”) of thé marine terminal
or other storage facility for loading into tankers or other transportation equipment referred to in
Article 11.1.

10.6 Subject to the provisions of Article 15 hereof, Contractor shall have the right freely to export and
dispose of all the Crude Oil allocated and/or delivered to it pursuant to this Article 10.

~10.7__The Parties shall through..consultation. enter -into -supplementary-.agreements -concerning Crude
Oil lifting procedures, lifting and tanker schedules, loading conditions, Crude Oil metering, and the
settlement of lifting imbalances, if any, among the Parties at the end of each Month. The Crude
Oil to be distributed or otherwise made available to the Parties in each Calendar Year in
accordance with the preceding provisions of this Article shall insofar as possible be in reasonably
equal monthly quantities.

10.8 To assist in the making of the AOE calculation in accordance with Article 10.2, there is attached
as Annex 3 to this Agreement a worked example of the calculation using hypothetical figures,

rates and thresholds, for the purpose of illustration only
ke fhe.

37

41.4

11.6

11.7

ARTICLE 11
MEASUREMENT AND PRICING OF CRUDE OIL

Crude Oil shall be delivered by Contractor to storage tanks or other suitable holding facilities
constructed, maintained and operated in accordance with applicable laws and good oilfield
practice. Crude Oil shall be metered-or otherwise measured for quantity and tested for quality in
such storage tanks for all purposes of this Agreement. Any Parly may request that
measurements and tests be: done by an internationally recognised inspection company.
Contractor shall arrange and pay for the conduct of any measurement, or ‘test so requested
provided, however, that in the case of (1) a test requested for quality purposes and/or (2) a test
requested on metering (or measurement) devices, or where the test demonstrates that such
devices are accurate within acceptable tolerances agreed to by the Parties or if not established
by the Parties, then in accordance with generally accepted international Petroleum industry
practice, the Party requesting the test shall reimburse-Contractor for the costs associated with the
test or tests.

‘GNPC or its authorized agents shall have the right:

{a) to be present at and to observe such measurement of Crude Oil;

(b) to examine and test whatever appliances are used by Contractor therefore; and

(c) to install devices or equipment for the purpose of determining the quantity and quality of
Crude Oil provided that such devices or equipment do not interfere with those actually
utilized by the Operator.

in the event that GNPC considers Contractor's methods of measurement to be inaccurate GNPC
shall notify Contractor to this effect and the Parties shall meet within ten (10) days of such
notification to discuss the matter. Where after thirty (30) days the Parties cannot agree over the
issue they shall refer for resolution under Article 24 the sole question of whether Contractor's
method of measuring Crude Oil is accurate and reasonable. Retrospective adjustments to
measurements shall be made where ‘necessary to give effect to the decision rendered under
Article 24.

\f upon the examination or testing of appliances provided for in Article 11.2 above any such
appliances shall be discovered to be defective:

(a) Contractor shall take immediate steps to repair or replace such appliance; and

(b) subject to the establishment of the contrary, such error shall be deemed to have existed
for three (3) Months or since the date of the last examination and testing, whichever
occurred more recently.

In the event that Contractor desires to adjust, repair or replace any measuring appliance, it shall
give GNPC reasonable notice to enable GNPC or its authorised agent to be present.

Contractor shall keep full and accurate accounts concerning all Petroleum measured as aforesaid
and provide GNPC with copies thereof on a monthly basis, not later than ten (10) days after the
end of each Month.

The Market Price for Crude Oil delivered to Contractor hereunder shall be established with
respect to each lifting or other period as provided elsewhere in this Agreement as follows:

a gk fe We
11.10

11.11

(a) on Crude Oil sold by Contractor in "arm's length commercial transactions” (defined in
Article 11.7(c) below), the Market Price shall be the price actually realized by Contractor
on such sales;

(b) other sales of Crude Oil by Contractor not in an arm's length commercial transaction, on
exports by Contractor without sale or on sales under Article 15.2, the Market Price shall
be determined by reference to world market prices of comparable Crude Oils sold in
arm's length transactions for export in the major world petroleum markets, and adjusted
for oil quality, location, timing and conditions of pricing, delivery and payment; provided
that in the case of sales under Article 15.2 where such sales relate to part only of
Contractor's entitlement, prices actually realized by Contractor in sales of the balance of
its proportionate share falling within Article 11.7(a) above shall be taken into account in
determining Market Price. For purposes of this Article 11.7(b), “comparable Crude Oils"
shall mean Crude Oils of similar API gravity, sulphur content and acidity, and if
Contractor cannot identify comparable Crude Oils for the purposes of this Article, the
Parties may agree on an alternative method for establishing a comparable Crude Oil.

(c) sales in “arm’s length commercial transactions” shall mean sales to purchasers
‘independent of the seller, which do not involve Crude Oil exchange or barter
transactions, government to- government transaction, sales directly or indirectly to
Affiliates, or sales involving consideration other than payment in U.S. Dollars or
currencies convertible thereto, or affected in whole or in part by considerations other than
the usual economic incentives for commercial arm's length Crude Oil sales;

(d) the price of Crude Oil shall be expressed in U.S. Dollars per barrel, F.O.B. the Delivery
Point by Contractor;

(e) if Crude Oils of various qualities are produced from the Contract Area, the Market Price
shall be determined separately for each type sold and/or exported by Contractor only to
the extent that the different quality grades remain segregated through to the point where
they are sold, and if grades of different quality are commingled into a common stream,
Contractor and GNPC shall agree on an equitable methodology for assessing relative
value for each grade of Crude Oil comprising the blend and shall implement the agreed
methodology for having the producer(s) of higher quality Crude Oil(s) be reimbursed by
the producer(s) of lower quality Crude Oil(s);.

Contractor shall provide to GNPC (for use by the State and GNPC) information in accordance
with Section 7 of the Accounting Guide on each lifting which shall include the buyer of the cargo,
sales basis with respect to Benchmark crude oil, the pricing basis, the differential, any deductions
and the Market Price determined by it for each lifting not later than thirty five (35) days after the

_.@nd_of such. lifting. For the. purposes of this Article 11.8 the obligation. of. Contractor shall be joint

and several. Where Contractor comprises more than one person, each such person shall provide
to GNPC the information required by this Article 11.8.

If GNPC considers that the Market Price notified by Contractor was not correctly determined in
accordance with the provisions of Article 11.7 above, it shall so notify Contractor not later than
thirty (30) days after notification by Contractor of such price, and GNPC and Contractor shall
meet not later than twenty (20) days thereafter to agree on the correct Market Price.

In the event that GNPC and Contractor fail to agree upon the commencement of meetings for the
purpose described in Article 11.9 above, the Market Price shall be referred for determination in
accordance with Article 24 of this Agreement.

Pending a determination under Article 11.10, the Market Price will be deemed to be the last
Market Price agreed or determined, as the case may be, or if there has been no such previous
agreement or determination, the price notified by Contractor for the lifting in question under

=

"Be CAB
Article 11.8. Should the determined price be different from that used in accordance with the
foregoing then the difference plus interest at the Specific Rate as stated in Article 26.54 shall be
paid in cash by or to Contractor, as the case may be, within thirty (30) days of such

WL He Me

.

40
ARTICLE 12

TAXATION AND OTHER IMPOSTS
12.1

Subject to applicable laws and regulations as the same may be amended from time to time, the
tax, duty, fee and other imposts that shall be imposed by the State or any entity or any political
subdivision on Contractor, its Subcontractors or its Affiliates in respect of works and services
related to Petroleum Operations and the sale and export of Petroleum shall include but not limited
to the following:

(a) Taxes in accordance with the Petroleum Income Tax Law 1987 (PNDC L188) and
income tax shall be levied at the rate of thirty-five percent (35%);

(b) Notwithstanding Article 12.1(a), tax in respect of income and/or gain (in either case,
calculated in accordance with Ghanaian law) resulting from the direct or indirect sale,
transfer or assignment of:

(i) a partial or the entire interest in this Agreement;
(ii) assets acquired or used in Petroleum Operations under this Agreement; or
(iil) shares of Contractor,

at the rate determined by Ghanaian law in effect at the time of the sale, transfer or
assignment;

(c) Payments for rental of Government property, public lands or for the provisions of specific
services requested by Contractor from public enterprises; provided, however, that the
fates charged Contractor for such rentals or services shall not exceed the prevailing rates
charged to other members of the public who receive similar services or rentals;

(d) Surface rentals payable to the State Pursuant to Section 18 of the Petroleum Law per
square kilometre of the Contract Area remaining at the beginning of each Contract Year
as part of the Contract Area, in the amounts as set forth below.

Phase of Operation Surface Rentals Per Annum
Initial Exploration Period US $50 per sq. km.
eee tt Extension Period Us $100 per sq. km. ~
2nd Extension Period US $100 per sq. km.
Development & Production Area US $200 per sq. km.

These rentals shall be pro-rated where the beginning of a Period and the end of a Period
or the creation of a Development and Production Area occurs during the course of a
Calendar Year.

12.2 Save for withholding tax at the rate provided for under applicable law from the aggregate amount
due to a resident Subcontractor or non-resident Subcontractor, Contractor shall not be obliged to
withhold any amount in respect of tax from any sum due from Contractor to any Subcontractor in
respect of work and services for or in connection with this Agreement. &

12.3

12.4

12.5.

12.6

12.7

12.8

12.9

12.10

Contractor shall not be liable for any export tax on Petroleum exported from Ghana and no duty
or other charge shall be levied on such exports. Vessels or other means of transport used in the
export of Contractors Petroleum from Ghana shall not be liable for any tax, duty or other charge
by reason of their use for that purpose.

Subject to the local purchase obligations hereunder, Contractor and Subcontractors may import
into Ghana all plant, equipment and materials to be used solely and exclusively in the conduct of
Petroleum Operations without payment of customs and other duties and taxes on imports save
administrative fees and charges;

PROVIDED THAT:

{a) GNPC shall have the right of first refusal for any item imported duty free under this
Article which is eventually later sold in Ghana; and

(b) where GNPC does not exercise its right of purchase Contractor may sell to any other
person subject to the relevant law.

Contractor shall not be liable to pay VAT in respect of plant, equipment and materials, and related
services supplied in Ghana, to be used solely and exclusively in the conduct of Petroleum
Operations. Bag

Foreign National Employees of Contractor or its Affiliates, and of its Subcontractors, shall be
permitted to import into Ghana free of import duty their personal and household effects in
accordance with Section 22.7-of PNDCL 64; provided, however, that no property imported by
such employee shall be. resold by such employee in Ghana except in accordance with
Article 12.2.

Subject to GNPC's rights under Article 19, Contractor, Subcontractors and Foreign National
Employees shall have the right to export from Ghana all items imported duty free pursuant to
Article 12.4. Such exports shall -be exempt from all customs and other duties, taxes, fees and
charges on exports save minor administrative charges.

Parties will negotiate in good faith to ensure that Contractor is afforded tax credits for corporate
taxes paid in Ghana. However no adverse effect should occur to the economic rights of GNPC or
the State.

The Ghana Income Tax law applicable generally to individuals who are not employed in the
Petroleum industry shall apply in the same fashion and at the same rates to employees, of
Contractor, its Affiliates and its Subcontractors provided, however, that Foreign National
Employees of Contractor, its Affiliates and its Subcontractors shall be exempted from the income
tax and withholding tax liabilities unless they are resident in Ghana for more than thirty (30)
continuous days or sixty (60) days in aggregate in any Calendar Year.

Subject to. guidelines to be issued by the Minister, Contractor shall make contributions to a
decommission fund based on estimated costs of abandonment in proportion to its Participating
interest. Such contributions shall be allowed as deduction from assessable income from the year
of assessment the contributions commenced. In the year of assessment in respect of which
decommission has been completed in accordance with an approved decommission plan, the
surplus funds shall be treated as chargeable income and subject to tax. The amount left after the
tax shall be subject to Additional Oil Entitlement at the highest rate at which the Contractor paid
AOE during the period of contributions to the relevant decommission fund. Any surplus after
payment of the tax and AOE shall revert to the Contractor.

; K Gli ws

ARTICLE 13
FOREIGN EXCHANGE TRANSACTIONS

The provisions of this Article 13 shall be Subject to applicable legislation governing foreign exchange
transactions in Ghana in force from time to time.

13.1 Contractor shall for the purpose of this Agreement be entitled to receive, remit, keep and utilise
freely abroad all the foreign currency obtained from the sales of the Petroleum assigned to it by
this Agreement or purchased hereunder, or from transfers, as well as its own capital, receipts
from loans and in general all assets thereby acquired abroad. Upon making adequate
arrangements with regard to its commitment to conduct Petroleum Operations, Contractor shall
be free to dispose of this foreign currency or assets as it deems fit.

13.2 Contractor shall have the right to open and maintain in Ghana bank accounts in foreign currency
and Ghanaian’ currency. No restriction shall be made on the import by Contractor in an
authorised manner of .funds assigned to the performance of the Petroleum Operations and
Contractor shall be entitled to Purchase Ghanaian currency through authorised means, without
discrimination, at the prevailing rate of exchange; provided, however, that such prevailing rate
applicable to Contractor hereunder for all transactions for converting Ghanaian currency into U.S,
Dollars, and vice versa, shall be at a buying or selling, as the case may be, rate of exchange not
less favourable to Contractor than that quoted by the State or its foreign exchange control
authority to any person or entity on the dates of such conversion (excepting those special rates
provided by the State to discretely defined groups for special, limited purposes).

13.3 Contractor shall be entitled to convert in an authorised manner into foreign currencies of its
choice funds imported by Contractor for the Petroleum Operations and held in Ghana which
exceeds its local requirements at the prevailing rate of exchange referred to in Article 13.2 and
remit and retain such foreign currencies outside Ghana.

13.4 In the event of resale by Contractor or jts Affiliate of Crude Oil purchased from the State or
GNPC, the State or GNPC shall have the right to. request payment for such sales of its share of
production to Contractor or its Affiliate to be held in the foreign currency in which the resale
transaction took place or in U.S. Dollars.

13.5 Contractor shall have the right to make direct payments outside of Ghana from its home offices
abroad, and elsewhere, to its Foreign National Employees, and to those of its Subcontractors and
suppliers ‘not resident in Ghana’ (as that term is defined in Section 160 of the Internal Revenue
Act 2000 (Act 592)) for wages, salaries, purchases of goods and performance of services,

~-—----whether-imported-into-Ghana: or -Supplied-or-performed-therein for Petroleum Operations carried ~
out hereunder, in accordance with the’ Provisions of this Agreement, in respect of services
performed within the framework of this Agreement, and such payments shall be considered as
part of the costs incurred in Petroleum Operations. In the event of any changes in the location of
Operator's home or other offices, Operator shall so notify GNPC and the State.

13.6 All payments which this Agreement obligates Contractor to make to GNPC or the State, including
income taxes, shall be made in United States Dollars, except as requested otherwise pursuant to
Article 13.4 above. All payments shall be made by telex transfer in immediately available funds to
a bank to be designated by GNPC or the State, and reasonably accessible to Contractor by way
of its being able to receive payments made by Contractor and give a confirmation of receipt
thereof, or in such other manner as may be mutually agreed.

13.7 All payments which this Agreement obligates GNPC or the State to make to Contractor shall be
made in United States Dollars. All Payments shall be made by electronic transfer ( or in such &

s Pha AL {ES

other manner as may be mutually agreed) in immediately available funds to a bank to be
designated by Contractor, and reasonably accessible to GNPC or the State by way of its being
able to receive payments made by GNPC or the State and give confirmation of receipt thereof. &

re ;

ca

:#

44 |
J
ARTICLE 14
SPECIAL PROVISIONS FOR NATURAL GAS

PART | - GENERAL

All Natural Gas produced by Contractor in association with GNPC under this Agreement shall be the
property of GNPC in accordance with the provisions of Section 16.2 of the Petroleum Law, subject to
Parts Ill and IV of this Article.

14.1 Contractor shall have the tight to use Natural Gas produced from any Development and
Production Area for Petroleum Operations within the Contract Area such as teinjection for
pressure maintenance and/or power generation at no cost.

14.2 Contractor shall not flare nor vent Natural Gas except :
(a) to the extent provided for in an approved Development Plan;
(b) during production testing operations;

(c) when required for operational safety and the. safety of persons engaged in Petroleum
Operations in accordance with international Petroleum industry practice;

(d) as otherwise authorised by the Minister.

14.3 Contractor shall have the right to extract and dispose of liquid hydrocarbons pursuant to the
provisions of this Agreement telating to Crude Oil. Residual Natural Gas remaining after the
extraction of liquid hydrocarbons is subject to the provisions of this Article 14.

PART Il -ASSOCIATED GAS

14.4 All gas produced in association with Crude Oil is the property of GNPC. The Development Plan of
each Development and Production Area shall include a plan, if any, ‘of utilization for the
Associated Gas.

14.5 If Contractor considers that Production, processing and utilisation of Associated Gas from any
Development and Production Area is non-economic, GNPC or any State appointed agency, body
or subcontractor shall have the option to offtake all Associated Gas not used as reinjection for
pressure mai and/or power generation pursuant to Article 14.2 and/or not utilized _

~~ otherwise as” pi icle 14.4 at thé outlet flange of the gas-oll separator on the crude oil

production facility at its sole risk for its own use, GNPC and Contractor shall work together to
develop the appropriate interface between Associated Gas infrastructure owned by the State
and/or GNPC and Contractor's Proposed Development Plan to that end shall include:

(a) an assessment of the facilities necessary for the delivery to GNPC of such Associated
Gas; and

(b) a plan for the reinjection of Associated Gas into the reservoir if needed for pressure
support; and

(c) a plan for power generation; and
(d) a plan for any other utilization.
K fle KL Me
45 &
4

14.6

14.7

The decision of GNPC as to whether or not to exercise the option provided for in Article 14.5
above shall be made in a timely manner. In making such decision and in its subsequent conduct
GNPC shall avoid the prevention of or delay by the Operator to the orderly start up or
continuation of the production of Crude Oil as envisaged in the approved Development Plan.

If GNPC or any State appointed agency,-body or subcontractor elects to offtake Associated Gas
under Article 14.5 above, GNPC shall be responsible for any additional facilities, other than those
as per Article 14:5 above, needed for the delivery of the Associated Gas to GNPC, provided that:

{a) if Contractor subsequently wishes to participate in GNPC's gas utilisation programme, it
shall reimburse GNPC for the costs of such facilities plus a premium of three hundred
percent (300%) of costs; or

(b) if Contractor subsequently develops a gas utilisation programme and requires the use of
GNPC's gas facilities, Contractor shall pay GNPC an agreed fee for such use. Provided
there is excess capacity, GNPC shall allow access to such gas facilities on a non-
discriminatory basis, at a reasonable market-based fee. In the absence of a market~
based fee, the fee shall reflect levels that are calculated to yield a return on invested
capital comparable to similar circumstances in the upstream gas industry.

If Contractor considers that it may be economic to produce Associated Gas for sale, the provision

_ of Articles 14.11, 14.12 and Part IV below shall apply to such Associated Gas

PART Ill - NON-ASSOCIATED GAS

14.8

14.9

14.10

Contractor shall have the right to commercialize a Discovery of Non-Associated Gas in the
Contract Area in accordance with the provisions of this Agreement. Except as otherwise provided
in this Agreement, the terms applicable to a Discovery as provided under Article 8 of this
Agreement shall apply to a Discovery of Non-Associated Gas. .

Where Contractor submits notice pursuant to Article 8.1 indicates that the Discovery does not at
that time merit Appraisal but may merit Appraisal or additional evaluation at a later date during
the Exploration Period or during the initial period under a new Agreement made pursuant to
Article 14.16 below, then Contractor need not submit a proposed Appraisal Programme at that
time but instead shall indicate what other studies or evaluations (in accordance with a definite
time-table) may be warranted before an Appraisal Programme is undertaken. Where Contractor's
Notice indicates that the Discovery will not merit Appraisal at any time during the Exploration
Period or during the initial period under a new Agreement made pursuant to Article 14.16, then
Contractor shall relinquish the rights to the Non-Associated Gas within that Discovery Area.

Not later than ninety (90) days from the date on which the Appraisal Programme relating to a
Discovery is concluded, Contractor shall. submit to the Minister a report containing the results of
the Appraisal Programme (the “Appraisal Report’). The Appraisal Report may conclude that the
Discovery merits commercial assessment. If the Appraisal Report concludes that the Discovery
merits commercial assessment, Contractor shall submit to the Minister within thirty (30) days from
the date of submission of the Appraisal Report, a programme incorporating a specific timetable
for conducting such commercial assessment for approval by the Minister. {f the Minister
approves this programme, such commercial assessment shall be conducted within the
Exploration Period, provided that a minimum residual period of at least 2 years is available or, if
applicable, during the initial, period under a new Agreement made pursuant to Article 14.16
Notwithstanding the above, the Minister may approve the conduct of other studies or evaluation,
in accordance with a specific timetable, which may be warranted before a commercial
assessment is undertaken, if Contractor notifies the Minister that commercial assessment of the
Discovery is not warranted at that time but'the Discovery may merit such assessment at a later
date during the Exploration Period or during the initial period under a new Agreement.

46 \ Fao KL MMe
14.11 The purpose of the commercial assessment shall be to study the uses to which production from
the Discovery Area separately, can be devoted and whether involving exports or domestic
utilization. As part of the assessment, the Parties shall also pursue discussions on the required
contractual arrangements for disposition of the Natural Gas to GNPC. Contactor may undertake
the Gas commercialization Project at a level that will facilitate the achievement of the Contractor's
rate of return, and shall use the State's gas infrastructure if available, :

14.12. Contractor may consult with the Minister and GNPC and may make appropriate representations
proposing changes in the fiscal and other provisions of this Agreement which may, in the opinion
of Contractor, affect the above determinations made pursuant to Articles 14.9 and 10. The
Minister and GNPC may, where feasible and in the best interests of the Parties, agree to make
such changes or modifications in the existing arrangements/Agreements.

PART IV-NATURAL GAS PROJECTS

14.13 If at any time during the commercial assessment Contractor informs the Minister in writing that
the Discovery can be produced commercially, it shall within 180 days (one hundred and eighty)
submit to the Minister and to GNPC its Proposals for an agreement relating to the development of
the Discovery on the principles set forth in this Part IV of Article 14. The State and GNPC
undertake on receipt of such notice to negotiate in good faith with Contractor with a view to
reaching agreement on terms for such production. Any such agreement will be based on terms
and fiscal requirements which shall be no less favorable to Contractor than those provided for in
Article 10 and Article 11, as applicable, and which take full account of the legitimate interest of the
State as the resource owner. -

14.14 If at any time during the commercial assessment Contractor has identified a market for the Non-
Associated Gas or any part thereof that can be saved without prejudice to an LNG export project,
the Parties shall proceed in good faith to negotiate the appropriate contractual arrangements for
the disposition of the Natural Gas. In the event of said market for such Gas, Contractor shall
receive for delivery its share of the Natural Gas at a price to be agreed in good faith between
GNPC and Contractor, taking into account among other things, the cost of finding and developing...
the Natural Gas, a reasonable return on exploration and development investment and the uses»,
which will be made of the Natural Gas. se

14.15 In the event of a Discovery of Natural Gas in the Contract Area which is to be developed and
commercially produced, the provisions of this Agreement in respect to interests, rights and
obligations of the Parties tegarding Crude Oil shall apply to Natural Gas, with the necessary
changes in points of detail, except with respect to specific provisions in this Agreement
concerning Natural Gas and different or additional provisions concerning Natural Gas which may
be agreed by the Parties in the future.

(a) The system for the allocation of Natural Gas among the Parties shall follow the same
general format as Article 10.1 provides for Crude Oil, with the exception that the toyalty to
be delivered to the State on Natural Gas shall be at the rate of five (5%) for the Natural
Gas destined to the domestic market and 10% for Natural Gas to be exported as LNG:

(b) The Parties recognise that projects for the Development and Production of Natural Gas
are generally long-term in nature for both the project developers and the customers who
purchase the Natural Gas. Substantial investments and dedication of facilities require
fong-term commitments on both sides. This Agreement, being for a specific term of
years, may not cover the length of time for which customers in given cases will require
commitments on the part of the Parties to this Agreement to deliver their respective
shares of the output. Accordingly the Parties agree to consider undertaking such
commitments where Teasonably required for the efficient and viable development of a
Natural Gas project. It is recognized that, unless otherwise agreed or a new Petroleum
Agreement pursuant to Article 14.16 has been entered into by the Parties hereto,

"(ae

{c)

{d)

14.16 (a) .

(b)

()

Contractor will have no right or interest in the project or the Natural Gas produced and
delivered after the term of this Agreement has expired.

In the event that Contractor or an Affiliate by mutual agreement with GNPC and the State
constructs facilities to receive Natural-Gas from the Development and Production Area for
further processing or for use as.a feedstock or fuel in order to convert such a Natural Gas
into one or more commercially marketable products, the Contractor shall be entitled to
pay GNPC or the State for such gas the price, if any, paid by the State or GNPC under
Article 14.14.

The Parties will consider collaboration in obtaining any common external financing
available for Natural Gas production possibilities, including project financing; however,
each Party shall remain free to finance externally its share of such facilities to the extent it
prefers to do so.

Where Contractor has during the continuance of the Exploration Period made a
Discovery of Non-Associated Gas but has not before the end of the Exploration Period
declared that Discovery to be commercial, the State and GNPC will, if Contractor so
requests, enter into a new Petroleum Agreement with Contractor in respect of the
Discovery Area to which that Discovery relates. .

The State and GNPC shall not be under any obligation to enter into an Agreement
pursuant to Article 14.16 above. unless before the end of the Exploration Period
Contractor has carried out an Appraisal Programme in respect of that Discovery pursuant
to Article 14.10 and submitted to the Minister a report thereon pursuant to Article 14.10,
or has-commenced an Appraisal Programme and has notified the Minister of reasonable
arrangements to undertake and complete such an Appraisal Programme during the
period provided for in (c) (i) below,

A Petroleum Agreement entered into pursuant to Article 14.16:

{i) shall, unless the Discovery in respect of which the Agreement has been made is
declared by Contractor to be a Commercial Discovery, continue in force for an
initial period not exceeding three (3) years;

(ii) shall, in the event that the Discovery is declared by Contractor to be a
Commercial Discovery;

(A) continue in force.for an aggregate period not exceeding 25 (twenty-five)
years

(B) include, or be deemed to include, all the provisions which, mutatis
mutandis, would have applied to a Commercial Discovery of Non-
Associated Gas pursuant to Article 14.15 if Contractor had declared such
Discovery to be a Commercial Discovery under this Agreement;

(iii) shall contain in respect of the initial period or of any renewal period details of the
evaluations or studies (in accordance with a specific timetable) which Contractor
proposes to undertake in order to determine or keep under review the
commerciality of the Discovery; and

{iv) shall confer on GNPC pre-emptive rights in respect of the Gas contained in the

reservoir to which the Discovery relates substantially in the form of the provisions
hereinafter set out in this Article 14.16(e) below.

48

(d) Where Contractor has not, before the end of the initial period of a new Petroleum
Agreement, declared the Discovery to be commercial and the Minister has in his
discretion determined that further evaluation or studies may be required before the
Discovery can be declared commercial, the right of Contractor to retain the Discovery
Area shall continue for a further period not exceeding in the aggregate three (3) years.
The right.of Contractor to retain the Discovery Area aforesaid shall be secured by the
renewal of the Agreement referred to in Article 14.16 or where necessary by a new
Agreement entered into by the Parties for that purpose.

(e) (i) Where Contractor has not declared the Discovery to be a Commercial Discovery,
if GNPC has identified a domestic market for the Gas contained in the reservoir
to which the Discovery relates, or any part thereof, it may at any time during the
initial period or the aggregate period referred to in 14.16(d) above serve on
Contractor a notice giving particulars of the quantities of Gas required to serve
that market and the price offered; and on the basis of the procedure detailed in
Article 9, exercise the tight referred to in this Article 14.16(c)(iv) above,

(ii) Within three (3) months from the receipt of a notice as aforesaid Contractor may
declare the Discovery to be commercial and in accordance with the Petroleum
Agreement and the Petroleum Law Prepare and submit to the Minister a
Development Plan for the Production of the Gas in association with GNPC.

(iii) If Contractor has not, within the period of three (3) months aforesaid, declared
the Discovery to be commercial, GNPC may at its Sole Risk develop the
Discovery and in that event the Contractor shall cease to have any rights in
respect of the Gas in the reservoir required for that purpose. .

14.17 For the purpose of calculating the State’s royalty share on Natural Gas (either for the domestic «.
market 5% or 10% for export), if the State elects to take its royalty on Natural Gas in cash, the 3«
value of such Natural Gas shall be the actual price realized by the Contractor, less transportation, ~
processing, compression and marketing costs which shall be in accordance with the principles

indicated in Article 11. 4 | ke } 1s
mE NE g
N> S

49

45.1

15.2

15.3

15.4

15.5

. ARTICLE 15
DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)

‘Crude Oi! for Consumption in Ghana (in this Article called the “Domestic Supply Requirement’)
shall be supplied, to the extent possible, by the State and GNPC from their respective
entitlements under this Agreement and under any other contract for the production of Crude Oil in
Ghana.

Contractor, subject to Article 15.1 shall be obliged together with any third parties which produce
Crude-Oil in-Ghana within 3 months’ notice from the State, to supply a volume of Crude Oil to be
used for such Domestic Supply Requirements, calculated on the basis of the ratio of Contractor's
entitlement to Crude Oil under Article 10.1(e)(c) to the sum of the similar entitlements of all such
third parties and provided that Contractor's obligation to supply Crude Oil for purposes of meeting
the Domestic Supply Requirement shall not exceed the total of Contractor's said entitlement
under this Agreement.

The State shall purchase any Crude Oil supplied by Contractor pursuant to this Article at the
weighted average Market Price determined under Article 11.7 for the Month of delivery, and the
State shall pay such prices in aecordance-with Article 13.7 within thirty (30) days after receipt of
invoice, failing which Contractor's obligations in respect of the Domestic Supply .Requirement
under this Article 15 shall be suspended’until payment is made good, at which time deliveries
shall be resumed subject to any alternative commitments that may have been reasonably entered
into by Contractor to dispose of the Domestic Supply Requirement Crude Oil during the period of
default in payment.

The calculation of the Domestic Supply Requirement shall be done on a Calendar Year basis,
broken down by Month. The calculation shall. begin with the determination of the quantities of
Crude Oil required for Consumption in Ghana in each relevant Month (the “Monthly Domestic
Consumption”) during the applicable Calendar Year.

“Consumption” shall for.purposes of this Article consist of the total Crude Oil consumed in
Ghana, Crude Oil processed in Ghana and the Crude Oil equivalent of Crude Oil derived
products imported for consumption in Ghana.

50

ke XL Hes"

16.1

16.2

16.3

ARTICLE 16
INFORMATION AND REPORTS - CONFIDENTIALITY

(a) processed seismic data and interpretations thereof;

(b) well data, including but not limited to electric logs and other wireline surveys, and mud
logging reports and logs, oil or hydrocarbon samples, samples of cuttings and cores and
analyses made therefrom;

(c) any reports prepared from drilling data or geological or geophysical data, including maps
or illustrations derived therefrom;

(d) well testing and well completion reports;

+ os
(e) reports dealing with location surveys, seabed conditions and seafloor hazards and any
other reports dealing with well, platform or pipeline locations; ot

(f) reservoir investigations and estimates regarding reserves, field limits and economic
evaluations relating to future operations;

(g) daily, weekly, monthly and other regular reports on Petroleum Operations;

(h) comprehensive final reports upon the completion of each specific project or operation; "

(i) contingency programmes and reports on safety and accidents;
0) Procurement plans, subcontracts and contracts for the Provision of services to Contractor,”
(k) for such subcontracts and contracts for the provision of services to Contractor
(i) bid documents and their evaluation reports
(ii) a paatement showing the values, executing companies, award and completion _
ates

Data shall be provided on film, Paper and in digital format as available in an acceptable format to
GNPC. In respect of the reports, including text and graphics, paper and digital copies shall be
submitted.

Contractor shall have the right to retain for its own use in connection with the conduct of
Petroleum Operations under this Agreement copies of data, well logs, maps, magnetic tapes,
other geological and geophysical information, portions of core samples and copies of reports,
studies and analyses, referred to in Article 16.1.

Not later than ninety (90) days following the end of each Calendar Year, Contractor shall submit
to GNPC a report covering Petroleum Operations performed in the Contract Area during such
Calendar Year. Such report shall include, but not be limited to:

oe pw Us

s
16.4

16.5

{a) a statement of the number of Exploration Wells, Appraisal Wells and Development Wells
drilled, the depth of each such well, and a map on which drilling locations are indicated;

(b) a statement of any Petroleum encountered during Petroleum Operations, as well as a
statement of any fresh water layers encountered and of any other minerals discovered; °

(c) a statement of the quantity of Petroleum produced and of all other minerals produced
therewith from the same reservoir or deposit; .

(d) a summary of the nature and extent of all exploration activities in the Contract Area;
(e) ageneral summary of all Petroleum Operations in the Contract Area; and

(f) a statement of the number of employees engaged in Petroleum Operations in Ghana,
identified as Ghanaian or non-Ghanaian. Contractor will inform the latter that details as
to nationality are required by GNPC and that Contractor is available to assist them to
supply that information.

All data, information and reports including interpretation and analysis supplied by Contractor
pursuant to this Agreement shall be treated as confidential and shall not be disclosed by
Contractor to any other person without the express ‘writtenconsent of the other Parties. However
subject to Article 16.6, below GNPC shall have the right to disclose data, information’ and reports
including interpretation and analysis in respect of Petroleum Operations to any other person.

The provisions of Article 16.4 above shall not prevent disclosure by Contractor:
(a) to its Affiliates, advisers or consultants;

(b) to a Bona Fide Potential Assignee (i.e. a company in respect of which Contractor's
reputable and international financial advisor has written a letter addressed to Contractor
and copied to GNPC confirming that in the opinion of said financial advisor, that company
has the financial wherewithal and technical competence to meet the obligations
associated with the interest being offered/sought; and has considered the potential
acquisition at a sufficiently senior level within its organisation in order for it to be regarded
as a genuine potential purchaser of such interest)of all or part of Contractor's Interest
hereunder provided GNPC is given prior notice of such potential assignee, and subject to
approval of the State, and GNPC for the disclosure (not to be unreasonably withheld);

(c) to Banks or other lending institutions for the purpose of seeking external financing of
costs of the Petroleum Operations;

(d) to non-Affiliates who shall provide services for the Petroleum Operations, including
Subcontractors, vendors and other service contractors, where this is essential for their
provision of such services, and provided GNPC is notified about such disclosure;

(e) to governmental agencies for obtaining necessary rulings, permits, licenses and
approvals, or as may be required by applicable law or financial stock exchange,
accounting or reporting practices, and provided GNPC is given prior notice of such
disclosure; or

(f) to the extent necessary in any Arbitration Proceedings or proceedings before a Sole
Expert or in proceedings before any Court;

(g) with respect to data, etc., which already through no fault of the disclosing Party, is in the
public domain.

a He WL ge

16.6 Any Party disclosing information Or providing data to any third party under this Article 16 shall
require such Persons to observe the Confidentiality of such data by executing a confidentiality
agreement in the form attached hereto as Annex 4.

16.7 Public Statements and pre:
Agreement shall be issued jointly by the Contractor and GNPC, and the Parties shall agree on the

16.8 Subject in all cases to the terms of any technical services agreements, all intellectual property

16.9 Notwithstanding any provision to the contrary in this Agreement, if a Contractor Party or an .
Affiliate of a Contractor Party has used its Own confidential information, Proprietary intellectual

53
17.1.

17.2

17.3

17.4

17.5

17.6

17.7

ARTICLE 17
INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

GNPC shall have the right of access to all sites and offices of Contractor and the right to inspect
all buildings and installations used by Contractor relating to Petroleum Operations. Such
inspections and audits shall take place in consultation with Contractor and at such times and in
such manner as not unduly to interfere with the normal operations of Contractor.

Contractor shall take all necessary steps, in accordance with best international Petroleum
industry practice, to perform activities pursuant to the Agreement in a safe manner and shall
comply with all requirements of applicable law, including fabour, health safety and environmental
laws and regulations issued by the Environmental Protection Agency of Ghana and other relevant
Government agencies.

Contractor’shall provide an effective and safe system for disposal of water and waste oil, oil base
mud and cuttings in accordance with applicable laws and best international Petroleum industry
practice, and shall provide for the safe completion or abandonment of all boreholes and wells.

Contractor shall exercise its rights and carly” out its responsibilities under this Agreement in
accordance with best international Petroleum industry practice, and shall take steps in such
manner as to: : :

(a) result in minimum ecological damage or destruction;

(b) control the flow and prevent the escape or the avoidable waste of Petroleum discovered
in or produced from the. Contract Area;

(c) prevent damage to Petroleum-bearing strata;

(d) prevent the entrance of water through boreholes and wells to Petroleum-bearing strata,
except for the purpose of secondary recovery;

(e) prevent damage to onshore lands and to trees, crops, buildings or other structures; and
(f) avoid any actions which would endanger the health or safety of persons.

In the event of a release of Petroleum or other materials on the seabed, in the sea, on land or in
fresh water, or if Contractor's operations result in any other form of pollution or otherwise cause
harm to fresh water, marine, plant or animal life, Contractor shall, in accordance ‘with applicable
laws and best international Petroleum industry practice, promptly take all necessary measures, in
accordance with best international Petroleum industry practice, to control the pollution, to clean
up Petroleum or other released material, or to repair, to the maximum extent feasible, damage
resulting from any such circumstances. If such release or pollution results from the negligence or
wilful misconduct of Contractor, the cost of subcontract clean-up and repair activities shall be
borne by Contractor and shall not be included as Petroleum Cost under this Agreement.

Contractor shall notify GNPC immediately in the event of any emergency or major accident or
major release of materials into the environment (and promptly in the event of any other accident
or release of materials into the environment) and shall take such action as may be prescribed by
GNPC's emergency procedures and by best international Petroleum industry practices.

Contractor does not act promptly so as to control, clean up or repair any pollution or damage,
GNPC may, after giving Contractor reasonable notice in the circumstances, take any actions

oY Fo AL gp,’

lL
which are necessary, in accordance with applicable laws and best international Petroleum
industry practice and the reasonable costs and expenses of such actions shall be borne by
Contractor and shall, subject to Article 17.5 be included as Petroleum Costs.

55
18.1

18.2

18.3

18.5

18.8

ARTICLE 18
ACCOUNTING AND AUDITING

Contractor shall maintain, at its offices in Ghana, books of account and supporting records in the
manner required by applicable law and accepted accounting principles generally used in the
international Petroleum industry and shall file reports, tax returns and any other documents and
any other financial returns which are required by applicable law.

In addition to the books and reports required by Article 18.1-Contractor shall maintain, at its office
in Ghana,-a set of accounts and records relating to Petroleum Operations under this Agreement.
Such accounts shall be kept in accordance with the requirements of the applicable law and
accepted accounting principles generally used in the international Petroleum industry.

The accounts required by Articles 18.1 and 18.2 shall be kept in United States Dollars or such
other currency as GNPC and Contractor may agree.

Contractor will provide GNPC with quarterly and annual financial statements and summaries of
the Petroleum Costs incurred under this Agreement.

GNPC shall review all financial statements: submitted by the Contractor as required by this
Agreement, and shall signify its provisional approval or disapproval of such statements in writing

-within ninety (90) days of receipt failing which the financial statements as submitted by Contractor

shall be deemed approved by GNPG; in the event that GNPC indicates disapproval of any such
statement, the Parties shall meet within fifteen (15) days of Contractor's receipt of the notice of
disapproval to review the matter.

Notwithstanding any provisional approval pursuant to Article 18.5 GNPC shall have the right at its
own expense and upon giving reasonable notice in writing to Contractor to.audit the books and
accounts of Contractor relating to Petroleum Operations within two (2) years from the submission
by Contractor of any report of financial statement. GNPC shall not, in carrying out such audit,
interfere unreasonably with the conduct of Petroleum Operations. Any such audit shall be
undertaken by an independent auditing firm and shall be completed within nine (9) months after
commencement. Contractor shall provide all necessary facilities for auditors appointed
hereunder by GNPC including working space and timely access to all relevant personnel,
records, files and other materials. If GNPC desires verification of charges from an Affiliate,
Contractor shall obtain for GNPC or its representatives an audit certificate to this purpose from
the statutory auditors of the Affiliate concerned. Copies of audit reports shall be provided to the
Contractor and GNPC. Any unresolved audit claim resulting from such audit, upon which
Contractor and GNPC are unable to agree shall be submitted to the JMC for decision which must
be unanimous. In the event that a unanimous decision is not reached in respect of any audit
claim, then such unresolved audit claim shall be submitted for resolution in accordance with
Article 24. Subject to any adjustments resulting from such audits, Contractor's accounts and
financial statements shall be considered to be correct on expiry of a period of two (2) years from
the date of their submission unless before the expiry of such two year period GNPC has notified
Contractor of any exceptions to such accounts and statements.

Nothing in this Article shall be read or construed as placing a limit on GNPC’s access to
Contractor's books and accounts in respect of matters arising under Article 23.4(a).

In the event of any changes in location of Operator's home office, Operator shall so notify GNPC
and the State.

56 Abs

18.9

Petroleum Costs incurred with respect to the Contract Area shall have no bearing on allowable or
non-allowable costs under any other contract area or Contractor's eligibility or otherwise for
deductions in computing Contractor's net income from Petroleum Operations for income tax
purposes in any other contract area. Similarly, Petroleum Costs incurred in any other contract
area shall have no bearing on allowable or non-allowable costs in tespect of the Contract Area or
Contractor's eligibility or otherwise for deductions in computing Contractor's net income from
Petroleum Operations for income tax purposes in respect of the Contract Area.

57
19.1

19.2

19.3

19.4

19.5

19.6

ARTICLE 19
TITLE TO AND CONTROL OF GOODS AND EQUIPMENT

‘GNPC shall be the sole and unconditional owner of:

(a) Petroleum produced and recovered as a result of Petroleum Operations, except for such
Petroleum as is distributed to the State and to Contractor pursuant to Article 10 or Article
14 hereof;

(b)-: all physical assets other than those.to which Article 19.3 or 19.4 apply, which are
purchased, installed, constructed or used by Contractor in Petroleum Operations as from
the time that:

(i) the full cost thereof has been recovered in accordance with the provisions of the
Accounting Guide; or

(ii) this Agreement is terminated and Contractor has not disposed of such assets
prior to such termination, whichever occurs first.

Contractor shall have the use of the assets referred to in Article 19.1(b) for purposes of its
operations under this Agreement without payment provided that Contractor shall remain liable for
maintenance, insurance and other costs associated with such use. Where Contractor has failed
to keep any such asset in good working condition (normal wear and tear excepted), GNPC shall
have the right to recover the cost of repair or replacement of such assets from Contractor.
Contractor shall indemnify GNPC against all losses, damages, claims or legal action resulting
from-Contractor’s use of such assets, if and in as far as such losses, damages, claims. or legal
actions were directly caused by Contractor's Gross Negligence or wilful misconduct.

Equipment or any other assets rented or leased by Contractor which is imported into Ghana for
use in Petroleum Operations and subsequently re-exported therefrom, which is of the type
customarily leased for such use in accordance with international petroleum industry practice or
which is otherwise not owned by Contractor shall not be transferred to GNPC. No equipment or
assets owned or leased by a Subcontractor shall by reason of the provisions of this Article 19 be
deemed to be transferred to GNPC.

All assets acquired by Contractor which are not affected by the provisions of Article 19.1(b) above
may, where required for further Petroleum Operations, be retained by GNPC for such operations
provided that GNPC shall thereby be liable to-pay a reasonable and mutually agreed fee for such
use, and shall bear the cost of repair or replacement upon failure to keep such assets in good
working condition (normal wear and tear excepted), and further provided that Contractor does not
require such assets for its Petroleum Operations.

Upon the termination of Petroleum Operations in any Area, Contractor shall give GNPC the
option to acquire any movable and immovable assets used for such Petroleum Operations and
not affected by the provisions of Article 19.1(b) at a reasonable and mutually agreed price, always
provided that Contractor does not require such assets for Contractor's Petroleum Operations in
the Contract Area.

All assets which are not affected by Article 19.1(b) nor subject to Article 19.4 or 19.5 above, and
all subcontractor equipment, may be freely exported by Contractor or its Subcontractor,

respectively, at its discretion.
58 AL me Sy

ER, Sa

ARTICLE 20
PURCHASING AND PROCUREMENT

20.1 Subject to all applicable laws to which it is Subject, the Contractor, its subcontractors or other
entities which cooperate with them shall:
(a) acquire materials, equipment, machinery and consumer goods produced or provided in
Ghana by an Indigenous Ghanaian company in Ghana which are of the same or

(b) contract local Ghanaian service provided by Indigenous Ghanaian company to the extent
to which the services they provide are similar to those available on the international
market and their prices when subject to the same tax charges are no more than ten
percent higher than the prices charged by foreign contractors for similar services,

20.2 For the Purposes of Article 20.1, Price comparisons shall be made on a c.i.f. Accra delivered
basis, .

59
2n4

21.2

21.3

21.4

21.5

21.6

ARTICLE 21
EMPLOYMENT AND TRAINING

In order to establish programmes to train Ghanaian personnel for work in Petroleum Operations
and for the transfer of management and technical skills required for the efficient conduct of
Petroleum Operations, Contractor shall make the following payments to GNPC:

{a) Training Allowance of US$500,000 (Five Hundred Thousand ‘US Dollars) per Contract
Year; . ‘

(b) Technical Support of US$1,000,000 (One Million US Dollars) within thirty days following
the Effective Date of ‘this Agreement, and US$2,000,000 following approval by the
Minister of a Development Plan following the first declaration of Commercial Discovery.

All payments pursuant to Articles 21.1(a) and (b) above shall be paid by Contractor by wire
‘transfer to a designated GNPC account within thirty (30) days of receiving an invoice from the
GNPC. The invoice shall state the ‘amount due and purpose for such payment. All payments

“under Articles 21.4(a) and (b) above shall qualify for deduction against income tax under the

Income Tax law and shall be considered Petroleum Costs. sg:

Where qualified Ghanaian personnel are available for employment in the conduct of Petroleum
Operations, Contractor shall ensure that as far as reasonably possible opportunities for the
employment of such personnel shall be provided. For this purpose, Contractor shall from time to
time submit to GNPC an’ employment plan stating the foreseeable number of persons (and the
required professions and technical capabilities) prior to and during the conduct of Petroleum
Operations. GNPC shall be given the opportunity to provide the qualified personnel for
engagement according to the said plan.

Contractor shall, if so requested by GNPC, provide opportunities for a mutually agreed number of
personnel nominated by GNPC to be seconded to the Contractor, as applicable, for on the job
training or attachment in all phases of its Petroleum Operations under a mutually agreed
secondment contract. Such secondment contract shall include continuing education and short
industry courses mutually identified as beneficial to the secondee. Cost and other expenses
connected with such assignment of GNPC personnel shall be borne by the Contractor and
considered as Petroleum Costs.

Contractor shall regularly provide to GNPC information and data relating to worldwide Petroleum
science and technology, Petroleum economics and engineering available to Contractor, and shall
assist GNPC personnel in every way to acquire knowledge and skills in all aspects of the
Petroleum industry. .

It is agreed that there will be no disclosure or transfer of any documents, data, know-how,
technology or other information owned or supplied by Contractor, its Affiliates, or non-Affiliates, to

third parties without Contractor's prior written consent, and then only upon agreement by the
recipients to tetain such information in strict confidence.

ke Jo. IC ye,

60

5

1
1

ne — ER

—@
22.1

22.2

22.3

ARTICLE 22
FORCE MAJEURE

The failure of a Party to fulfill any term or condition of this Agreement, except for the payment of
monies, shall be excused if and to the extent that such failure arises from Force Majeure,
provided that, if the event is reasonably foreseeable such Party shall have prior thereto taken all

promptly give the other Parties notice of such event and also of the restoration of normal
conditions,

‘A Party unable by an event of Force. Majeure to perform any obligation hereunder shall take all

reasonable measures to remove its inability to fulfill the terms and conditions of this Agreement
with a minimum of delay, and the Parties shall take all reasonable measures to minimise the
consequences of any event of Force Majeure.

Any period set herein for the completion by a Party of any act required or permitted to be done
under the terms of this Agreement, shall be extended for a period of time equal to that during

Berg nee

61
23.1

23.2

23.3

23.4

ARTICLE.23
TERM AND TERMINATION

Subject to this Article 23 the term.of this Agreement shall be twenty-five (25) years commencing
from the Effective Date. ‘ .

Unless this Agreement has been earlier terminated, all rights and obligations of the Parties shall
cease and this. Agreement shall terminate at the end of the term provided for in Article 23.1,

above,

Termination of this Agreement shall.result upon the occurrence of any of the following:

(a)
(b)

c)

(d)

the relinquishment or surrender of the entire Contract Area;

the termination of the Exploration Period including extensions pursuant to Article 3
without notification by Contractor of-commerciality pursuant to Article 8 in respect of a
Discovery of Petroleum in the Contract Area, provided however Termination shall not
occur while Contractor has the ‘right to evaluate. a Discovery for Appraisal or
commerciality. and/or propose a Development Pian pursuant to Article 8 or Article 14, or
‘once a Development Plan has been approved, nor when the provisions of"Articles 8.13
through 8.19 are applicable;

if, following a notice that a Discovery is a Commercial Discovery the Exploration Period
terminates under Article 3 without.a Development Plan being approved, provided
however that Termination shall not occur when the provisions of Articles 8.13 through
8.19 are applicable; or

the failure of Contractor through any cause other than Force Majeure, to commence
preparations with respect to Development Operations pursuant to Article 8.11.

Pursuant to procedures described in Article 23.5 below-GNPC and/or the State may terminate
this Agreement upon the uncorrected occurrence of any of the events (or failures to act listed)

below:

(a)

(b)

(Cc)

the submission by Contractor to GNPC of a written statement which Contractor knows or
should have known to be false, in a material particular; or the release by Contractor to
any print or electronic media or to a stock exchange of a written statement regarding the
Petroleum Operations in Ghana in breach of Article 16.7 and in a form which Contractor
knows or should have known to be false in a material particular provided that in the event
of intent on the part of Contractor to cause serious damage to GNPC or the State, a
period for remedy of such false statement shall not be given;

the assignment or purported assignment by Contractor of this Agreement contrary to the
provisions of Article 25 hereof;

the insolvency or bankruptcy of Contractor, the entry by Contractor into any agreements
‘or composition with its creditors, taking advantage of any law for the benefit of debtors or
Contractor's. entry into liquidation, or receivership, whether compulsory or voluntary,
which in itself provides evidence that the obligations of Contractor hereunder will not be
performed. Provided that if Contractor is more than one Party, then the insolvency or
bankruptcy of one Contractor Party shall not lead to a termination of the Agreement if the
other Contractor Party will assume all of the interest and the corresponding rights and
obligations of the defaulting Contractor Party under this Petroleum Agreement. In such a

id

By

Bie

sitet OO,

2 no oe
case, GNPC shall have the right to acquire a share of the interest of the defaulting
Contractor Party proportionate to the total of GNPC's Initial Interest and Additional
Interest (if it has been exercised by GNPC prior to the bankruptcy or insolvency of the
Contractor Party), provided that such proportionate share shall not be carried or financed
by Contractor. GNPC may exercise this right by notice to all Contractor Parties within
thirty (30) days following insolvency or bankruptcy of the defaulting Contractor Party.
GNPC's written notice shall state the Percentage share of the interest of the defaulting
Contractor Party which GNPC. Proposes to acquire, which shall not exceed a percentage
share which is the product of the defaulting Contractor Party's share and the total of
GNPC's Initial Interest and Additional: Interest (if it has been exercised or is exercisable
by GNPC) prior to bankruptcy or insolvency of the defaulting Contractor Party). Upon
exercise by GNPC of its rights ‘pursuant to this Article 23.4(c), GNPC shall execute all
appropriate transfers, assignments, novations and Joint operating agreements which were
in place as between or among the Parties.If the other Contractor Party in assuming the
interest of the defaulting Contractor elects to assign, the whole or part of, the assumed
interest to a third party such assignment shall be subject to GNPC’'s pre-emptive right
under Article 2.10;

(d): the intentional extraction by Contractor of any material of potential economic value other
than as authorised under this Agreement, or any applicable law. Where, however, in the
course of Petroleum Operations conducted in accordance with accepted international
Petroleum industry practice, Contractor unavoidably extracts any mineral, Contractor
shall immediately notify the Minister and surrender such mineral to the State;

(e) failure by Contractor

(i) to. fulfill its Minimum Work Obligations pursuant to Article 4:3; save where the
Minister has waived the default; ; .

(il) fo carry out an approved Appraisal Programme undertaken by Contractor
pursuant to Article 8, unless Contractor notifies GNPC and the Petroleum
Commission that the Appraisal Programme should be amended and submits
said amendment to the Petroleum Commission for its approval; or ore

a

(iii) to carry out the terms of an approved Development Plan.

(f) failure by Contractor to comply with any of its material obligations pursuant to Article 7.1
and any other material obligation under this Agreement;

(g) failure by Contractor to make any payment of any sum due to GNPC or the State

+ pursuant. to_this..Agreement within_thirty—(30)-. days after receiving notice that-such-—-~

23.5

payment is due; or

(h) failure by Contractor to comply with any decisions reached as a result of any arbitration
Proceedings conducted pursuant to Article 24 hereof.

If GNPC and/or the State believe an event or failure to act as described in Article 23.4 above has
occurred, a written notice shall be given to Contractor describing the event or failure. Contractor
shall have thirty (30) days from receipt of said notice to commence and pursue remedy of the
event or failure cited in the notice. If after said thirty (30) days Contractor has failed to commence
appropriate remedial action, GNPC -and/or the State may then issue a written Notice of
Termination to Contractor which shall become effective thirty (30) days from receipt of said Notice
by Contractor unless Contractor has referred the matter to arbitration. In the event that
Contractor disputes whether an event specified in Article 23.3 or Article 23.4 has occurred or
been remedied, Contractor may, any time up to the effective date of any Notice of Termination

"Mae?
23.6

23.7

refer the dispute to arbitration pursuant to Article 24 hereof. If so referred, GNPC and/or the
State may not terminate this Agreement in respect of such event except in accordance with the
terms of any resulting arbitration award as provided for in Article 24.

Upon Termination of this Agreement, all rights of Contractor hereunder shall cease, except for
such rights as may at such time have accrued, and without prejudice to any obligation or liability
imposed or incurred under this Agreement prior to Termination and to such rights and obligations
as the Parties may have under applicable law.

Upon Termination of this Agreement or in the event of an assignment of all the rights of
Contractor, all-wells and associated facilities shall be left in a state of good repair in accordance

- with applicable laws and best international Petroleum Industry practice.

64

24.1

24.2

24.3

24.4

24.5

ARTICLE 24
CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT

“Except in the cases specified in Article 26.2(d) any dispute arising between the State and GNPC
or either of them’on one hand and Contractor on the other hand in relation to or in connection
with or arising out of any terms and conditions of this Agreement shall be resolved by consultation
and negotiation among senior personnel authorized by each. - In the event that no agreement is
reached within thirty (30) days after the date when either Party notifies the other that a dispute or
difference exists within the Meaning of this Article or such longer period specifically agreed to by
the Parties or provided elsewhere in this Agreement, any Party shall have the right subject to
Article 24.8 to have such dispute or difference finally settled through international arbitration

- under the auspices: of the International Chamber of Commerce (the ICC") and adopting the

Rules of Arbitration of the International Chamber of Commerce (the “ICC Rules’) in effect on the
date on which the proceeding is instituted, which ICC Rules are deemed incorporated by
reference into this Article 24, save as otherwise provided herein. The failure or refusal to submit
to arbitration in accordance with this Article and/or the seeking of any Pre-Award Attachment by
any Party shall be deemed a breach of this Agreement by such Party:"In the event of a breach of
this Article, each non-breaching Party shall, without prejudice to any other remedies, be entitled
to recover from each breaching Party all costs and expenses, including reasonable attorneys’
fees, that such non-breaching Party was thereby required to incur. °

The tribunal shall consist of three (3) arbitrators. Each Party to the dispute shall appoint one (1)
arbitrator and those so appointed shall designate a chairman arbitrator. If a Party's arbitrator
and/or the chairman arbitrator is/are not appointed within the periods provided in the rules
referred to in Article 24.1 above, such Party's arbitrator and/or the chairman arbitrator shall at the
request of any Party to the dispute be appointed by the ICC Intemational Court of Arbitration in
accordance with the ICC Rules.

No arbitrator shall be a citizen of the home country of any Party hereto, and shall not have any
economic interest or relationship with any such Party. .

The arbitration proceedings shall be conducted in Geneva, Switzerland or at such other location
as selected by the Parties unanimously. The proceedings shall be conducted in the English
language.

If the opinions of the arbitrators are divided on issues put before the tribunal, the decision of the
majority of the arbitrators shall be determinative. The award of the tribunal shall be final and
binding upon the Parties and enforceable by the Parties in whose favour the award is made. Each

~of.the-Republic-of-Ghana -and.GNPG-hereby-irrevocably-agree that-to. the extent.that-such party,.--—

has any right of immunity from any legal proceedings whether in Ghana, England or elsewhere in
connection with or arising from terms and conditions of this Agreement, including immunity from
service of process, immunity from jurisdiction or judgement or any arbitration tribunal, immunity
from execution of judgement or tribunal award, such party hereby expressly and irrevocably
waives any such immunity and agrees not to assert or invoke any such rights or claim in any such
Proceedings whether in Ghana, England or elsewhere; provided, however, that the provisions
hereof shall not constitute a waiver by any Party of any right that it now or hereafter has to claim
sovereign immunity for itself or any of its assets in respect of any effort to confirm, enforce, or
execute any Pre-Award Attachment,

The right to arbitrate disputes arising out of this Agreement shall survive the termination of this
Agreement.

tn lieu of resorting to arbitration, the Parties to a dispute arising under this Agreement, including
the Accounting Guide, which such Parties by mutual written agreement consider appropriate, may

"ke fh (he 8
24.8

24.10

24.11

be referred for determination, by a Sole expert to be appointed by agreement of the Parties who is
a recognised specialist with respect to the subject of the dispute (a “Sole Expert”). In such case,
the Parties shall agree on the terms of reference for such proceeding, the schedule of

presentation of evidence and testimony of witnesses, and other procedural mattérs. When ©

establishing the terms of reference of the sole expert, the Parties may assess whether ‘pendulum
arbitration’ would be appropriate in the circumstances. The decision of the Sole Expert shall be
final-and binding upon the Parties. The Sole Expert shall have ninety (90) days after receipt of-all

- submissions to decide the case, subject'to-any extensions mutually agreed to by the Parties to

the-dispute. Upon failure-of the Sole Expert to decide the matter within such time, any Party shall
have the right to have such dispute-or difference settled through arbitration under the foregoing
provisions of this Article 24.

Except as set forth in Article 24.1, each Party to a dispute shall pay its own counsel and other

costs; however, costs of the arbitration. tribunal shall be allocated in accordance with the decision
of the tribunal.’ The costs and fees of the Sole Expert shall -be borne equally by the Parties to the
dispute. .

Any arbitration or Sole Expert proceeding pursuant to this Agreement shall be conducted in

accordance with the-ICC-Rules or the ICC Rules for Expertise (as applicable) in effect on the date «

on which the proceeding is instituted. se

In-the event of a matter being referred for resolution under this Article 24; any obligations of the
Parties relating specifically and directly:to such matter shall {unless otherwise mutually agreed by
the Parties) be suspended, without liability to any Party until said matter has been resolved
pursuant to this Article 24.

Neither the State and/or GNPC, on the one hand, and the Contractor, on the other hand, shall be

- held liable to the other for any consequential, special, indirect or punitive damages (including loss

of profit or loss of production) arising directly or indirectly out of or in relation or in connection to
this Agreement, regardless of cause or fault.

YG

66

ke Jus: ons

25.1

25.2

25.3

25.4

ARTICLE 25
ASSIGNMENT

No interest in this Agreement shall be assigned by a Contractor Party directly or indirectly in
whole: or in part, without the prior written consent of GNPC, which consent shall not be
unreasonably withheld or delayed, and the Minister. GNPC and/or the Minister may impose such
reasonable conditions upon the giving of consent under this Article as may be deemed by GNPC
or the Minister appropriate in the circumstances.

Any assignment of this Agreement shall bind the assignee as a Party to this Agreement to all the
terms and conditions hereof unless otherwise agreed and.as a condition to any assignment
Contractor shall provide an unconditional undertaking by the assignee to assume all obligations
assigned by Contractor under this Agreement.

Where in consequence of an assignment hereunder Contractor is more than one person:

(a) any operating or other Agreement made among Contractor Parties and telating to the
Petroleum Operations hereunder shall be disclosed to GNPC and the Minister and shall
not be inconsistent with the provisions of this Agreement;

(b) an operating agreement shall be established by the JMC to regulate the conduct of
Petroleum Operations thereafter, including cash-calls and the limits of authority;

(c) no change in the scope of the operations may take place without the prior approval in
writing of GNPC which approval shall not be unreasonably delayed or withheld; and

(d) . the duties and obligations of Contractor hereunder shall be joint and several except those
relating to the payment of income tax pursuant to Article 12 which shall be the several
obligation of each such person.

GNPC's acquisition of an Additional Interest under Article 2 or a Sole Risk Interest pursuant to
Article 9 shall not be deemed to be an assignment within the meaning of this Article 25.

* I” tof

67
26.1

26.2

26.3

26.4

26.5

ARTICLE 26
MISCELLANEOUS

This Agreement and the relationship between the State and GNPC on one hand and Contractor
on the other shall -be governed by and construed in accordance with the laws of the Republic of
Ghana in effect from time to time.

{a) The State confirms that it will accord to the Contractor treatment consistent with the
minimum: standard of treatment required to be accorded to foreign investors under
customary international law. .

(b) Without prejudice to the rights and obligations of the parties under the Agreement, in the
event that.after the Effective Date any applicable Law, Rule, Decree, or Regulation of the
Republic of Ghana is made or amended, that makes further observance of the original
terms and conditions of the contract impossible or that has a material adverse effect on
the ‘rights, obligations and benefits hereunder, the Parties shall, if the Contractor so
requests, meet as soon as possible to negotiate possible modifications to the Agreement
as provided under clauses (c) and (d). mae

(c) Where a Party considers that a significant change in the circumstances prevailing at the
“time the Agreement was entered into, has occurred affecting the economic balance of the
Agreement, the Party affected hereby shall notify the other Parties in writing of the
claimed change with a statement of how the claimed change has affected the relations
between the Parties. .

(d) The other Parties shall indicate in writing their reaction to such representation within a

period of three (3) Months of receipt of such notification and if such significant changes
are established by the Parties to have occurred, the Parties shall meet to engage in
negotiations and shall effect such changes in, or rectification of, these provisions as they
may agree are necessary to restore the relative economic balance of the Parties.

Thig Agreement may not be modified,-amended, altered or supplemented except upon the
execution and delivery of a written agreement executed by the Parties. No waiver by any Party of
any of its rights hereunder: shall be construed or implied, but shall be binding on such Party only if
made specifically, expressly and in writing.

Except for payment obligations arising under the Petroleum Income Tax Law, any Party failing to
pay any amounts payable by it under this Agreement (including the provisions of Annex 2) on the
respective dates on which such amounts are payable by such Party hereunder shall be obligated
to pay interest on such unpaid amounts to the Party to which such amounts are payable. The
rate of such interest (Specific Rate") with respect to each day of delay during the period of such
nonpayment shall be LIBOR plus three percent (3%). Such interest shall accrue from the
respective dates such amounts are payable until the amounts are duly paid. The Party to whom
any such-amount is payable may give notice of nonpayment to the Party in default and if such
amount is not paid within fifteen (15) days. after such notice, the Party to which the amount is
owed may, in addition to the interest referred to above, seek remedies available pursuant to
Article 24.

(a) The rights and obligations under this Agreement of the State and GNPC on the one hand
and Contractor on the other shall be separate and proportional and not joint. This
Agreement shall not be construed as creating a partnership or joint venture, nor an

ta

mk Pe WC ae
26.6

26.7

26.8

26.9

association or trust (under any law other than the Petroleum Law), or as authorising any
. Party to act as agent, servant or employee for any other Party for any purpose
whatsoever except as provided in Article 10.3,

(b) The duties and obligations of each Party constituting Contractor hereunder shall be joint
and several and it is recognised that each such Party shall own and be responsible for its
undivided Interest in the tights and obligations of Contractor hereunder; provided,
however, that the following payments shall be the separate obligation of and shall be
made by each Party which constitutes the Contractor:

(i) Payments under the Petroleum Income Tax Law;
(ii) Payments of royalty taken in cash under the provisions of Article 10.2(a); and
(ili) AOE share under the provisions of Article 10.2(b).

This Agreement shall not take effect unless and until the date on which (a) it has been ratified by
the Parliament: of Ghana and (b) the Escrow Account has been established and funded in
accordance with Article 4.3(a) and notice of such establishment and funding has been delivered
to GNPC by the Escrow Agent (the “Effective Date”). The Escrow Agreement shall be executed
by the Parties, and the Escrow Account established and funded not later than thirty (30) days
following the ratification of this Agreement by the Parliament of Ghana.

In construing this Agreement:

(a) no consideration shall be given to the captions of the Articles, Sections, or Subsections
which are inserted for convenience in locating the provisions of this Agreement and not
as an aid in its construction;

(b) the word “includes” and its derivatives means “includes, but is not limited to” and °
corresponding derivative expressions;

(c) a defined term has its defined meaning throughout this Agreement and each annex, and *
attachment to this Agreement, regardless of whether it appears before or after the place
where it is defined;

(d) the plural shall be deemed to include the singular, and vice versa;
(e) each gender shall be deemed to include the other genders;

(f) ~ Each annex and attachment to this ‘Agreement is a part of this Agreement, but if there is
any conflict or inconsistency between the main body of this Agreement and any annex or
attachment, the provisions of the main body of this Agreement shall prevail; and

(g) each reference to an Article, Section or Subsection refers to an Article, Section or
Subsection of this Agreement unless expressly otherwise provided.

This Agreement comprises the full and complete agreement of the Parties hereto with tespect to
the subject matter hereof and supersedes and cancels all prior communications, understandings
and agreements between the Parties hereto, whether written or oral, expressed.

Contractor shall at all times comply, and shall ensure that its agents, subcontractors and Affiliates
while in Ghana carrying out activities contemplated by this Agreement and related documents
comply, with the laws of the Republic of Ghana in effect from time to time during the term of this
Agreement to the extent that the Contractor has notice of or, with the exercise of reasonable

g
69 ke jhe IU Aes
an so EE manag wicca’ URLS, eae
inquiry, would have knowledge of, such laws. Nothing in this Agreement or any related document
shall require the Contractor or any of its agents, subcontractors or Affiliates to violate the laws of
the Republic of Ghana in effect from time to time. To the extent any conflict exists between the
terms of this Agreement and the laws of. the Republic of Ghana, the Contractor shall not be found
to be in breach of this Agreement to the extent the Contractor complies with the terms of this
Agreement; provided, however, that where this Agreement specifically refers to the law of the
Republic-of Ghana, a breach of such law shall constitute a breach of this Agreement.

Ie eS

70

i
,
: |
|
|
\
|

|
]
27.41

ARTICLE 27
NOTICE

Any Notice, Application, Requests, Agreements, Consent, Approval, Instruction, Delegation,
Waiver or other communication-required or permitted to be given hereunder shall be in writing
and shall be deemed to have been properly. given when delivered in person to an authorised
tepresentative of the Party to whom such notice is directed or when actually received by such
Party through registered -mail, telex or telegram at the following address or at such other address
as-the Party shall specify in writing fifteen (15) days in advance:
‘FOR THE STATE:
MINISTER FOR ENERGY
MINISTRY OF ENERGY
PRIVATE MAIL BAG
MINISTRY POST OFFICE
ACCRA, GHANA ‘ La
Telephone: 233 (0)302 667151 - 3
Telex: 2436 ENERGY GH
Telefax: 233 (0)302 668262
FOR GHANA NATIONAL PETROLEUM CORPORATION:
THE CHIEF EXECUTIVE
‘GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE
HARBOUR ROAD
PRIVATE MAIL BAG
TEMA
GHANA

Telephone: 233-(0)303-204726
Telefax:  233-(0)303-202854

FOR CONTRACTOR:
COLA NATURAL RESOURCES GHANA LTD. AND MEDEA DEVELOPMENT LTD.

ANTRAK HOUSE

PO BOX 155

71

Mallam, Accra
Ghana
Telephone: +233 302 787 024

Telefax: +233 302 787 024

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by their duly authorized

representatives as of the date first written above.

FOR THE GOVERNMENT OF THE REPUBLIC OF
GHANA

By: Evamanwer.

Signature:

Its:

FOR GHANA NATIONAL PETROLEUM CORPORATION

By: Mp lP
Signature:

Its: fx: Chef. Spewerfpre.
FOR CONTRACTOR

COLA NATURAL RESOURCES GHANA LTD
By: ASoma ARU Ban DA

Signature:

Its:

MEDEA DEVELOPMENT LTD.

By: QB Ciccazeus
Signature: 34 ewan '
Its: Dieceroe

72

By: Rol, Tomas AkAdznn

Witnessed:

Signature:

CHEF Biter

Its:

Witnessed:

By: POnusyt vO Mere

Signature: 3

ts Rydex 5M OCH ea
Witnessed:

By: A. Cot

Signature:

: Its: 7 ¢ i= &

Witnessed:

By: L. AvLeTTA

Signature: . a

Its: DRE cIYeR

‘CONTRACT AREA

ANNEX 1

LUKOIL/VANCO

a

EAST CAPE THREE POINTS BLOCK
SIZE: APPROX. 1, 565 SQ. KM

ANNEX 2
ACCOUNTING GUIDE

The: purpose of this Accounting Guide is to establish equitable methods as between the Parties for
determining charges and credits applicable to operations under the Agreement. Principles established by
this Accounting Guide shall truly reflect the Contractor's actual cost.

SECTION 1
1.1 GENERAL PROVISIONS

1.1.1. Words and terms appearing in this Annex shall have the same meaning as in the
Agreement and to that end shall be defined in accordance with Article 1 of the Agreement.

4.1.2 This Annex may be amended by a unanimous decision of the JMC.

1.1.3 In the event of a conflict between the provisions of the Accounting Guide and the
provisions of the Agreement, the provisions of the Agreement shall prevail.

1.2 STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

1.2.1 Within sixty (60) days from the Effective Date, Contractor shall propose to GNPC an
outline of the chart of accounts, Operating records and reports to be prepared and maintained,
which shall describe the basis of the accounting principles and procedures to be used during the
term of the Agreement, and-shall be consistent with applicable law as in effect from time to time
and with accepted accounting principles generally used in the international petroleum industry
from time to time.

1.2.2 Within ninety (90) days of the receipt of such proposal GNPC shall either accept it or...
request such revisions as GNPC deems necessary. Failure to notify Contractor of any requested’
revisions within a ninety (90) day period shall be deemed acceptance of such proposal. o a

ante

1.2.3. Within one hundred and eighty (180) days from the Effective Date, the Parties shall either’
agree on such outline or submit any outstanding issue for determination by a Sole Expert pursuant to the
provisions of Article 24 of the Agreement.

1.2.4 Following agreement over the outline Contractor shall prepare and submit to GNPC
formal copies of the chart of accounts relating to the accounting, recording and reporting functions listed
in such outline. Contractor shall also permit GNPC to inspect its manuals and to review all procedures

~~-~-—-which- are-to~be-followed-under-the- Agreement: Contractor's Allowable-Cost Statement and Final Year
Statement shall be issued by an independent internationally-recognized auditing company. GNPC shall
be permitted to audit on site of all of the Contractor's records that evidence any of the reports issued by
the Contractor under the Agreement in accordance with the procedures set forth in Article 18 of the
Agreement.

1.2.5 Without prejudice to the generality of the foregoing, Contractor shall make separate
statements relatirig to Petroleum Operations for each Development and Production Area as follows:

a) Cash Call Statement (see Section 5)
b) Production Statement (see Section 6)

c) Value of Production Statement (see Section 7)

i fea nl

4.3

Allowable Cost Statement (see Section 8)

Statement of Expenditures and Receipts (see Section 9)

Final End-of-Year Statement (see Section 10)

Budget Statement (see Section 11)

Long ‘Range Plan and Forecast (see Section 12)
LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

4.3.1. The U.S. Dollar being the currency unit for investments and compensation hereunder

shall:therefore be the unit of currency for all bookkeeping and reporting under the Agreement. When
transactions for an: asset or fiability are in Ghana Cedis or currency other than the U.S. Dollar, the
respective accounts shall be kept in such other currency as well as the U.S. Dollar.

4.3.2 ‘Measurement required under this Annex shall be in the metric system and Barrels.

4.3.3. The English language shall be employed.
cod
4.3.4. Where necessary for purposes: of clarification, Contractor may also prepare financial
reports in other languages, units of measurement and currencies.

4.3.5 It is the intent of the Parties that-no.Party shall experience any gain or loss at the
expense of or to the benefit of the other as a result of exchange of currency. Where any such
gain or loss arises it shall be charged or credited to the accounts under the Agreement.

4.3.6 The rate of exchange for the conversion of currency shall be the rate actually incurred
(which shall be at the prevailing rate at the date of acquisition). Where actual rates are not known,
the arithmetic average of buying and selling rate quoted by the Bank of Ghana, at a close of
business on the date of such currency conversion shall be used.

4.3.7 Current Assets and Liabilities shall be converted at the rate prevailing on the date of
settlement of the account.

4.3.8 To translate transactions in Ghana Cedis into dollars or vice versa at the year end for
revenue and expenditure the rates of the transactions or average monthly rates where
reasonable will be used.

4.3.9 To translate transactions in Ghana Cedis into dollars or vice versa at the year end for

assets, liabilities and capital items the year end rate will be used "

SECTION 2

21

a)
b)

c)

CLASSIFICATION AND ALLOTMENT OF COSTS AND EXPENDITURE
2.1.2 All expenditure relating to Petroleum Operations shall be classified, as follows:
€xploration Expenditure;

Development Expenditure;

Production Expenditure; Re ft g :
° Neyg.

d) Service Costs; and

e) General and Administrative expenses
and shall be defined and allotted as herein below provided.
2.2 EXPLORATION EXPENDITURE

2.2.4 Exploration Expenditure shall consist of all direct, indirect and allotted costs incurred in
the search for Petroleum in the Contract Area, including but not limited to expenditure on:

a) aerial, geographical, geochemical, paleontological, geological, topographical and seismic
surveys, and studies and their interpretation;

b) borehole drilling and water drilling;

c) labour, materials and services used in drilling wells with the objective of finding new Petroleum
reservoirs or for the purpose of appraising of Petroleum reservoirs already discovered, provided
such wells are not completed as producing wells;

d) facilities used solely for Exploration Operations, including access roads, where applicable, and
r purchased geological and geophysical information;

e) all service costs allotted to Exploration Opérations on the basis of procedures proposed by the
Contractor on an equitable basis ; and .

f) all General and Administrative Expenses allotted to Exploration Operations based on the
percentage share of projected budget expenditure which will be adjusted to actual expenditure at
the end of each year. ty

2.2:1 Exploration cost shall be tied. to resultant commercial discoveries. Where exploration.
activity is undertaken after a commercial discovery that exploration cost shall be regarded
as capital work-in-progress. If the exploratory activity results in commercial discovery it
shall be regarded as cost of the discovery and subsequent field. Where there is no
commercial discovery it shall be charged to the previous field.

2.3 DEVELOPMENT EXPENDITURE

2.3.1 Development Expenditure shall consist of all expenditure incurred in Development
Operations, including but not limited to expenditure on:

a) drilling wells which are completed as producing wells and drilling wells for purposes of producing
a Petroleum reservoir already discovered, whether these wells are dry or producing;

b) tangible drilling costs for completing wells by way of installation of casing or equipment or
otherwise after a well has been drilled for the purpose of bringing such well-into usé as a
producing well;

¢) intangible drilling costs such as labour, consumable material and services having no salvage
value which are incurred in drilling and deepening of wells for producing purposes;

d) field facilities such as pipelines, flow lines, production and treatment units, wellhead equipment,
subsurface equipment, enhanced Tecovery systems, offshore platforms, Petroleum storage
facilities and access roads for production activities;

76 \ Thre, Keyss

é
e) engineering and design studies for field facilities;
f) all service costs allotted to Development Operations on equitable basis;

g) all General and Administrative Expenses allotted to Development Operations based on the
percentage projected budget expenditure which will be adjusted to actual expenditure as the end
of the year. :

h) Capital allowance for development expenses shall be granted under the following conditions:

i. - Development activity has been approved by the Minister,

ii. Development activity has been completed; and

ii. Production activity has started after the completion of the development activity.

24 PRODUCTION EXPENDITURE

Production Expenditure shall consist of but not limited to all expenditure incurred in Petroleum Operations .
including . appropriate. abandonment charges, after the Date of Commencement of Commercial
Production, such expenditure being other:than. Exploration Expenditure, Development Expenditure,
General and Administrative Expenses and Service.Costs. The balance of General and Administrative

Expenses and Service Costs not allotted to Exploration Operations or to Development Operations under
Section 2.2 and 2.3 shall be allotted to Production Expenditure.

2.5  SERVICECOSTS ©

2.5.1 Service Costs shall consist of but not be limited to all direct and indirect expenditure
incurred in support of Petroleum Operations, including the construction or installation of
Warehouses, piers, marine vessels, vehicles, motorised rolling equipment, aircraft, fire security
stations; workshops, water and. sewerage: plants, ‘power plants, housing community and
recreational facilities and furniture, tools land, equipment used in such construction or installation.

Service Costs in any Calendar Year shall include the total costs incurred in such year to purchase
and construct or install such facilities as well as the annual costs of maintaining and operating
such facilities.

25.2 All Service Costs will be regularly allotted on an equitable basis to Exploration
Expenditure, Development Expenditure and Production Expenditure.

2.6 GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of:

2.6.1 All main office, field and general administrative costs, in the Republic of Ghana, including
but not limited to supervisory, accounting and employee relations services;

2.6.2 An overhead charge for the actual cost of services rendered outside the Republic of
Ghana by Contractor and its Affiliates for managing Petroleum Operations and for staff advice
and assistance, including but not limited to financial, legal, accounting and employee relations
services in the following amounts:

a) For the Exploration Phase: U.S. Dollars 0 - 20 million - One point two five percent (1.25%) to a

cap of US$200.000.00 per annum.

!
{
b) For Development Phase; U.S. Dollars 0 — 80 million — One point two five percent (1.25%) toa cap
of US$500,000.00 per annum.

c) For Production Phase; US Dollars 0 — 10 million — 1 percent (1%) to a cap of US$200,000.00 per
annum.

2.6.3 All General and . administrative Expenses will be regularly allotted as specified in
subsections 2.2(f), 2.3(g) and 2.4 to. Exploration Expenditure, Development Expenditure and
Production Expenditure.

SECTION 3

3.1 COSTS, EXPENSES, EXPENDITURES AND CREDITS OF CONTRACTOR

3.1.1 Contractor for the purpose. of this Agreement:shall charge the following allowable costs to the
accounts:

a) costs of acquiring surface rights;

b) labour and associated costs;

c) transportation costs;

d) charges for services; 7

e) material costs;

f) rentals, duties and other assessments;

g) insurance and losses;

h) legal expenses;

i) training expenses;

Jj) general and administrative expenses;

k) utility costs;

|) _ office facility charges;
™m) communication charges;
n) ecological and environmental charges;
0) abandonment cost; and
P) such other costs necessary for the Petroleum Operations.

3.2 COST OF ACQUIRING SURFACE RIGHTS AND RELINQUISHMENT

Cost of acquiring surface rights shall consist of all direct costs attributable to the acquisition, renewal or
telinquishment of surface rights acquired and maintained in force over the Contract Area.

mK fia is
3.3 LABOUR AND ASSOCIATED LABOUR COSTS
3.3.1 Labour and associated labour costs shall include but not be limited to:

a) gross salaries and wages including bonuses of those employees of Contractor and of its Affiliates
engaged in Petroleum ‘Operations who are permanently or temporarily assigned to Ghana;

b) Costs regarding ‘holidays, vacation, sickness and disability payments applicable to the salaries
and wages chargeable under (a);

c) expenses or contributions made pursuant to assessments or obligations imposed under the laws
of the Republic of Ghana which are applicable to cost of salaries and wages chargeable under

(a);
d) cost of established plans for employees’ life insurance, hospitalisation, pensions and other
benefits of a like nature customarily granted to employees; and

e) reasonable travel and personal expenses.of employees and families, including those made for
travel and relocation of the personnel. vie

3.4 TRANSPORTATION COSTS

ais,

Transportation costs and other related costs of transportation of employees, equipment, materials and
supplies necessary for the conduct of Petroleum Operations. .

3.5 CHARGES FOR SERVICES
3.5.1 Charges for services shall include:

a) the-costs of third party contracts which are the actual costs of contracts for technical and other
services entered: into by Contractor for Petroleum Operations made with third parties other than
‘Affiliates of Contractor, provided that the prices paid by Contractor. are no higher than the
prevailing rates for such services in the regional market; .

b) cost of technical and other services of personnel assigned by the Contractor and its Affiliates
when performing management, engineering, geological, geophysical, administrative, legal,
accounting, treasury, tax, employee relations, computer services, purchasing, and all other
functions for the direct benefit of Petroleum Operations; provided that charges for such services
shall be at actual cost;

c) cost of general services, including, but not without limitation, professional consultants and others
who perform services for the direct benefits of Petroleum Operations.

3.5.2 All Services furnished by Contractor and its Affiliates (other than the Operator) shall be
performed based on a form Services Agreement to be approved by the JMC. and at actual cost, on a
no gain no loss basis, without element of profit and with no allocation of fixed costs ‘in the

determination of the service fees.
3.6 RENTALS, DUTIES AND OTHER ASSESSMENTS

All rentals, taxes, duties, levies, charges, fees, contributions and any other assessments, and charges
levied by the Government in connection with Petroleum Operations or paid for the benefit of Petroleum

Operations, withthe exception of the income tax specified in the Article 12 of the Agreement ef

|
i
1
3.7 INSURANCE AND LOSSES

a) - Insurance premium and costs incurred for insurance, provided that if such insurance is wholly or
partly placed with an Affiliate of Contractor, such premium and costs shall be recoverable only to
the extent not in excess of those generally charged by competitive insurance companies other
than Affiliate; and;

b) costs and losses incurred as a consequence of events, which are, insofar as not made good by
insurance, allowable under Article 17 of the Agreement.

c) Costs or expenses necessary for the repair or replacement of property resulting from damage or
losses incurred.

3.8 LEGAL EXPENSES

All costs and expenses of litigation and legal or related services necessary or expedient for the procuring,
perfecting, retaining and protecting the tights hereunder and in defending or prosecuting lawsuits
involving the Contract Area or any third party claim arising out of activities under the Agreement, or sums
paid in respect of legal services necessary or expedient for the protection of the joint interest of GNPC
and Contractor, provided that where legal services are rendered in such matters by salaried or regularly
retained lawyers of Contractor or an Affiliate of Contractor, such compensation will be included instead
under either Section 3.3 or 3.5, as applicable. The preceding costs and expenses shall not include costs
of any nature (including attorneys’ fees and the fees of the ICC, arbitrators, the Sole Expert, other
experts, professionals and translators) incurred in connection with any consultation, arbitration or Sole
Expert process under Article 24 of the Agreement.

3.9 TRAINING COSTS

All costs and expenses incurred by Contractor in training of its employees and nominees of GNPC to the
extent that such training is attributable to Petroleum Operations under the Agreement. os

3.10 GENERAL AND ADMINISTRATIVE EXPENSES pals

General and Administrative Expenses shall consist of the costs described in Subsection 2.6.1 and the
charge described in Subsection 2.6.2.

3.11 UTILITY COSTS

Any water, electricity, heating, fuel or-other energy and utility costs used and consumed for the Petroleum
Operations.

3.12. OFFICE FACILITY CHARGES
The cost and expenses of constructing, establishing, maintaining and operating offices, camps, housing
and any other facilities in Ghana necessary to the conduct of Petroleum Operations. The cost of
constructing or otherwise establishing any operating facility which may be used at any time.in operations
of more than one field shall be charged initially to the field or fields for which the facility is first used.
Costs incurred, thereafter shall be allocated in a reasonable manner, consistent with international
accounting practice, to the fields for which the facility is used,

3.13. COMMUNICATION CHARGES

The costs of acquiring, leading, installing, operating, repairing and maintaining communication “me

including radio and microwave facilities
20 Va dacs S

. 3.144 ECOLOGICAL AND ENVIRONMENTAL CHARGES

All-charges for environmental protection and safety measures conducted in the Contract Area in
accordance with Article17 of the Agreement. : :

3.45 ABANDONMENT COST

Cost relating to the decommissioning and abandonment of operations and facilities, site restoration and
other associated operations accrued from a reasonable date in advance based on estimate of such cost
(with subsequent adjustments to actuals) as provided in Article 12.10 of the Agreement

3.16 OTHER COSTS

Any other costs not covered or dealt with in the foregoing provisions which are incurred and not
mentioned in-this Section 3.16 for the necessary and proper conduct of Petroleum Operations.

3.17 -COSTS NOT ALLOWABLE UNDER THE AGREEMENT

The following costs shall not be allowable under the Agreement: °

a) commission paid to intermediaries by Contractor; . Site
1 sei
b) charitable donations and contributions, except where prior approval has been Obtained from
GNPC;

c) interest incurred on loans raised by the Contractor as well as any other borrowing costs or costs
to secure finance (including professional and advisory fees and expenses);

d) costs (including duties) arising from-the marketing or processing Petroleum or transportation of
Petroleum beyond the Delivery Point; .

e) the costsof any Bank Guarantee under the Agreement and any other amounts spent on
indemnities with regard to non-fulfilment of contractual obligations;

f) premium paid as a resuit of GNPC exercising a Sole Risk option under Article 9 of this
Agreement;

g) costs of any nature (including attorneys’ fees and the fees of the ICC, arbitrators, the Sole Expert,
other experts, professionals and translators) incurred in connection with any consultation,
arbitration or Sole Expert process under Article 24 of the Agreement;

h) fines, penalties and interest due pursuant to any applicable law or regulation and/or imposed by a
competent administrative or judicial body;

i) costs, damages and other liabilities incurred as a result of (1) a breach of any provision of the
Agreement other than a contractual standard of care, (2) Gross Negligence with respect to any
contractual standard of care set forth in this Agreement, and/or (3) Willful Misconduct, in each
case by the Contractor, the Operator, their respective Affiliates and/or subcontractors, and/or any
other entities or persons for whom the Contractor is responsible under the Agreement,

j) income taxes (including any taxes on the net income of permanent establishments in Ghana and
any. capital gains taxes or taxes on assignment of interest), withholding taxes and/or royalty
shares or-other Petroleum entitlements, in each case paid to authorities .in Ghana in connection
with or related to the Agreement, (2) any taxes paid to authorities outside Ghana, except any
foreign value added taxes or other foreign taxes paid with respect to products or services

at Ng Jiic.. KL ye

A

1
|
|

SS
-imported into Ghana, (3) any taxes subject to reimbursement or refund, and (4) any other taxes
that should be deemed non-allowable costs;

k) . costs incurred by the Contractor under contracts or amendments thereto that were subject to (1)
approval by the JMC or GNPC and were not so approved, or (2) award or approval in accordance
with tender procedures and were not awarded or approved in accordance with the applicable
tender procedures; .

!) costs that (1) are not incurred in accordance with a Budget in force at the time the cost was
incurred, or (2) exceed by more than 10% any budget line item set forth in the Budget in force at
the time the cost was incurred, except for costs that are incurred in accordance with the
Agreement in response to an emergency;

m) costs that are not documented in accordance with applicable law or this Agreement; and

n) any bonus payments payable by the Contractor to the State, any other governmental body in
‘Ghana, GNPC or any.Affiliates of GNPC under the Agreement. .

3.17 ALLOWABLE AND DEDUCTIBILITY

The costs and expenses set forth herein shall be for the purpose of determining allowable or non-
allowable costs and-expenses only and shall have no- bearing on Contractor's eligibility or otherwise for
deductions in computing Contractor's net income from Petroleum Operations for income tax purposes
under the Agreement,

3.18 CREDITS UNDER THE AGREEMENT

~ 3.18.1 The net proceeds of the following transactions will be credited to the accounts under the
Agreement: ae

a) the net proceeds of any insurance or claim in connection with Petroleum Operations or any
assets charged to the accounts under. the Agreements when such operations or assets were:
insured and the premium charged to the accounts under the Agreement; cg

b) revenue received from third Parties for the use of property or assets charged to the accounts
under this Agreement;

c) any adjustment from the suppliers or manufacturers or their agents in connection with a defective
equipment or material the cost of which was previously charged to the account under the
Agreement;

d) the proceeds received for inventory materials previously charged to the account under the
Agreement and subsequently exported from the Republic of Ghana or transferred or sold to third
parties;

e) rentals, refunds or other credits received which apply to any charge which has been made to the
account under the Agreement but excluding any award granted under arbitration or Sole Expert
proceedings; .

f) the proceeds from the sale or exchange of plant or facilities from the Development and
Production Area or plant or facilities the acquisition costs and the cost of sale;

g) the proceeds derived from the sale or issue of any intellectual property the development costs of
which were incurred pursuant to this Agreement;

© Joa KL al
h) the proceeds from the sale of any petroleum information derived from Petroleum: Operations
under this Agreement; and ie
4
&

i) any Service Expenses that benefit any operation or activity other than Petroleum Operations. ‘s
3.19 DUPLICATION OF CHARGES AND CREDITS

Notwithstanding any: provision ‘to the contrary in this Annex, it is the intention that there shall be no
duplication of charges or credits in the accounts under the Agreement.

SECTION 4
44 VALUE-OF MATERIAL CHARGED TO THE ACCOUNTS UNDER THE AGREEMENT

Material purchased, teased or rented by Contractor for use in Petroleum Operations shall be valued at the
actual net cost incurred by Contractor. The net cost shall include invoice price less trade and cash
discounts, if any, purchase and procurement fees plus freight and forwarding charges between point of
supply and point.of shipment, freight to port of destination, insurance, taxes, customs duties, consular
fees, other items chargeable against imported material, and any other related costs actually paid.

4.2 VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

4.2.1" Contractor shall notity GNPC of. any goods supplied by an Affiliate of Contractor.
Materials purchased from Affiliate of Contractor shall be charged at the prices specified in
Sections 4.2.1, 4.2.2 and 4.2.3 below.

4.2.2. New Material (Condition “A") New material shall be classified as Condition "A". Such
material shall be valued at the prevailing market price, plus expenses incurred in procuring such
new materials, and in moving such materials to the locations where the material shall be used.

4.2.3 Used. Material (Condition “B") Used’ material shall be classified as Condition "B" 4
provided that it is in sound and serviceable. condition and is suitable for reuse without .
reconditioning. Such material shall be valued at not more than seventy five percent (75%) of the ca
current price of new material valued according to Section 4.2.1 above. j

4.2.4 Used Material (Condition "C") Used material which is serviceable for original function q
as good second hand material after reconditioning and cannot be classified as Condition "B" shall
be classified as Condition "C", Such material shall be valued at not more than fifty percent (50%) '
of the-current price of new material valued according to Section 4.2.1, above. The cost of
reconditioning shall be charged to the reconditioned material provided that that the value of such Wi
Condition'"C" material plus the cost of reconditioning does not exceed the value of Condition "B" |
material. :

43 CLASSIFICATION OF MATERIALS
Material costs shall be charged to the respective Exploration Expenditure, Development Expenditure, a
Operating Expenditure accounts at the time the material is acquired and on the basis of the intended use |;
of the material. Should such material subsequently be used other than as intended, the relevant charge |4
will be transferred to the appropriate account.

44 DISPOSAL OF MATERIALS | q

Sales of property shall be recorded at the net amount collected by the Contractor from the purchaser.

83 ¥ jo Kya

45 WARRANTY OF MATERIALS

In the case of defective material or equipment, any adjustment received by Contractor from the suppliers
or manufacturers of such materials or their agents will be credited to the accounts under the Agreement.

4.6 CONTROLLABLE MATERIALS

4.6.1 The Contractor shall control the acquisition, location, storage and disposition of materials
which are subject to accounting record control, physical inventory and adjustment for averages and
shortages (hereinafter referred to as. Controllable Material).

4.6.2 Unless additional inventories are scheduled by the JMC, Contractor shall conduct one
physical inventory of the Controllable Material each Calendar Year which shall be completed prior to the
end of the year. The Contractor shall conduct said inventory on a date to be approved by the JMC.
Failure on the part of GNPC to participate in a JMC schedule or approved physical inventory shall be
regarded as approval of the results of the physical inventory as conducted by the Contractor.

4.6.3 The gain or loss resulting from the physical inventory shall be reflected in the stock
records of Controllable Materials. The Contractor shall compile a reconciliation of the inventory with a
reasonable explanation for such gains or losses. Failure on the part of GNPC to object to Contractor's
reconciliation within thirty (30) days of compilation of said reconciliation shall-be tegarded as approval by
GNPC.

SECTION 5
5.4 CASH CALL STATEMENT
In respect of any Exploration Costs to which GNPC is contributing or any Development and Production
Area in which GNPC elects to take a participating interest, and in any case where Contractor conducts
Sole Risk Operations for GNPC's account, Contractor shall at least fifteen (15) days prior to the
commencement of any Month submit a Cash Call Statement to GNPC. Such Cash Call Statementishall
include the following information: ay

a) Due Date;

~ b) Payment Instructions;
c) The balance prior to the Cash Call being issued;

d) The cash call being issued

€) Amount of US Dollars due; and
f) An estimation of the amounts of US Dollars required from GNPC for the following month,

5.2 Not later than the twenty -fifth day of each Month, Contractor will furnish GNPC a
statement reflecting for the previous month:

a) Payments;

b) The nature of such Payments by appropriate classifications: and -

c) The balance due to or from GNPC. =
ke je. 5
| *4 aa

5.3 Contractor may in the case where a large unforeseen expenditure becomes necessary
issue a special Cash Call Statement requiring GNPC: to meet such Cash Call within ten (10) days of
receipt of such Statement.

6.1 PRODUCTION STATEMENT
6.1.1 Subsequent to the Date of Commencement of Commercial Production from the Contract
Area, Contractor shall submit a monthly Production Statement to GNPC showing the
following information for each-Development and Production Area as appropriate:
a) the quantity of Crude Oil produced and saved;
b) the-quantity of Natural Gas produced and saved;

c) the quantities of Petroleum used for the purpose of conducting drilling and Production Operations,
pumping to field storage and re-injections; .

d) the quantities of Natural Gas flared;

at
e) the size of Petroleum stocks held at the beginning of the Month; Es
we
f) thesize of Petroleum stocks held at the end of the Month.
6.1.2 . The Production Statement of each Calendar Month shall be submitted to GNPC not later

than ten (10) days after the end of such month.
SECTION 7
7A VALUE OF PRODUCTION STATEMENT
During each Quarter Contractor shall prepare a statement providing calculations of the value of Crude Oil
produced and saved based’ on the Market Price established under Article 11 of this Agreement, the
amounts of Crude Oil allocated to each of the Parties during that Quarter, the buyer of the cargo, sales
basis with respect to Benchmark crude oil, the pricing basis, the differential, and any deductions. Each
Production Statement shall be submitted to the Minister and GNPC not later than thirty (30) days
following the determination, notification and acceptance of the World Market Price to GNPC, according to
Article 11 of this Agreement. .
SECTION 8
8.4 ALLOWABLE COST STATEMENT

8.1.1 Contractor shall prepare with respect to each Quarter, an Allowable Cost Statement containing
the following information with respect to costs that are allowable under Section 3.17 of this Accounting

Guide:
a) Total Petroleum Costs in previous Quarters, if any;

b) Petroleum Costs for the Quarter in question;

c) Total Petroleum Costs as of the end of the Quarter in question (subsection 8.1.1 (a) plus

subsection 8.1.1(b) above;
\
 V Pe.

d) Petroleum Costs for Development Operations advanced in the Quarter in tespect of GNPC's
Participating Interest pursuant to Article 2.8 of the Agreement;

€) Costs as specified in (d) above which have been recovered during the Quarter pursuant to Article
- 10.2 of the Agreement and the balance, if any, of such costs unrecovered and carried forward for
recovery in a later period.

8.1.2 Petroleum Costs for Exploration, Development and Production Operations as detailed above
shall be separately identified for each Development and Production Area. Petroleum Costs for
Exploration Operations not directly attributable to a specific Development Area shall be shown
separately.

8.1.3 The Allowable:Cost Statement of each Quarter shall be submitted to GNPC no later than thirty
(30) days after the end of such Quarter,

SECTION 9
9.4 STATEMENT OF EXPENDITURES AND RECEIPTS

9.1.1 Subsequent to the Date of Commencement of Commercial Production from the Contract
Area, Contractor shall prepare with respect to each Quarter a Statement of Expenditures and Receipts.
The Statement will distinguish between Exploration Expenditure and Development Expenditure and
Production Expenditure and will identify major items of expenditure within these categories. The
statement will show the following:

a) actual expenditures and receipts for the Quarter in question;

b) cumulative expenditure and receipts for the budget year in question;

c) latest forecast of cumulative expenditures at the year end; ;

d) variations between budget forecast and latest forecast and explanations therefor;

©) Price per barrel of crude oil sold; and ee
f) Price per barrel of oil equivalent of Gas sold.
9.1.2 “The Statement of Expenditures and Receipts of each Calendar Quarter shall be

submitted to GNPC not later than thirty (30) days after the end of such Quarter for provisional approval by
GNPC,

SECTION 10
10.1 FINAL END-OF-YEAR STATEMENT

The Contractor will prepare a Final End-of-Year Statement. The Statement will contain information as
provided in the Production Statement, Value of Production Statements, Allowable Cost Statement and
Statements of Expenditures and Receipts, as appropriate. The Final End-of-year Statement of each
Calendar Year shall be submitted to GNPC within ninety (90) days of the end of such Calendar Year.
Any necessary subsequent adjustments shall be reported promptly to GNPC.

Me Fe

S

86 S

AS.
SECTION 11
11.4 BUDGET STATEMENT
11.1.1 The Contractor shall prepare an annual budget statement. This will distinguish between
Exploration Expenditures, Development Expenditures and Production Expenditures and will show the
following;

a) forecast Expenditures and Receipts for the budget year under the Agreement;

b) cumulative Expenditures and Receipts to the end of said budget year; and

c) the most important individual items of Exploration, Development and Production Expenditures for
said budget year.

41.4.2 The budget may include a budget line or lines for unforeseen expenditures which,
however, shall not exceed ten percent (10%) of the total budgetary expenditure.

11.2 The Budget Statement shall be submitted to GNPC and JMC with respect to each budget year no
less than ninety (90) days before the start of such year except in the case of the first year of the
Agreement when the Budget Statement shall be submitted within sixty (60) days of the Effective Date.
11.3. Where Contractor foresees that during the budget period expenditures have to be made in
excess of the ten percent (10%) pursuant to section 11.1.1 hereof, contractor shall submit a revision of
the budget to GNPC.
SECTION 12
12.1. LONG RANGE PLAN AND FORECAST

12.1.1 Contractor shall prepare and submit to GNPC the following:

a) During Exploration Period, an Exploration Plan for each year commencing as of the Effective
Date which shall contain the following information:

i. Estimated Exploration Costs showing outlays for each of the years or the number of years agreed
and covered by the Plan; ;

ii. Details of seismic operations for each such year;

“ii. Details Of drilling activities plarined for each such year,

\v. Details of infrastructure utilisation and requirements.

The Exploration Plan shall be revised on each anniversary of the Effective Date. Contractor shall
Prepare and submit to GNPC the first Exploration Plan for the initial Exploration Period of two (2)
years within sixty (60) days of the Effective Date and thereafter shall prepare and submit to GNPC no
later than forty five (45) days before each anniversary of the Effective Date a revised Exploration
Plan.

b) In the event of a Development Plan being approved, the Contractor shall prepare a Development
Forecast for each calendar year of the Development Period, which shall contain the following

re,

vii.

c)

12.2

forecast of capital expenditure portions of Development and Production expenditures for each
Calendar Year of the Development Period; .

forecast of operating costs for each Calendar Year;
forecast of Petroleum production for each Calendar year,

forecast of number and types of personriel employed in the Petroleum Operations in the Republic
of Ghana;

-description of proposed Petroleum marketing arrangements;
description of main technologies employed; and
description of the working relationship of Contractor to GNPC.

The Development forecast shall be revised at the beginning of each Calendar Year commencing
as of the second year of the first Development forecast ‘Contractor shall prepare and submit to
GNPC the first Development forecast within one hundred and twenty (120) days of the date when
the first Development Plan is approved by the Minister and Contractor commences the
implementation of such plan and thereafter shall prepare and submit a revised Development
Forecast to GNPC no later than forty five (45) days before each Calendar Year comifiencing as of
the second year of the first Development forecast.

CHANGES OF PLAN AND FORECAST

It is recognised by Contractor and GNPC that the details of the Exploration Plan and Development
forecast tnay require changes in the light of existing circumstances and nothing herein contained shall
limit the flexibility to make such changes. Consistent with the foregoing the said Plan and Forecast may

be revised annually.

WR Ws

cA

We

88

ANNEX 3 SAMPLE AOE CALCULATIONS

ple calculations were based on annual figures.

mimer: AOEs are calculated on a monthly basis but for ease of analysis the

ion Rate | 3% Hi D i \ ii
jounts in million of US$)
ner |FAR@12.5] oe 4 @17.5%| SAn@IZ5%] AOED | TAn@2z5%| AGES | YAn@a7S Aces @22.5%|An@a25%) AOES | Tot
%pa pa @15% pa s/ @175% | sépa na 27.5%| Pay
12.5% 12.5% 175% | 15.0% | 225% 175% 27.5% 22.5% 32.5% | 27.5%
(150.00) | (150.00) 0.00 (150.00) | 000 | (150.00) 0.00 (150.00) 0.00 (150.00) [0.00 3
(240.00) | (413.25) 0.00 (42075) | 0.00 | (428.25) 9.00 (435.75) 0.00 (443.25) [0.00 °
(320.00) | (787.30) 0.00 (ei7.00)_| 0.00 | (847.45) 0.00 (878.65) 0.00 (10.60) | 0.00 0
(550.00). | (1,459.34) 0.00 (1,534.49) | 0.00 | (1.61355) | 0.00 _| (1,696.64) | 0.00 (2,783.87) | 0.00 0
(280.00) |(1,965.53)| 0.00 (2,229.05) |_0.00 | (2,305.01) | 0.00 _| (2,494.12)| 0.00 (2,697.14) |_0.00 °
(80.00) _|{2,350.19}[ 0.00 (2,645.52) | 0.00 |. (2.97279) | 000 | (3,33483)| 0.00 (3,734.63) |_ 000 0
(65.00) |(2,779.47)[ 0.00 (3,252.45) |_0.00_| 13,795.85) | 0.00 _| (443695)| 0.00 (5125.42) | ooo. | o
990.00 _|(2,220.29)| 0.00 (2,929.68) | 0.00 | (3,773.79) [0.00 _| (4,774.12)| 0.00 (5,954.94) | 0.00 °
1,470.00 |(1,094.43}| __0.00 (2,060.27) |_ 0.00 | (3,266.11) |__000 _| (4,76022)| 0.00 (6,598.95) |_0.00 °
1,630.00 | 265.93 45.74 (e98.36) | 000 | (2,514.71) | 0.00 _| t4627.83)| 0.00 (7.35734) | 000 | 4
970.00 | 970.00 121.25 (283.78) | 0.00 | (2,807.21) | 0.00 | (5,19057)| 0.00 (3,120.41) | 000 | 32
750.00 | 750.00 93.75 374.55 56.18 | (2,295.48) (6,173.63) | __ 0.00 (11,758.09)| o00 | 1%
680.00 | 680.00 85.00 595.00 | _a9.25 | (2,975.07) (7,550.83) | _0.00 (15,426.46}| ooo | 37
[410.00 ~}-410.00~-|-—-s1.25-—-]-“g56.75—| 58.81 —|-(2,675.78) -|- —-|-19;548:90) | -—-0.00-——|(20,597.52)|-0.00—| 30
220.00 | 220.00 27.50 192.50 | 28.88 | (3,194.48) (22,297.69)| 0.00 (27,746.55}| 0.00 E
1 | 5,445.00 424.43 228.12 9.00 0.00 ooo | 65:

ANNEX 4
CONFIDENTIALITY AGREEMENT

Offshore Ghana:

THIS AGREEMENT is entered into this [_ j day of [ __}, 20__ (the “Effective Date”) by and
between {Contractor Party], a company organized and existing under the laws of [_ J
(hereinafter referred to as the "Disclosing Party”); and (_ __], a company organized and
existing under the laws of [__ _] (hereinafter referred to as the “Receiving Party’).
The companies named above may collectively be referred to as the "Parties" or individually as “Party”.
WHEREAS in connection with the Possible Transaction (as defined below) by the Receiving Party, the
Disclosing Party is willing, in accordance with the terms and conditions of this Agreement, to disclose
certain Confidential Information (as defined below) relating to the East ‘Cape Three Points Offshore Block
{ the “Area”) shown in Exhibits A to D attached hereto; and

WHEREAS the Petroleum Agreement covering the said Contract Area requires that the Disclosing Party
require the execution of a confidentiality agreement by Receiving Party prior to the disclosure of
Confidential Information in order to..govern such: disclosure and that a copy of_all.such signed

” confidentiality agreements be provided to GNPC.

" NOW THEREFORE, in consideration for the mutual undertakings of the Disclosing Party and the
Receiving Party under this Agreement, the Parties agree as follows:
4. Definitions

As used in this Agreement the following words and terms shall have the meaning ascribed to them below:

14 “Affiliated Company” means any Person which:

a. Controls directly or indirectly a Party, or

b. Is Controlled directly or indirectly by such Party, or

c. Is directly or indirectly controlled by a Person which directly or indirectly Controls such a Party.

4.2 “Confidential Information” means individually or collectively:

a. any and all corporate information concerning the Disclosing Party and any Affiliated Companies

of the Disclosing Party, and

d information obtained as a result of petroleum operations in the Area,
including without limitation well data and seismic information together with all other data and information
obtained by or on behalf of the Disclosing Party in connection with the Disclosing Party's petroleum
operations in the Area, as well as geological and ‘economic reports, studies, interpretations and analyses
y or on ‘behalf of the Disclosing Party in connection with its petroleum operations in the Area.

prepared by
Confidential Information includes certain proprietary data and information that is the property of GNPC

{hereinafter *“GNPC Information") as described in Exhibit B attached hereto. :

b. any and all data an

Provided that, the following shall not constitute Confidential Information:

V/ tha. §
Ee
“exploration, development or prodiiction assets located within the Area

Cc. information that can be reasonably demonstrated by the Receiving Party as being already lawfully
known to Receiving Party as of the Effective Date;

d. information that is or becomes available to the public other than through the act or omission of
Receiving Party or of any other Person to whom Confidential Information is disclosed by the Receiving
Party pursuant to Article 4.2 unless public disclosure was made pursuant to Article 4.1;

e. information that is acquired independently from a third party that has a tight to disseminate such
information at the time it is acquired by the Receiving Party; or

f. information that can be reasonably demonstrated by the Receiving Party to have been developed
by Receiving Party independently of the Confidential Information received from Disclosing Party.

1.3 “Control” means the ownership directly or indirectly of 50% or more of the voting rights in a
Person or the ability to direct, directly or indirectly, the management or policies of a Person, whether
through the appointment of the directors, the ownership of voting shares or other voting rights, pursuant
to written contract or otherwise. “Controls”, “Controlled by” and other derivatives shall be construed
accordingly.

1.4 “Evaluation Material” means information derived in whole or in part from Confidential
Information, and generated by or on behalf of the Receiving Party. For purposes of this Agreement,
Evaluation Material may include without limitation models, technical,’ financiat_ and“economic reports,
studies, interpretations, analyses; estimates of reserves, and evaluations and notes’ of documents or
meetings. ccs ° .

1.5 “GNPC” means Ghana National Petroleum Corporation, a Statutory Corporation established by
Provisional National Defence Council Law 64 of 1984 with its Head Office at Petroleum House, Harbour
Road, Tema.

1.6 “Person” means an individual, joint venture, Corporation, company, firm, partnership, limited
partnership, Limited Liability Company, trust, estate, government agency or any other entity, including
unincorporated business associations. “

1.7 “Petroleum Agreement” means the Petroleum Agreement dated ___, 2013 between ‘the
Government of the Republic of Ghana, Ghana National Petroleum Corporation, Cola Natural Resources
Ghana Limited and Medea Development Limited in respect of the East Cape Three Points Offshore Block
(and all amendments and supplements thereto).

1.8 “Possible Transaction” means any possible business arrangement with the Disclosing Party
under which Receiving Party would acquire directly or indirectly all or part of the rights and interests
owned by Disclosing Party and/or Disclosing Party Affiliates in one or more offshore hydrocarbon

2. Disclosure

In connection with the Possible Transaction, Disclosing Party is willing to disclose to Receiving Party
certain Confidential Information. The Parties agree that the disclosure by the Disclosing Party and the
receipt by the Receiving Party of the Confidential Information is subject to the terms of this Agreement.

3. Undertaking of Confidentiality, Restriction on Use and Damages

3.1 In consideration of the disclosure referred to in Article 2 above, the Receiving Party agrees that
the Confidential Information and the Evaluation Material shall be held and treated strictly in confidence
and may not be disclosed, licensed, traded, published or otherwise revealed in any manner whatsoever,

without the prior written consent of the Disclosing Party except as provided in Article 4 below. &

"OY Pee yes
3.2 The Receiving Party shall (and shall procure that any Affiliated Company shall) not use or permit
the use of the Confidential Information and/or the Evaluation Material other than for the purpose of
evaluating the Area and determining whether to enter into negotiations in connection with the Possible
Transaction with the Receiving Party. .

3.3 The Receiving Party. shall (and shall ‘procure that any Person that receives Confidential
Information and/or Evaluation Material pursuant to and in accordance with Article 4.2 hereof shall) keep
any Confidential information it receives and any copies thereof and any Evaluation Material secure and
confidential {in a manner no less secure and confidential than Receiving Party and such Persons keep
their respective confidential information) and to prevent the Confidential Information and any Evaluation
Material from being disclosed in breach of this Agreement.

3.4 The Receiving Party agrees not to disclose to anyone, except as provided for by Article 4 below,
the fact that the Confidential Information has been made available or that discussions or negotiations are

taking place or ‘have taken place between Disclosing Party and Receiving Party or-any Party's Affiliated:

Companies.

3.5 The obligations of the Receiving Party for confidentiality and non-use as set forth in this
Agreement shall commence from receipt of the Confidential information by the Receiving Party. Further,
the obligation not to disclose shall not be affected by bankruptcy, receivership, assignment, attachment or
seizure procedures, whether initiated by or against the Receiving Party, nor by the rejection of any
agreement between GNPC and Disclosing Party and/or Receiving Party, by a trustee of Receiving Party
in bankruptcy, or by the Receiving Party as a debtor-in-possession or the equivalent of any of the

foregoing.

3.6 The Receiving Party agrees to indemnify Disclosing Party against.direct damages (including,
losses; damages; claims, expenses and reasonable attorney's fees) incurred or suffered as a result of a
breach of this Agreement by Receiving Party or its Affiliated Companies. Such direct damages shall be
the sole exclusive remedy, and all other remedies. or damages at law or in equity are waived except such
equitable relief as may be granted under Article 11. In no event shall the Parties be liable to each other
for any other damages, including incidental, consequential, special, or punitive damages, regardless of
negligence or fault.

4 Permitted Disclosure and Obligation of Receiving Party for Permitted Disclosures

The Receiving Party may disclose Confidential Information and/or Evaluation Material without the prior
written consent of the Disclosing Party:

4.4 To the extent the Confidential Information and/or Evaluation Material is required to be disclosed
under applicable taw, order, decree, regulation or rule of any governmental entity having jurisdiction over
the Receiving Party, or any regulatory entity, securities commission or stock exchange on which the
securities of the Receiving Party or any of its Affiliated Companies are listed or are to be listed, provided
that the Receiving Party shall make. all reasonable efforts to give written notice to the Disclosing Party
prior to such disclosure (including full details of the circumstances of such disclosure); or

4.2 To the following persons on a need to know basis and only for the purpose described in Article
3.2:

4.2.1. employees, officers and directors of the Receiving Party,

4.2.2 employees, officers and directors of an Affiliated Company of the Receiving Party;

4.2.3 any professional consultant or agent retained by the Receiving Party or its Affiliated Company, or
4.2.4 any bank, financial institution or entity financing or proposing to finarice the Possible Transaction,

including any professional consultant retained by such bank, financial institution or entity for the purpose
of evaluating the Confidential Information and/or Evaluation Material.

my pha (a

;
|
Prior to making any such disclosure to Persons under Articles 4.2.3 and 4.2.4 above, however, the
i dertaking of confidentiality, on terms no less stringent than contained in
this Agreement, from each such Person; provided, however, that in the case of outside legal counsel, the
Receiving Party shall only be required to procure that such legal counsel is bound by an obligation of
confidentiality.

4.3 The Receiving Party shall be responsible to the Disclosing Party for any act or omission of the
entities and Persons described in Article 4.2 that would constitute breach of this Agreement as if the
action or omission had been perpetrated by the Receiving Party and shall immediately notify the
Disclosing Party upon becoming aware that Confidential Information has been: disclosed in breach of this
Agreement.

5. Ownership of Confidential Information

4 5.1 Receiving Party acknowledges the Confidential Information, excluding the GNPC Information,
i remains the property of the Disclosing Party and the Disclosing Party may use such Confidential

Information for any purpose without obligation to the Receiving Party.

5.2 Receiving Party.acknowledges that the GNPC Information.is and: remains the property of GNPC
and GNPC may use such GNPC Information for any purpose without obligation to the Disclosing Party or
Receiving Party. In addition, Receiving Party acknowledges that in the event that it acquires, directly or
indirectly an interest in the Area, that it may.be required to enter into a data licensing agreement with
GNPC with respect to the GNPC Information on terms to be agreed between GNPC and the Receiving
Party. .

5.3 The Receiving Party shall acquire no proprietary interest in or title or right to the Confidential
Information.

6. Return of Confidential Information

we
6.1 Disclosing Party may demand the return of the Confidential Information at any time upon giving
written notice to Receiving Party. “

6.2 Within thirty (30) days of receipt of the notice referred to in Article 6.1 or upon completion ‘of the
Receiving Party's review and/or evaluation of the Confidential Information, the Receiving Party’ shall
retain no copies of the Confidential Information, but shall:

6.2.1 Return all of the original Confidential Information to the Disclosing Party;

6.2.2 Destroy or delete or cause to be destroyed or deleted all copies and reproductions (both written
and electronic) of Confidential Information and any Evaluation Material in its possession and/or in the
possession of persons to whom it was disclosed by the Receiving. Party. _Confidential_ Information or...
‘Evaluation Material that is in electronic format (including all electronic back-up files — subject to Art 6.3.1)
shall also be deleted; and

6.2.3 Provide a written certification, signed by an authorized officer of the Receiving Party, that

i Receiving Party has fully complied with its obligations under this Clause 6.2.
F 6.3 ‘The provisions of Article 6.1 and 6.2 do not apply to the following:
i

6.3.1 . Confidential Information or Evaluation Material that is tetained in the computer backup system of
Receiving Party or a Person to whom it was disclosed under Article 4.2 if the Confidential Information or
Evaluation Material will be destroyed in accordance with the regular ongoing records retention process of
Receiving Party or such Person and if the Confidential Information is not used prior to its destruction;

| » Aas
|
6.3.2 Confidential Information or Evaluation material that must be retained under applicable law or
regulation, including by stock exchange regulations or by governmental order, decree, regulation or rule;
and . . oo . ‘

6.3.3 » any corporate-documents or reports of the Receiving Party which contain data derived from the
‘Confidential. Information or Evaluation Material which: were presented to its executive board (or the
equivalent thereof) and are. required in accordance with-applicable law or its document retention policy to
be retained;

provided. that any..Confidential Information and/or Evaluation Material that is so retained shall remain
subject to the terms of this Agreement.

7. Remedies

. The Receiving Party understands and acknowledges that any breach of the terms of this Agreement may
cause the. Disclosing .Party irreparable harm, and damages may not be an adequate remedy, and
therefore agrees that the Disclosing Party, an Affiliated: Company of Disclosing Party shall have the right
to apply-to a court of competent jurisdiction for specific performance and/or an order restraining and
enjoining any:such breach or further disclosure and for-such other relief as may be deemed appropriate.
Such right.is to be in addition to the remedies otherwise available to the Disclosing Party, an Affiliated
Company of Disclosing Party at law or in equity.

8. ‘Term

This Agreement shall terminate on the later of five (5) years from the Effective Date or the date on which
disclosure is no longer restricted by-the terms of the Petroleum Agreements currently covering the Area.

9. Representations and Warranties

The Disclosing Party:represents and warrants that it has the right and authority to disclose the

Confidential Information to:the Receiving Party. However the Disclosing Party, its Affiliated Companies —

and their respective principals, officers, directors and employees make no representation or warranties,
express or implied as to the quality, accuracy and completeness of the Confidential Information disclosed
hereunder, and the Receiving Party expressly acknowledges the inherent risk of error in the acquisition,
processing, and interpretation of geological and: geophysical data. The Disclosing Party, its Affiliated
‘Companies and their respective principals, officers, directors and employees shall have no liability
whatsoever with respect to the use of or reliance upon the Confidential Information by the Receiving Party
or its Affiliated Companies or Persons to whom the Receiving Party discloses Confidential Information
under Article 4.2.

10. Assignment

The rights.and obligations of the Receiving Party under this Agreement may not be assigned in whole or
in part by the Receiving Party without the prior written consent of the Disclosing Party. Any attempted
assignment by Receiving Party without the prior written approval of Disclosing Party shall be void. Without
limiting the prior provisions of this Article 10, this Agreement shall bind and inure to the benefit of the
Parties and their respective successors and permitted assigns.

11. Governing Law and Dispute Resolution

41.4. This Agreement shall be governed by and interpreted in accordance with the laws of England and
Wales.

41.2 Any dispute arising out of, relating to, or in connection with this Agreement, including any
question regarding its existence, validity or termination, ‘shall be settled under the Rules of Arbitration of
the International Chamber of Commerce by three arbitrators appointed in accordance with said rules.
The place of arbitration shall be Geneva, Switzerland. The proceedings shall be in the English language.

Ne

"OP AC ge
11.3 The resulting arbitral award shall be final and binding without right of appeal, and judgment upon

4
\ such award may be entered by any court having jurisdiction thereof, A dispute shall be deemed to have

of a party by legal duty, to protect or pursue a legal right or to enforce or challenge an award in bona fide
legal Proceedings before a state court or other judicial authority.

11.4. Any Party that now or hereafter has a right to claim immunity for itself or any of its assets hereby
waives such immunity and agrees not to claim. such immunity, in connection with this Agreement, _.
including. any dispute hereunder. This waiver includes immunity from (A) legal Process of any sort
whatsoever, (B) jurisdiction or judgment, award, determination, order or decision of any court, arbitrator,
tribunal or Expert, (C) inconvenient forum, and (D) any effort to confirm, enforce, or execute any decision,
settlement, award, judgment, service of process, execution order, attachment (including pre-judgment

12, Non-exclusivity Be

| The disclosure of Confidential Information to Receiving Party is non-exclusive, and Disclosing Party may
disclose the Confidential Information to others at any time pursuant to the terms and conditions ofsthe
Petroleum Agreement, . ‘ wae

: athe
13. No Rights in the Area

j

|

i

intended to confer upon Receiving Party any right whatsoever to the interest of Disclosing Party in the
Area.

14, No Waiver

No waiver by either Party of any one or more breaches of this Agreement by the other Party shall operate
or be construed as a waiver of any future breach or breaches by the same or other Party, whether of like
or of different character. Except as may be expressly provided in this Agreement no Party shall be
deemed to have waived, released or modified any of its rights under this Agreement unless. such Party

has expressly stated in writing, that it does waive, release or modify such right.
15. Modifications

No amendments, changes or modifications to this Agreement shall be valid except if the same are in
writing and signed by a duly authorized representative of each of the Parties hereto.
16. Severability

{f any term of this Agreement is held by a court of competent jurisdiction to be invalid or unenforceable,
then this Agreement, including all of the remaining terms, will remain in full force and effect as if such
invalid or unenforceable term had never been included.

47. interpretation

47.1 - Headings. ‘The topical headings used in:this ‘Agreement are for convenience only and shall not
be construed.as having any substantive significance or as indicating that all of the provisions of this
Agreement relating to any-topic are to be found in any particular Article.

17.2, Singular and Plural. Reference to the singular includes a reference to the plural and vice versa.

47.3 -.Include. The words "include" and “including” have an inclusive meaning, are used: in an illustrative
sense and not a limiting sense, and are not intended to limit the generality of the description preceding or

following such term.
18. Counterpart Execution
_ This Agreement may be executed in counterparts and: each counterpart shall be.deemed an original
Agreement.for. all. purposes; provided that neither Party shall be bound: to this Agreement unti! both
._ parties have executed a counterpart. For purposes of assembling the ‘counterparts into one document,

Disclosing Party is authorized to detach the signature. page from one ‘counterpart and, after signature
thereof by Receiving Party, attach each signed signature page to acounrtterpart.

19. Entirety
This Agreement comprises the full and complete agreement of the Parties hereto with respect to the
disclosure ‘of the Confidential Information and. supersedes and cancels all prior communications,

understandings and agreements among the. Parties with respect to disclosure of the Confidential
Information to the Receiving Party:by the Disclosing Party, whether written or oral, expressed or implied.

20. No Third Party Beneficiaries

20.1 .This Agreement is made for the benefit of the Parties, any Affiliated Company of the Disclosing
Party and their respective successors and permitted assigns.

20.2 __Itis the intention of the Parties that:

{a) any person who is an Affiliated Company of the Disclosing Party; and

<b) GNPC in respect of any GNPC Information,

has a right under the U.K. Contract (Rights of Third Parties) Act 4999 to enforce or enjoy the benefit of
any term of this Agreement. Except as aforesaid, a person who is not a party to this Agreement has no
right under such Act to enforce or enjoy the benefit of any term of this Agreement. .
20.3 Notwithstanding any provisions of this Agreement, the Parties to this Agreement do not require

the consent of any third party to vary this Agreement at any time provided that the consent of GNPC will
be required for any variation which relates to any provision as it applies to GNPC Information.

21. Notices

All notices authorized or required between the Parties by any of the provisions of this Agreement shall be
in writing, in English and delivered in person or by courier service or by facsimile which provides written

° yp A Pr

tl

®

a

}

4
i
i
1
1
4
}
1
1
4
q
4
j
i
Z|
|
|

ny

i
|

16. Severability

If any term of this Agreement is held by a court of competent jurisdiction to be invalid or unenforceable,
then this Agreement, including all of the Temaining terms, will remain in full force and effect as if such
invalid or unenforceable term had never been included.

17. Interpretation

17.1 Headings. The topical headings used in this Agreement are for convenience only and shall not
be construed as having any substantive significance or as indicating that all of the provisions of this
Agreement relating to any topic are to be found in any particular Article.

17.2 Singular and Plural. Reference to the singular includes a reference to the plural and vice versa.

17.3 Include. The words "include" and "including" have an inclusive meaning, are used in an illustrative
sense and not a limiting sense, and are not intended to limit the generality of the description preceding or
following such term.

18, Counterpart Execution

This Agreement may be executed’ in counterparts and each counterpart shall be deemed an original
Agreement for all purposes; provided: that neither Party shall be bound to this*Agreement until both
parties have executed a counterpart. For Purposes of assembling the counterparts into one document,
Disclosing Party is authorized to detach the signature page from one counterpart and, after signature
thereof by Receiving Party, attach each signed signature page to a counterpart. *

19. Entirety

This Agreement comprises the full and complete agreement of the Parties hereto with respect to the
disclosure of the Confidential Information and supersedes and cancels all prior communications,
understandings and agreements among the Parties with respect to disclosure of the Confident
Information to the Receiving Party by the Disclosing Party, whether written or oral, expressed or implie

20. No Third Party Beneficiaries

20.1 This Agreement is made for the benefit of the Parties, any Affiliated Company of the Disclosing
Party and their respective successors and permitted assigns.

20.2 _ Itis the intention of the Parties that:

(a) any person who is an Affiliated Company of the Disclosing Party; and

(pb) GNPC in respect of any GNPC Information,
has a right under the U.K. Contract (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of

any term of this Agreement. Except as aforesaid, a person who is not a party to this Agreement has no
right under such Act to enforce or enjoy the benefit of any term of this Agreement.

20.3 Notwithstanding any provisions of this Agreement, the Parties to this Agreement do not require
the consent of any third party to vary this Agreement at any time provided that the consent of GNPC will
be required for any variation which relates to any provision as it applies to GNPC Information.

21. Notices

All notices authorized or required between the Parties by any of the provisions of this Agreement shall be
in writing, in English and delivered in person or by courier service or by facsimile which provides written

26 My Foo | e.

=
confirmation of complete transmission, and properly addressed to such Parties as shown below. Oral
‘communication and email do not constitute notice for purposes of this Agreement and email addresses
and telephone numbers for the Parties are listed below as a matter of convenience only. A notice given
under any provision of this Agreement shall: be deemed delivered ‘only when received by the Party to
whom such notice is directed, and the time. for such Party to deliver any notice in response to such
originating notice shall-run from the date the originating notice is received. “Received” for purposes of
this Article 21 shall mean. actual delivery of the notice to the address: or facsimile address of the Party
specified hereunder. Each Party shall have the right-to change its address at any time and/or designate
that copies of all such notices be directed to another person, by giving written notice thereof to all other
Parties. »

Disclosing Party Name

Address:

Attention:
Facsimile:

Email: Telephone
Receiving Party Name

Address:
Attention:
Facsimile:
Email:

Telephone:

IN WITNESS WHEREOF the duly authorized representatives of the Parties have caused this Agreement
to be executed on the date first written above.

DISCLOSING PARTY
Ld)

Signature:
A Ge
° (-

Name:

Title:

Date:

RECEIVING PARTY

es |

Signature:

Name:

Title:

Date:

Signature page to CONFIDENTIALITY AGREEMENT:
Offshore Ghana East Cape Three Points Offshore Block

4S Joey

98
Annex 5

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this Agreement”), made this [.] 2013 by and.among the Government of
the Republic of Ghana (hereinafter referred to as the "State"), represented by the Minister for Energy
(hereinafter referred to as the "Minister"), the Ghana National Petroleum Corporation, a public
corporation established -by the-Ghana National Petroleum Corporation Act, 1983 PNDCL 64 (hereinafter
referred to as "GNPC"), and Cola-Natural Resources Ghana Limited, a company existing under the Law
_ of the British Virgin islands (BVI) and having its: registered office in Ghana with branch registration
number ET000422012 (hereinafter referred to as“"CNR"), and Medea Development Ghana Limited, a
‘company existing under the Law of the British-Virgin Islands and having its registered office in Ghana with
. branch tegistration number ET 000442012 (hereinafter referred to as "Medea")(CNR and Medea are
sometimes referred to herein as the “Contractor"), and Barclays Private Bank & Trust Limited, having an
office at 39 — 41 Broad Street, St-Helier, Jersey, Channel Islands (hereinafter referred to as “Escrow
Agent").

WHEREAS the State (represented by the Minister), GNPC, CNR and Medea have entered into the
Petroleum Agreement {East Cape Three Points Offshore Block) on the [.] September, 2013 (the
"Petroleum Agreement") pursuant to which Contractor is to conduct Petroleum Operations on the Block;
and .

WHEREAS the Petroleum Agreement requires that the Contractor fund the Escrow Account with an
amount equal to at least the Minimum Expenditure Obligation, and to-contract the Escrow Agent to handle
the funds in the Escrow Account.

NOW THEREFORE in consideration of the mutual covenants and agreements set out in this
Agreement, and-other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

41. Definitions. Capitalized terms used and not defined herein shall have the meanings ascribed to
them in the Petroleum Agreement, unless the contrary intention appears. “Business Day" means
any day on which banks in the Bailiwick of Jersey are open for business.

42. Appointment of Escrow Agent. The State, GNPC and Contractor appoint the Escrow Agent to
act as escrow agent in respect of the Escrow Amount in accordance with the terms and
conditions of this Agreement, and the Escrow Agent accepts such appointment.

13. Escrow Amount, The escrow amount shall be as determined by the provisions set out in Article
4.3(a) of the Petroleum Agreement (the "Escrow Amount").

414. Escrow Amount .Delivery. Not later than thirty (30) days following the ratification of the
Petroleum Agreement by the Parliament of Ghana, Contractor shall deposit the Escrow Amount
with the Escrow Agent contemplated in Article 4.3(a) of the Petroleum Agreement. Upon receipt
of-the Escrow Amount, the Escrow Agent shall hold the Escrow Amount in trust for and on behalf
of the State, GNPC and Contractor in accordance with the terms of this Agreement. The Escrow
Agent shall deposit the Escrow Amount in an interest bearing deposit account under the control of
the Escrow Agent at Barclays Bank in the Principality of Monaco which is the Escrow Account for
the purposes of the Petroleum Agreement. Upon completion of the deposit of the Escrow Amount
in the Escrow Account, Escrow Agent shall provide a written notice to the State and GNPC that
the deposit has been made.

15. Holding of Escrow Amount. Contractor shall direct which interest bearing deposit account is to
be utilized for the Escrow Amount so as to permit withdrawal of the Escrow Amount as required in
accordance with this Agreement and the Petroleum Agreement and the Escrow Agent will be
obliged to act in accordance with the directions of the Contractor and have no responsibility for

Ske Hho MU xe,

|
&

oe

S|
|
ensuring that funds will be available for withdrawal from the Escrow Account at any time or from
time to time. The Escrow Agent shall provide to each Party a copy of each statement received
from Barclays Bank in the Principality of Monaco pertaining to the Escrow Amount. Escrow Agent
shall allow the State and GNPG to audit its records in relation to the management of the Escrow
Amount, upon reasonable advance written notice and during regular office hours of the Escrow
Agent.

16. Escrow Interest. Interest earned. on the Escrow Amount from time to time shall be paid by the
Escrow Agent to Contractor. The Escrow Agent makes no representations as to the interest to be
yielded from the Escrow Amount, shall bear no liability for any failure to achieve the maximum
Possible yield from the Escrow Amount, which shall be the responsibility of the Contractor, and
shall not be responsible for any failure-of the bank in which the Escrow Amount is deposited.

417. Work Programme and Budget. Promptly following the approval and any amendment of the
. Work Programme and Budget under the Petroleum Agreement, Contractor will provide to the

Escrow-Agent (with a copy to GNPC) a copy of the approved or amended Work Programme and
Budget together with a note that identifies the maximum budgeted expenditure (including the 10%
contingency under Accounting Guidelines, Annex 2, 11.1.2 of the Petroleum Agreement) (the
"Maximum: Expenditure") for the relevant Calendar Year or such extended period as
contemplated by Section 6.4(a) of the Petroleum Agreement (the "Relevant Period").

18.‘ Disbursement of Escrow Amount, Subject to the terms and conditions of this Agreement, the
Escrow Amount shall be held by the Escrow Agent and distributed either to Contractor or to the
State based on the following directions:

(a) Contractor -has delivered to the Escrow Agent a notice precisely in the form of Schedule
"A" (a "Draw Notice"), or

(b) Following termination of the Initial Exploration Period, the State and: GNPC have
delivered to the Escrow Agent’a notice precisely in the form of Schedule "B" (a "Default
Notice"), or wee

(c) Following termination of the Initial Exploration Period and approval’ of the Joint
Management Committee, Contractor has delivered to the Escrow Agent a notice
precisely in the form of Schedule "C" (a "Final Draw Notice"), or

(d) The State, GNPC and Contractor have delivered a Joint written notice substantially in the
form of Schedule "D" (the “Adjustment Notice") to. the Escrow Agent, instructing the
release and payment of all or a portion of the Escrow Amount,

19... Release of Escrow. Amount. The Escrow. Agent.shall_promptly. release and_pay. all or part.of.the
Escrow Amount in accordance with the following directions:

(a) the Escrow Agent shall promptly release and pay all or part of the Escrow Amount in
. accordance any Draw Notice, provided that the Escrow Agent shall not release and pay
any amount which would exceed the Maximum Expenditure during the Relevant Period;

(b) the Escrow Agent shall promptly release and pay all or part of the Escrow Amount in
accordance any Adjustment Notice;

(c) the Escrow Agent shall release and pay the entire remaining amount of the Escrow
Amount in accordance with any Default Notice on the Business Day which next follows
fifteen days after the receipt of the Default Notice (the “Final Default Release Date"),
unless Escrow Agent receives from Contractor a notice precisely in the form of Schedule

ve Nice S$

20;

21.

22,

"E" (a “Default Dispute Notice") at least one Business Day prior to the Final Default
Release Date; '

(d) the Escrow Agent shall release ‘and pay the entire remaining amount of the Escrow
- Amount in accordance with any Final Draw Notice on the Business Day which next
follows ‘fifteen days after the receipt ofthe Final Draw Notice (the "Final Draw Release
Date"), unless Escrow Agent receives from the State and ‘GNPC a notice precisely in the
form of Schedule "F" {a "Final Draw Dispute Notice") at least one Business Day prior to
the Final Draw Release Date; and

{e) the Escrow Agent may also release and pay the Escrow Amount, or any portion thereof,

in accordance with any:direction or decision of an arbitration panel established pursuant
to Article 24-of the Petroleum Agreement.

Retention of Escrow Amount, Where the Escrow Agent receives a Default Dispute Notice or a
Final Draw Dispute Notice within the time contemplated by Section 9(c) or (d); it shall hold the
remaining Escrow Amount until it receives either an Adjustment Notice or a direction or decision
of an arbitration panel established pursuant to Article 24 of the Petroleum Agreement. If the

. ‘Contractor fails or refuses to provide’ instructions which are required under section 5 regarding

the-Escrow Account, the Escrow Amount will be placed. in an [account][ Note to Draft: Barclays
Trust to.complete].until instructions are received or the Escrow Account is released under section
9 hereof, .or the Escrow Amount (or power to deal with it) is assigned or transferred or. the
Escrow Amount is deposited with a court under section 12 hereof. ~ :

. ‘Method of payment, The obligation of the Escrow Agent under Section 9 hereof to pay and

deliver the-Escrow Amount to the State and GNPC in accordance with a notice properly delivered
under this Escrow Agreement shall be satisfied by wire transfer from the account of the Escrow
Agent to the account to be provided at the time of the notice

: ifthe Escrow Amount is to be returned to Contractor in accordance with Section 9, the payment

shall be made to the account designated below:

Bank:

» Branch:
Account No.:
IBAN:
Account Name
Swift:
Reference :

The State and GNPC will confirm that the account provided pursuant to this section 21 is a bank
account of the State or GNPC and no other person has a beneficial interest therein. Contractor
confirms that the account second: designated above is a bank account of the Contractor and no
other person has a beneficial interest therein. Payment instructions of a party to this Agreement
may be amended by written notice by such party to all other parties.

Dispute. Notwithstanding anything to the.contrary contained herein, the Escrow Agent shall have
the right at any time, without notice and in its sole and absolute discretion, to deposit the Escrow
Amount with the High Court of Justice of England and Wales in London, England and interplead
such funds. The Escrow Agent shall give written notice of any such deposit to the State and
GNPC.-and Contractor promptly after such deposit is made. Upon so depositing such funds and
filing its interpleader, the Escrow Agent shall-be relieved of all obligations and liability under the
terms hereof.

a
wat

|
1
|
1

4
4
4
i
i
i

;
;
i
|
|
J

23.

24,

25.

26.

27.

28.

Legal Counsel. If the Escrow Agent is joined into any litigation involving this Agreement, CNR
and Medea jointly and severally agree to pay to the Escrow Agent on demand, its reasonable
charges, counsel and attorney fees, disbursements, and expenses in connection with such
litigation. Provided, however, that this obligation shall not extend to litigation resulting from
actions or omissions taken or suffered by the Escrow Agent in bad faith or involving gross
negligence on the part of the Escrow Agent.

No agency. The Escrow Agent shall not under any circumstances be deemed to be the agent of
the State and GNPC or Contractor in respect of the escrow arrangements herein referred to.

Indemnity, The Escrow Agent will not be liable for any loss suffered by the Escrow Amount or the
interest paid thereon arising from any cause whatsoever unless such loss was caused by the bad
faith or gross negligence of the Escrow Agent and CNR and Medea hereby jointly and severally
agree to indemnify and hold the Escrow Agent harmless from and against ali costs, claims
{including those from third parties) and. expenses, including solicitor's fees and disbursements
incurred in connection with or arising from the performance of the Escrow Agent's duties or rights
hereunder; provided that this indemnity shall not extend to actions or omissions taken or suffered
by the Escrow Agent in bad faith or involving gross negligence on the part of the Escrow Agent.
The costs of any indemnity payment made pursuant to this Agreement shall be borne by CNR
and Medea, jointly and severally.

Fees. CNR and Medea shall jointly and severally be responsible for and pay the fees of the
Escrow Agent as established in the Fee Agreement between the Escrow Agent and the
Contractor plus the disbursements of the Escrow Agent for its services under this Agreement,
including without limitation the reasonable accounts of any independent counsel to the Escrow
Agent. Escrow Agent may at its option deduct its fees from any interest earned on the Escrow
Amount prior to disbursement thereof to Contractor and will not be obliged to account for any
profit received as a result of acting as Escrow Agent hereunder. é

Limitation on Duties. {It is understood and agreed that the Escrow Agent's only duties*and
obligations in respect of the Escrow Amount are expressly set out in this Agreement. The Escrow
Agent shal! have the right to consult with separate counsel of its own choosing (if it deems such
consultation is advisable) and shall not be liable for any action taken, suffered or omitted to be
taken by it if the Escrow Agent acts in accordance with the advice of such counsel. The Escrow
Agent may act, and shall be protected if it acts, upon any written or oral communication, notice,
certificate or other instrument or document believed by the Escrow Agent to be genuine and to be
properly given or executed without the necessity of verifying the truth or accuracy of the same or
the authority of the person giving or executing the same. The Escrow Agent shall have no duty to
determine the performance or Non-performance of any term or condition of any contract or
agreement between the parties.

Agent. The Escrow Agent may, at any time, resign its obligations under
this Agreement and be discharged from all further duties and liabilities hereunder by giving the
State and GNPC and Contractor at least 10 days’ notice in writing of its intention to resign. The
State and GNPC and Contractor agree that they shall forthwith upon teceipt of such notice
appoint a new escrow agent to act in place and stead of the Escrow Agent, which shall be a bank,
trust company, law firm or other person reasonably suitable to serve the function of the Escrow
Agent and approved by the State, GNPC and Contractor. Upon any.new appointment, the new
escrow agent will be vested with the same powers, rights, duties and obligations as if it had been
originally named herein as the Escrow Agent and such new escrow agent shall enter into an
agreement on the same terms as this Agreement. In event of Escrow Agent's resignation, upon
receipt of written notice executed by the State and GNPC and Contractor, the Escrow Agent shall
deliver to the new escrow agent the Escrow Amount (or assign and transfer the power to deal
with the Escrow Amount at Barclays Bank in the Principality of Monaco) and the Escrow Agent
shall thereafter be released’ and discharged from all obligations and liability hereunder and will be

ne a G
WO

© 29.

30.

31.

entitled to all fees and disbursements for the period before the Escrow Amount (or the power to
deal with the Escrow Amount) is transferred .

Discharge of the Escrow Agent. The State and GNPC and Contractor may, by unanimous -
agreement at any time, remove the Escrow Agent as the escrow agent hereunder, and substitute
therefor.a new bank, trust company, law: firm: or other person teasonably suitable to serve the
function of the Escrow Agent approved by the State, GNPC and Contractor, in which event, upon
receipt of written notice thereof executed by the State and-GNPC and Contractor, the Escrow

. Agent shall deliver to the new escrow agent the Escrow Amount (or assign and transfer the power

to deal with the Escrow Amount at Barclays. Bank in the Principality of Monaco) and the &scrow
Agent shall thereafter be released and discharged from all obligations and liability hereunder and
will.be entitled to all fees and disbursements:for the period before the Escrow Amount (or the
power o-deal with the Escrow Amount ) is transferred.

Further Assurances. Each party shall cooperate fully with the other parties and shall take all
further actions and execute such further: instruments, documents, and agreements and give
further written assurances as may be reasonably requested by any other party to evidence and

reflect ‘the transactions described herein and contemplated hereby and carry into. effect the

intents-and purposes of this Agreement.

Anti-Bribery Provisions.

se ed

(a) Definitions: .
(i) Applicable Anti-Bribery Law: means any bribery, fraud, kickback, or other similar

anti-corruption law or regulation of any relevant country, including the Bribery Act
and the US Foreign Corrupt Practices Act 1977;

(ii) Associated Person:. means: in-relation to any entity, a person who (by reference

to all the relevant circums{ances) performs services for or-on behalf of that entity~

in any capacity and including, without limitation, employees, agents, subsidiaries,
representatives and subcontractors;

(ili) Bribery Act: means the UK Bribery Act 2010. (as amended from time to time);
(b) Contractor must not violate any Applicable Anti-Bribery Law.

(c) Contractor has and must at all times implement adequate procedures designed to
prevent it or any Associated Person from engaging in any activity which would constitute
an offence under the Bribery Act if it were carried out in the UK, or violate any Applicable
Anti-Bribery Law. Contractor represents that, in connection with this Agreement, no
improper financial or other advantage has been, will be or is agreed to be given to any
person (whether working for or engaged by the Barclays Group or any third party) by or
on behalf of Contractor or its Associated Persons. Breach of any of the provisions in this
clause 21 or of any Applicable Anti-Bribery Law is a material breach of this Agreement
and, without prejudice to any. other right, telief or remedy, entitles Barclays to terminate
this Agreement immediately. Contractor must promptly report to Barclays in writing upon
becoming aware that it or any of its Associated Persons relevant to this Agreement (or to
any agreement with the Barclays Group):

(i) have committed an-actual or suspected breach of this clause 21 or of any
Applicable Anti-Bribery Law;

(ii) are proposed for debarment or suspension from, or are ineligible for participation
in, any government procurement programmes or contracts;

5 Soa

(ili) are the subject of any actual or threatened police, judicial or regulatory
investigation or Proceedings in relation to any suspected breach of any
Applicable Anti-Bribery Law; or

(iv) have received any request or demand for any undue financial or other advantage
in connection with the performance of this Agreement.

(d) Contractor must keep detailed up to date books, accounts, and records that accurately
reflect its transactions relating to this Agreement, and the steps taken by it to comply with
Applicable Anti-Bribery Law-from the date of this Agreement, and such books, accounts
and records shall be retained for a Period of not less than six years after their creation;

(e) Contractor must from time to time, at the reasonable request of Barclays

(i) confirm in writing that it has complied with its obligations under this clause 21 and
must provide any information reasonably requested by Barclays in support of
such compliance;

(ii) permit Barclays to have such access to its books, accounts, and records (and to
take-such-copir % i i i
with this clause 21, and to meet with those of its Associated Persons as are
relevant to this Agreement to audit such compliance, for up to six years after
termination or expiry of this Agreement; and

- (iii) permit Barclays to appoint, and Contractor must cooperate with, an independent
accounting or auditing firm to carry out such audit as Barclays teasonably
requires in order to verify compliance with this clause 21 (including meeting with
those of its Associated Persons as are relevant to this Agreement), for up to
three years after termination or expiry of this Agreement. !

(f) Contractor ‘must give reasonable assistance and cooperation to Barclays in relation to
any police, judicial or regulatory investigation or enquiry in relation to any suspected
bribery or corruption, whether during the term of this Agreement or up to six years after
its termination; “

(g) Contractor represents that the responses it provided to Barclays due diligence enquiries
remain true, accurate and complete.

32. Notice. All notice or other communications given pursuant to this Agreement shall be in writing
and shall be either delivered by hand or by facsimile transmission or electronic mail addressed as
~-——-follows: er a en nena cee
To State and GNPC: The Chief Executive
Ghana National Petroleum Corporation
Petroleum House
Harbour Road
Private Mail Bag
Tema
Ghana

Telephone; 233-(0)303-204726
Telefax: 233-(0)303-202854

33.

34,

35.

36.

37.

38.

39.

40.

To Contractor: ~ {Contractor to complete]

To Escrow Agent: Bartlays Private Bank & Trust Limited
39-41 Broad Street
St Helier
Jersey, Channel islands

Fax:
Email:

Any notice or other communication shall conclusively be deemed to have been given and
received on the date on which it was delivered or sent if delivered or sent during normal business
hours on a Business Day, and if delivered after normal business hours or on other than a
Business Day, shall be deemed to have been given or sent on the next following Business Day.
Any party may change its address for notices or other communications by giving notice thereof to
the other parties to this Agreement in accordance with this Section.

Termination of Agreement. ‘This Agreement shall terminate when the entire Escrow Amount
Shall have been released by the Escrow Agent or paid into Court, in accordance with this
Agreement, or following release or resignation of the Escrow Agent and the completion of the
procedures described in Section 48 and 19, or when all parties otherwise agree to its termination.

Expenses. Except as otherwise provided in this Agreement or any other agreement between the
parties, the State and GNPC ‘and Contractor shall each be responsible for their own costs and
expenses with respect to matters involving this Agreement.

Headings. The section headings contained in this Agreement are for reference purposes .only
and shall not affect in any way the meaning or interpretation of this Agreement. All pronouns shall
be deemed to refer to’ the masculine, feminine, neuter, singular, or plural, as the identity: of the
persons, firm, or corporation may require in the context thereof.

Governing Law. This Agreement shall be construed and enforced in accordance with the laws of
England and Wales and the parties hereto irrevocably submit to the jurisdiction of the courts of
England and Wales.

Modification. This Agreement may only be modified or amended by an agreement in writing
signed by all of the parties hereto.

Severability. If any provision of this Agreement, or any covenant, obligation or agreement
contained in this Agreement is determined by a Court to be invalid or unenforceable, such
determination shall not affect any other provision, covenant, obligation or agreement, each of
which shall be construed and enforced as if such invalid or unenforceable portion were not
contained in this Agreement. Such invalidity or unenforceability shall not affect any valid or
enforceable application thereof, and each such provision, covenant, obligation or agreement,
shall be deemed to be effective, operative, made, entered into or taken in the manner to the full
extent permitted by the law.

Counterpart. This Agreement may be executed in counterparts, each of which together shall
constitute one and the same instrument, and each of the Parties may execute this Agreement by
signing any such counterpart. An electronic (.pdf) or facsimile signature of a Party shall be
deemed to be an original.

Time. Time shall be of the essence of this Agreement.

be flo A «
NO

§

l 41. Successors and Assigns. This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.

Fh og
AL 46

IN WITNESS WHEREOF the parties have caused this

representatives as of the date first written above.

FOR THE GOVERNMENT OF THE REPUBLIC OF

Agreement to be executed by their duly authorized

GHANA Witnessed:
By: By:
Signature: Signature:
Its: Hs:
‘FOR GHANA NATIONAL PETROLEUM CORPORATION Witnessed:
By: By:
Signature: ~ Signature: ba
Its: ts: |
FOR CONTRACTOR Witnessed:
COLA NATURAL RESOURCES GHANA LTD
By: By:
Signature: Signature:
Its: . Its:
MEDEA DEVELOPMENT LTD. Witnessed:
By: By:
Signature: Signature:
Its: Its:
FOR ESCROW AGENT
BARCLAYS PRIVATE BANK & TRUST LIMITED Witnessed:
By: By:
Signature: _ Signature:
Its: Its:

i Ge
SCHEDULE
Draw Notice

TO: if (the "Escrow Agent")]

-CC: Government of the Republic of Ghana and Ghana National Petroleum Corporation
FROM: Cola Natural Resources Ghana Limited and Medea Development Limited

RE: Escrow Agreement dated , 2013(the "Escrow Agreement")

SSS

Capitalized terms used in this Draw Notice and not otherwise defined have the meanings given to them in
the Escrow Agreement.

El
The undersigned hereby authorize and direct the Escrow Agent to release and pay $. (or such
lesser amount as remains in the Escrow Account) to Contractor, representing funds required for
Petroleum Operations under the Petroleum Agreement, in respect of activities approved under the
Petroleum Agreement for the current Work Program and Budget.
4 The amount previously released and paid by Escrow Agent during the current Relevant Period is
, and accordingly the requested sum in this Draw Notice does not exceed the Maximum
Expenditure of $. :
. The account(s) to which the above funds shall be wired are as provided in the Escrow Agreement.
4 DATED the [e] day of [+], 201_
ij
i

Cola Natural Resources Ghana Limited Medea Development Limited

Per:

Per:
ee

KL loa.
ato é

105
SCHEDULE

Default Notice
TO: [ (the "Escrow Agent")]
CC: : Cola Natural Resources Ghana Limited and Medea Development Limited
FROM: -Government of the Republic of Ghana and Ghana National Petroleum Corporation

RE: Escrow-Agreement dated , 2013 (the "Escrow Agreement")

rn

Capitalized terms used inthis Default Notice and not otherwise defined have the meanings given to them
in the Escrow Agreement.

The undersigned hereby authorize and direct the Escrow Agent to release and pay the entire remaining
amount of the Escrow Amountto the State and GNPC.

The account{s):to which the above funds shall be wired are as provided in the Escrow Agreement.

DATED the [+] day of [*], 201_.

Government of the Republic of Ghana Ghana National Petroleum Corporation
represented by the Minister for Energy

* Per: Per:

ir
Kl #

oF

106

|
|
|
|
i

cans

a

\
{

SCHEDULE "
Final Draw Notice

TO: [ (the "Escrow Agent")]

CC: Government of the Republic of Ghana and Ghana National Petroleum Corporation
FROM: Cola Natural Resources Ghana Limited and Medea Development Limited

RE: Escrow Agreement dated____, 2013 (the “Escrow Agreement")

eee

- Capitalized terms used in this Final Draw Notice and not otherwise defined have the meanings given to

them in the Escrow Agreement.

The undersigned hereby authorize and direct the Escrow Agent to release and pay the entire remaining
amount of the Escrow Amount to Contractor.

The account(s) to which the above funds shall be wired are as provided in the Escrow Agreement.

DATED the [2] day of [*], 201_,

Cola Natural Resources Ghana Limited Medea Development Limited

Per: Per:

107

—
SCHEDULE "D"
Adjustment Notice

TO: [______ (the "Escrow Agent")]

FROM: Cola Natural Resources Ghana Limited, Medea Development Limited, Government of the
Republic of Ghana and Ghana National Petroleum Corporation

RE: Escrow Agreement dated , 2013 (the "Escrow Agreement")

a
Capitalized ‘terms.used in this ‘Final Draw Notice and not otherwise defined have the meanings given to
them in the Escrow Agreement.

The. undersigned hereby authorize and direct the Escrow Agent to release and pay {$. (or
such lesser amount as.remains in the Escrow Account) to [the State and GNPC][Contractor]. .

The account(s) to which the above funds shall be wired are as provided in the Escrow Agreement.

DATED the [e] day of [*], 201_.

Cola Natural Resources Ghana Limited Medea Development Limited
Per: Per:
Government of the Republic of Ghana 4 ‘Ghana National Petroleum Corporation

represented by the Minister for Energy

Per: Per:

108

SCHEDULE "E"
Default Dispute Notice

TO: [ (the "Escrow Agent")]

"CC: Government of the Republic of Ghana and Ghana National Petroleum Corporation
FROM: - ' Cola Natural Resources Ghana Limited and Medea Development Limited

RE: Escrow Agreement dated —__, 2013 (the "Escrow Agreement")

_ eee

Capitalized terms. used in this Default Dispute Notice and not otherwise defined have the meanings given
to them in the Escrow Agreement.

The undersigned hereby direct the Escrow Agent not to release and pay the entire remaining amount of
the Escrow Amount to the State and GNPC in accordance with the Default Notice delivered to Escrow
Agent by the State and GNPC on or about 201_ on the grounds that Contractor is in a dispute
with the State and GNPC tespecting performance by Contractor under the Petroleum Agreement, and
this dispute has been referred to arbitration in accordance with Article 24 of the Petroleum Agreement.

DATED the [¢] day of [e], 201_. [NOTE: This Default Dispute Notice may not be served prior to the
delivery of a Default Notice]

Cola Natural Resources Ghana Limited Medea Development Limited

Per:

109

SCHEDULE "EF"
Final Draw Dispute Notice

TO: (the "Escrow Agent")]

CC: Cola Natural Resources Ghana Limited and Medea Development Limited

FROM: -Government of the Republic of Ghana and Ghana National Petroleum Corporation
RE: Escrow Agreement dated _, 2013 {the "Escrow Agreement’)

ee

Capitalized terms used in this Final Draw Dispute Notice and not otherwise defined have the meanings
given to them in the Escrow Agreement.

The undersigned hereby direct the Escrow Agent not to release and pay the entire remaining amount of
the Escrow Amount to Contractor in accordance with the Final Draw Notice delivered to Escrow Agent by
the State and -GNPC on or about , 2013_ on the grounds that the State and GNPC are is ina
dispute with Contractor respecting performance by Contractor under the Petroleum Agreement, and this
dispute has been referred to arbitration in accordance with Article 24 of the Petroleum Agreement.

DATED the [e] day of {*],.201_. [NOTE: This: Default Dispute Notice may riot be served prior to the
delivery of a Final Draw Notice]

Government of the Republic of Ghana Ghana National Petroleum Corporation

represented by the Minister for Energy

Per:

Per:

ee

¥)

WL
NO

110

